


EXHIBIT 10.7
EXECUTION COPY





--------------------------------------------------------------------------------

GRAYBAR ELECTRIC COMPANY, INC.
$100,000,000
Private Shelf Facility
______________
PRIVATE SHELF AGREEMENT
______________
Dated September 22, 2014



--------------------------------------------------------------------------------









--------------------------------------------------------------------------------




TABLE OF CONTENTS


SECTION    HEADING    PAGE


Section 1.    AUTHORIZATION OF NOTES.    1
Section 2.    SALE AND PURCHASE OF NOTES.    1
Section 3.    CLOSING.    6
Section 3.1.    Facility Closings    6
Section 3.2.    Rescheduled Facility Closings    6
Section 4.    CONDITIONS TO CLOSING.    7
Section 4.1.    Representations and Warranties    7
Section 4.2.    Performance; No Default    7
Section 4.3.    Compliance Certificates    7
Section 4.4.    Opinions of Counsel    8
Section 4.5.    Purchase Permitted by Applicable Law, Etc.    8
Section 4.6.    Sale of Other Notes    8
Section 4.7.    Payment of Fees    8
Section 4.8.    Private Placement Number    9
Section 4.9.    Changes in Corporate Structure    9
Section 4.10.    Proceedings and Documents    9
Section 4.11.    Subsidiary Guaranty    9
Section 4.12.    Certain Documents    10
Section 5.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY.    11
Section 5.1.    Organization; Power and Authority    11
Section 5.2.    Authorization, Etc.    11
Section 5.3.    Disclosure    11
Section 5.4.    Organization and Ownership of Shares of Subsidiaries;
Affiliates    12
Section 5.5.    Financial Statements; Material Liabilities    13
Section 5.6.    Compliance with Laws, Other Instruments, Etc.    13
Section 5.7.    Governmental Authorizations, Etc.    14
Section 5.8.    Litigation; Observance of Agreements, Statutes and Orders    14
Section 5.9.    Taxes    14
Section 5.10.    Title to Property; Leases    15
Section 5.11.    Licenses, Permits, Etc.    15
Section 5.12.    Compliance with ERISA    15
Section 5.13.    Private Offering by the Company    16

-ii-

--------------------------------------------------------------------------------




Section 5.14.    Use of Proceeds; Margin Regulations    17
Section 5.15.    Existing Indebtedness; Future Liens    17
Section 5.16.    Foreign Assets Control Regulations, Etc.    17
Section 5.17.    Status under Certain Statutes    19
Section 5.18.    Environmental Matters    19
Section 5.19.    Hostile Tender Offers    20
Section 6.    REPRESENTATIONS OF THE PURCHASERS.    20
Section 6.1.    Purchase for Investment    20
Section 6.2.    Source of Funds    21
Section 7.    INFORMATION AS TO COMPANY.    22
Section 7.1.    Financial and Business Information    22
Section 7.2.    Officer’s Certificate    25
Section 7.3.    Visitation    26
Section 7.4.    Electronic Delivery    26
Section 8.    PAYMENT AND PREPAYMENT OF THE NOTES.    27
Section 8.1.    Required Prepayments    27
Section 8.2.    Optional Prepayments with Make-Whole Amount    28
Section 8.3.    Allocation of Partial Prepayments    28
Section 8.4.    Maturity; Surrender, Etc.    28
Section 8.5.    Purchase of Notes    28
Section 8.6.    Make-Whole Amount    29
Section 8.7.    Payment Due on Non-Business Days    30
Section 9.    AFFIRMATIVE COVENANTS.    31
Section 9.1.    Payment of Obligations    31
Section 9.2.    Conduct of Business and Maintenance of Existence    31
Section 9.3.    Maintenance of Property; Insurance    31
Section 9.4.    Books and Records    32
Section 9.5.    Compliance with Law    32
Section 9.6.    Subsidiary Guarantors    32
Section 10.    NEGATIVE COVENANTS.    33
Section 10.1.    Financial Covenants    33
Section 10.2.    Indebtedness    34
Section 10.3.    Liens    35
Section 10.4.    Nature of Business    35
Section 10.5.    Consolidation, Merger, Sale or Purchase of Assets, Etc.    35
Section 10.6.    Advances, Investments and Loans    36
Section 10.7.    Issuance of Equity Securities    36

-iii-

--------------------------------------------------------------------------------




Section 10.8.    Transactions with Affiliates; Modification of
Documentation    36
Section 10.9.    Fiscal Year; Organizational Documents    37
Section 10.10.    Restricted Payments    37
Section 10.11.    Limitation on Securitization Transactions    38
Section 10.12.    Terrorism Sanctions Regulations    38
Section 10.13.    Most Favored Lender Status    39
Section 11.    EVENTS OF DEFAULT.    39
Section 12.    REMEDIES ON DEFAULT, ETC.    42
Section 12.1.    Acceleration    42
Section 12.2.    Other Remedies    43
Section 12.3.    Rescission    43
Section 12.4.    No Waivers or Election of Remedies, Expenses, Etc.    43
Section 13.    REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.    44
Section 13.1.    Registration of Notes    44
Section 13.2.    Transfer and Exchange of Notes    44
Section 13.3.    Replacement of Notes    45
Section 14.    PAYMENTS ON NOTES.    45
Section 14.1.    Place of Payment    45
Section 14.2.    Home Office Payment    45
Section 15.    EXPENSES, ETC.    46
Section 15.1.    Transaction Expenses    46
Section 15.2.    Survival    46
Section 16.    SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE
AGREEMENT.    47
Section 17.    AMENDMENT AND WAIVER.    47
Section 17.1.    Requirements    47
Section 17.2.    Solicitation of Holders of Notes    48
Section 17.3.    Binding Effect, Etc.    49
Section 17.4.    Notes Held by Company, Etc.    49
Section 18.    NOTICES.    49
Section 19.    REPRODUCTION OF DOCUMENTS.    50
Section 20.    CONFIDENTIAL INFORMATION.    50
Section 21.    SUBSTITUTION OF PURCHASER.    52
Section 22.    MISCELLANEOUS.    52
Section 22.1.    Successors and Assigns    52

-iv-

--------------------------------------------------------------------------------




Section 22.2.    Accounting Terms    52
Section 22.3.    Severability    53
Section 22.4.    Construction, Etc.    53
Section 22.5.    Counterparts    53
Section 22.6.    Governing Law    53
Section 22.7.    Jurisdiction and Process; Waiver of Jury Trial    54
Section 22.8.    Transaction References    54









-v-

--------------------------------------------------------------------------------




Schedule A        —    Defined Terms
Schedule B        __    Information Schedule
Schedule 1        —    Form of Shelf Note
Schedule 2(d)        —    Form of Request for Purchase
Schedule 2(f)        —    Form of Confirmation of Acceptance
Schedule 4.4(a)     —    Form of Opinion of Counsel for the Company
Schedule 4.4(b)    —    Form of Opinion of Special Counsel for the Purchasers
Schedule 4.11        —    Form of Subsidiary Guaranty
Schedule 5.3        —    Disclosure Materials
Schedule 5.4        —    Subsidiaries of the Company and Ownership of Subsidiary
Stock
Schedule 5.5        —    Financial Statements
Schedule 5.9        __    Most Recent Closed Tax Year
Schedule 5.15        —    Existing Indebtedness
Schedule 10.3        __    Existing Liens
Schedule 10.6        —    Existing Investments



-vi-

--------------------------------------------------------------------------------




$100,000,000 Private Shelf Facility
September 22, 2014
To Prudential Investment Management, Inc. (“Prudential”)
To each other Prudential Affiliate which becomes
bound by this Agreement as hereinafter
provided (each, a “Purchaser” and collectively,
the “Purchasers”):
Ladies and Gentlemen:
Graybar Electric Company, Inc., a New York corporation (the “Company”), agrees
with Prudential and each of the Purchasers as follows:
Section 1.AUTHORIZATION OF NOTES.
The Company will authorize the issue of senior promissory notes (the “Shelf
Notes”, such term to include any such notes issued in substitution thereof
pursuant to Section 13) in the aggregate principal amount of up to $100,000,000,
each to be dated the date of issue thereof, to mature, in the case of each Shelf
Note so issued, no more than 12 years after the date of original issuance
thereof, to have an average life, in the case of each Shelf Note so issued, of
no more than 12 years after the date of original issuance thereof, to bear
interest on the unpaid balance thereof from the date thereof at the rate per
annum, and to have such other particular terms, as shall be set forth, in the
case of each Shelf Note so issued, in the Confirmation of Acceptance with
respect to such Shelf Note delivered pursuant to Section 2(f), and to be
substantially in the form of Schedule 1 attached hereto. The terms “Note” and
“Notes” as used herein shall include each Shelf Note delivered pursuant to any
provision of this Agreement and each Note delivered in substitution or exchange
for any such Note pursuant to any such provision. Notes which have (i) the same
final maturity, (ii) the same principal prepayment dates, (iii) the same
principal prepayment amounts (as a percentage of the original principal amount
of each Note), (iv) the same interest rate, (v) the same interest payment
periods and (vi) the same date of issuance (which, in the case of a Note issued
in exchange for another Note, shall be deemed for these purposes the date on
which such Note’s ultimate predecessor Note was issued), are herein called a
“Series” of Notes. Certain capitalized and other terms used in this Agreement
are defined in Schedule A. References to a “Schedule” are references to a
Schedule attached to this Agreement unless otherwise specified. References to a
“Section” are references to a Section of this Agreement unless otherwise
specified.
Section 2.    SALE AND PURCHASE OF NOTES.

-1-

--------------------------------------------------------------------------------




(a)    Facility. Prudential is willing to consider, in its sole discretion and
within limits which may be authorized for purchase by Prudential Affiliates from
time to time, the purchase of Shelf Notes pursuant to this Agreement. The
willingness of Prudential to consider such purchase of Shelf Notes is herein
called the “Facility”. At any time, subject to the additional limitations in
Section 2(b), the aggregate principal amount of Shelf Notes stated in Section 1,
minus the aggregate principal amount of Shelf Notes purchased and sold pursuant
to this Agreement prior to such time, minus the aggregate principal amount of
Accepted Notes (as hereinafter defined) which have not yet been purchased and
sold hereunder prior to such time, is herein called the “Available Facility
Amount” at such time. NOTWITHSTANDING THE WILLINGNESS OF PRUDENTIAL TO CONSIDER
PURCHASES OF SHELF NOTES BY PRUDENTIAL AFFILIATES, THIS AGREEMENT IS ENTERED
INTO ON THE EXPRESS UNDERSTANDING THAT NEITHER PRUDENTIAL NOR ANY PRUDENTIAL
AFFILIATE SHALL BE OBLIGATED TO MAKE OR ACCEPT OFFERS TO PURCHASE SHELF NOTES,
OR TO QUOTE RATES, SPREADS OR OTHER TERMS WITH RESPECT TO SPECIFIC PURCHASES OF
SHELF NOTES, AND THE FACILITY SHALL IN NO WAY BE CONSTRUED AS A COMMITMENT BY
PRUDENTIAL OR ANY PRUDENTIAL AFFILIATE.
(b)    Issuance Period. Shelf Notes may be issued and sold pursuant to this
Agreement until the earlier of (i) the third anniversary of the date of this
Agreement (or if such anniversary date is not a Business Day, the Business Day
next preceding such anniversary) and (ii) the thirtieth day after Prudential
shall have given to the Company, or the Company shall have given to Prudential,
a written notice stating that it elects to terminate the issuance and sale of
Shelf Notes pursuant to this Agreement (or if such thirtieth day is not a
Business Day, the Business Day next preceding such thirtieth day). The period
during which Shelf Notes may be issued and sold pursuant to this Agreement is
herein called the “Issuance Period”.
(c)    Periodic Spread Information. Provided no Default or Event of Default
exists, not later than 9:30 A.M. (New York City local time) on a Business Day
during the Issuance Period if there is an Available Facility Amount on such
Business Day, the Company may request by telecopier or telephone, and Prudential
will, to the extent reasonably practicable, provide to the Company on such
Business Day (or, if such request is received after 9:30 A.M. (New York City
local time) on such Business Day, on the following Business Day), information
(by telecopier or telephone) with respect to various spreads at which Prudential
Affiliates might be interested in purchasing Notes of different average lives;
provided, however, that the Company may not make such requests more frequently
than once in every five Business Days or such other period as shall be mutually
agreed to by the Company and Prudential. The amount and content of information
so provided shall be in the sole discretion of Prudential but it is the intent
of Prudential to provide information which will be of use to the Company in
determining whether to initiate procedures for use of the Facility. Information
so provided shall not constitute an offer to purchase Notes, and neither
Prudential nor

-2-

--------------------------------------------------------------------------------




any Prudential Affiliate shall be obligated to purchase Notes at the spreads
specified. Information so provided shall be representative of potential interest
only for the period commencing on the day such information is provided and
ending on the earlier of the fifth Business Day after such day and the first day
after such day on which further spread information is provided. Prudential may
suspend or terminate providing information pursuant to this Section 2(c) for any
reason, including its determination that the credit quality of the Company has
declined since the date of this Agreement.
(d)    Request for Purchase. The Company may from time to time during the
Issuance Period make requests for purchases of Shelf Notes (each such request
being a “Request for Purchase”). Each Request for Purchase shall be made to
Prudential by telecopier or overnight delivery service, and shall (i) specify
the aggregate principal amount of Shelf Notes covered thereby, which shall not
be less than $5,000,000 and not be greater than the Available Facility Amount at
the time such Request for Purchase is made, (ii) specify the principal amounts,
final maturities, principal prepayment dates and amounts, interest payment dates
and interest payment periods (quarterly or semi-annually in arrears) of the
Shelf Notes covered thereby, (iii) specify the use of proceeds of such Shelf
Notes, (iv) specify the proposed day for the closing of the purchase and sale of
such Shelf Notes, which shall be a Business Day during the Issuance Period not
less than 10 days and not more than 25 days after the making of such Request for
Purchase, (v) specify the number of the account and the name and address of the
depository institution to which the purchase prices of such Shelf Notes are to
be transferred on the Closing for such purchase and sale, (vi) certify that the
representations and warranties contained in Section 5 are true on and as of the
date of such Request for Purchase and that there exists on the date of such
Request for Purchase no Event of Default or Default, and (vii) be substantially
in the form of Schedule 2(d) attached hereto. Each Request for Purchase shall be
in writing signed by the Company and shall be deemed made when received by
Prudential.
(e)    Rate Quotes. Not later than five Business Days after the Company shall
have given Prudential a Request for Purchase pursuant to Section 2(d),
Prudential may, but shall be under no obligation to, provide to the Company by
telephone or telecopier, in each case between 9:30 A.M. and 1:30 P.M. New York
City local time (or such later time as Prudential may elect) interest rate
quotes for the several principal amounts, maturities, principal prepayment
schedules, interest payment periods (quarterly or semi-annually in arrears) of
Shelf Notes specified in such Request for Purchase. Each quote shall represent
the interest rate per annum payable on the outstanding principal balance of such
Shelf Notes at which a Prudential Affiliate would be willing to purchase such
Shelf Notes at 100% of the principal amount thereof.
(f)    Acceptance. Within the Acceptance Window with respect to any interest
rate quotes provided pursuant to Section 2(e), the Company may, subject to
Section 2(g), elect to accept such interest rate quotes as to not less than
$5,000,000 aggregate principal amount of the Shelf Notes specified in the
related Request for Purchase. Such election shall be made by an Authorized
Officer

-3-

--------------------------------------------------------------------------------




of the Company notifying Prudential by telephone or telecopier within the
Acceptance Window that the Company elects to accept such interest rate quotes,
specifying the Shelf Notes (each such Shelf Note being an “Accepted Note”) as to
which such acceptance (an “Acceptance”) relates. The day the Company notifies
Prudential of an Acceptance with respect to any Accepted Notes is herein called
the “Acceptance Day” for such Accepted Notes. Any interest rate quotes as to
which Prudential does not receive an Acceptance within the Acceptance Window
shall expire, and no purchase or sale of Shelf Notes hereunder shall be made
based on such expired interest rate quotes. Subject to Section 2(g) and the
other terms and conditions hereof, the Company agrees to sell to a Prudential
Affiliate, and Prudential agrees to cause the purchase by a Prudential Affiliate
of, the Accepted Notes at 100% of the principal amount of such Notes. As soon as
practicable following the Acceptance Day, the Company, Prudential and each
Prudential Affiliate which is to purchase any such Accepted Notes will execute a
confirmation of such Acceptance substantially in the form of Schedule 2(f)
attached hereto (a “Confirmation of Acceptance”). If the Company should fail to
execute and return to Prudential within three Business Days following the
Company’s receipt thereof a Confirmation of Acceptance with respect to any
Accepted Notes, Prudential may at its election at any time prior to Prudential’s
receipt thereof cancel the closing with respect to such Accepted Notes by so
notifying the Company in writing.
(g)    Market Disruption. Notwithstanding the provisions of Section 2(f), if
Prudential shall have provided interest rate quotes pursuant to Section 2(e) and
thereafter prior to the time an Acceptance with respect to such quotes shall
have been notified to Prudential in accordance with Section 2(f) the domestic
market for U.S. Treasury securities or derivatives shall have closed or there
shall have occurred a general suspension, material limitation, or significant
disruption of trading in securities generally on the New York Stock Exchange or
in the domestic market for U.S. Treasury securities or derivatives, then such
interest rate quotes shall expire, and no purchase or sale of Shelf Notes
hereunder shall be made based on such expired interest rate quotes. If the
Company thereafter notifies Prudential of the Acceptance of any such interest
rate quotes, such Acceptance shall be ineffective for all purposes of this
Agreement, and Prudential shall promptly notify the Company that the provisions
of this Section 2(g) are applicable with respect to such Acceptance.
(h)    Fees.
(i)    Structuring Fee. In consideration for the time, effort and expense
involved in the preparation, negotiation and execution of this Agreement, at the
time of the execution and delivery of this Agreement by the Company and
Prudential, the Company will pay to Prudential in immediately available funds a
fee (the “Structuring Fee”) in the amount of $50,000.

-4-

--------------------------------------------------------------------------------




(ii)    Issuance Fee. The Company will pay to each Purchaser in immediately
available funds a fee (the “Issuance Fee”) on each Closing Day in an amount
equal to 0.10% of the aggregate principal amount of Notes sold to such Purchaser
on such Closing Day; provided, however, that (x) if the initial Closing Day
occurs within 90 days of the date of this Agreement, then $25,000 of the
Structuring Fee shall be applied to the respective Issuance Fee amounts due to
the Purchasers (the applied amount shall be allocated among the Purchasers pro
rata based on the aggregate principal amount of Notes sold to such Purchasers),
and (y) if the initial Closing Day occurs on or between the ninety-first (91st)
day after the date of this Agreement and the one-hundred and eightieth (180th)
day thereafter, then $12,500 of the Structuring Fee shall be applied to the
Issuance Fee (the applied amount shall be allocated in the manner described
above in clause (x)).
(iii)    Delayed Delivery Fee. If the closing of the purchase and sale of any
Accepted Note is delayed for any reason beyond the original Closing Day for such
Accepted Note, the Company will pay to each Purchaser which shall have agreed to
purchase such Accepted Note on the Cancellation Date or actual closing date of
such purchase and sale a fee (the “Delayed Delivery Fee”) calculated as follows:
(BEY - MMY) X DTS/360 X PA
where “BEY” means Bond Equivalent Yield, i.e., the bond equivalent yield per
annum of such Accepted Note; “MMY” means Money Market Yield, i.e., the yield per
annum on a commercial paper investment of the highest quality selected by
Prudential on the date Prudential receives notice of the delay in the closing
for such Accepted Note having a maturity date or dates the same as, or closest
to, the Rescheduled Closing Day or Rescheduled Closing Days for such Accepted
Note (a new alternative investment being selected by Prudential each time such
closing is delayed); “DTS” means Days to Settlement, i.e., the number of actual
days elapsed from and including the original Closing Day with respect to such
Accepted Note (in the case of the first such payment with respect to such
Accepted Note) or from and including the date of the next preceding payment (in
the case of any subsequent delayed delivery fee payment with respect to such
Accepted Note) to but excluding the date of such payment; and “PA” means
Principal Amount, i.e., the principal amount of the Accepted Note for which such
calculation is being made. In no case shall the Delayed Delivery Fee be less
than zero. Nothing contained herein shall obligate any Purchaser to purchase any
Accepted Note on any day other than the Closing Day for such Accepted Note, as
the same may be rescheduled from time to time in compliance with Section 3.2.
(iv)    Cancellation Fee. If the Company at any time notifies Prudential in
writing that the Company is canceling the closing of the purchase and sale of
any Accepted Note,

-5-

--------------------------------------------------------------------------------




or if Prudential notifies the Company in writing under the circumstances set
forth in the last sentence of Section 2(f) or the penultimate sentence of
Section 3.2 that the closing of the purchase and sale of such Accepted Note is
to be canceled, or if the closing of the purchase and sale of such Accepted Note
is not consummated on or prior to the last day of the Issuance Period (the date
of any such notification, or the last day of the Issuance Period, as the case
may be, being the “Cancellation Date”), the Company will pay to each Purchaser
which shall have agreed to purchase such Accepted Note no later than one day
after the Cancellation Date in immediately available funds an amount (the
“Cancellation Fee”) calculated as follows:
PI X PA
where “PI” means Price Increase, i.e., the quotient (expressed in decimals)
obtained by dividing (a) the excess of the ask price (as determined by
Prudential) of the Hedge Treasury Note(s) on the Cancellation Date over the bid
price (as determined by Prudential) of the Hedge Treasury Notes(s) on the
Acceptance Day for such Accepted Note by (b) such bid price; and “PA” has the
meaning in Section 2(h)(iii). The foregoing bid and ask prices shall be as
reported by TradeWeb LLC (or, if such data for any reason ceases to be available
through TradeWeb LLC, any publicly available source of similar market data).
Each price shall be based on a U.S. Treasury security having a par value of
$100.00 and shall be rounded to the second decimal place. In no case shall the
Cancellation Fee be less than zero.
Section 3.    CLOSING.
Section 3.1.    Facility Closings. Not later than 11:30 A.M. (New York City
local time) on the Closing Day for any Accepted Notes, the Company will deliver
to each Purchaser listed in the Confirmation of Acceptance relating thereto at
the offices of Prudential Capital Group, 2200 Ross Avenue, Suite 4300, Dallas,
TX 75201, Attention: Law Department or at such other place pursuant to the
advance written directions of Prudential, the Accepted Notes to be purchased by
such Purchaser in the form of one or more Notes in authorized denominations as
such Purchaser may request for each Series of Accepted Notes to be purchased on
the Closing Day, dated the Closing Day and registered in such Purchaser’s name
(or in the name of its nominee), against payment of the purchase price thereof
by transfer of immediately available funds for credit to the Company’s account
specified in the Request for Purchase of such Notes. Each Shelf Closing is
referred to as a “Closing”.
Section 3.2.    Rescheduled Facility Closings. If the Company fails to tender to
any Purchaser the Accepted Notes to be purchased by such Purchaser on the
scheduled Closing Day for such Accepted Notes as provided above in Section 3.1,
or any of the conditions specified in Section 4 shall not have been fulfilled by
the time required on such scheduled Closing Day, the Company shall, prior to
1:00 P.M., New York City local time, on such scheduled Closing Day notify
Prudential

-6-

--------------------------------------------------------------------------------




(which notification shall be deemed received by each Purchaser) in writing
whether (i) such closing is to be rescheduled (such rescheduled date to be a
Business Day during the Issuance Period not less than one Business Day and not
more than 10 Business Days after such scheduled Closing Day (the “Rescheduled
Closing Day”)) and certify to Prudential (which certification shall be for the
benefit of each Purchaser) that the Company reasonably believes that it will be
able to comply with the conditions set forth in Section 4 on such Rescheduled
Closing Day and that the Company will pay the Delayed Delivery Fee in accordance
with Section 2(h)(iii) or (ii) such closing is to be canceled. In the event that
the Company shall fail to give such notice referred to in the preceding
sentence, Prudential (on behalf of each Purchaser) may at its election, at any
time after 1:00 P.M., New York City local time, on such scheduled Closing Day,
notify the Company in writing that such closing is to be canceled.
Notwithstanding anything to the contrary appearing in this Agreement, the
Company may not elect to reschedule a closing with respect to any given Accepted
Notes on more than one occasion, unless Prudential shall have otherwise
consented in writing.
Section 4.    CONDITIONS TO CLOSING.
Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing for such Notes is subject to the fulfillment to such
Purchaser’s satisfaction, prior to or at such Closing, of the following
conditions:
Section 4.1.    Representations and Warranties. The representations and
warranties of the Company in this Agreement shall be correct when made and at
the applicable Closing (except to the extent of changes caused by the
transactions herein contemplated and taking into account any supplemental
representations set forth in Exhibit A to the Request for Purchase delivered in
connection with the applicable Closing).
Section 4.2.    Performance; No Default. The Company shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by it prior to or at such Closing and from the
date of this Agreement to the Closing assuming that Sections 9 and 10 are
applicable from the date of this Agreement. From the date of this Agreement
until the Closing, before and after giving effect to the issue and sale of the
Notes (and the application of the proceeds thereof as contemplated by Section
5.14), no Default or Event of Default shall have occurred and be continuing.
Except to the extent set forth on Schedule 4.2, neither the Company nor any
Subsidiary shall have entered into any transaction since December 31, 2013 that
would have been prohibited by Sections 10.1, 10.2, 10.3, 10.6, 10.7, 10.8,
10.10, 10.11, or 10.12 had such Sections applied since such date.
Section 4.3.    Compliance Certificates.

-7-

--------------------------------------------------------------------------------




(a)    Officer’s Certificate. The Company shall have delivered to such Purchaser
an Officer’s Certificate, dated the date of such Closing, certifying that the
conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.
(b)    Secretary’s Certificate. The Company shall have delivered to such
Purchaser a certificate of its Secretary or Assistant Secretary, dated the date
of such Closing, certifying as to (i) the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
such Notes and this Agreement and (ii) the Company’s Organization Documents as
then in effect.
Section 4.4.    Opinions of Counsel. Such Purchaser shall have received an
opinion in form and substance satisfactory to such Purchaser, dated the date of
such Closing (a) from Bryan Cave LLP, counsel for the Company, and Matthew W.
Geekie, Senior Vice President, Secretary and General Counsel of the Company, in
each case substantially in the form set forth in Schedules 4.4(a)(i) and
4.4(a)(ii) and covering such other matters incident to the transactions
contemplated hereby as such Purchaser or its counsel may reasonably request (and
the Company hereby instructs its counsel to deliver such opinion to the
Purchasers), and (b) from Bryant Rabbino LLP, the Purchasers’ special counsel in
connection with such transactions, substantially in the form set forth in
Schedule 4.4(b) and covering such other matters incident to such transactions as
such Purchaser may reasonably request.
Section 4.5.    Purchase Permitted by Applicable Law, Etc. On the date of such
Closing, such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date hereof.
If requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.
Section 4.6.    Sale of Other Notes. Contemporaneously with such Closing, the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at such Closing as specified in the
applicable Confirmation of Acceptance.
Section 4.7.    Payment of Fees.
(a)    Without limiting Section 15.1, the Company shall have paid to Prudential
and each Purchaser on or before such Closing any fees due it pursuant to or in
connection with this Agreement,

-8-

--------------------------------------------------------------------------------




including any Structuring Fee due pursuant to Section 2(h)(i), any Issuance Fee
due pursuant to Section 2(h)(ii) and any Delayed Delivery Fee due pursuant to
Section 2(h)(iii).
(b)    Without limiting Section 15.1, the Company shall have paid on or before
such Closing the fees, charges and disbursements of the Purchasers’ special
counsel referred to in Section 4.4 to the extent reflected in a statement of
such counsel rendered to the Company at least one Business Day prior to such
Closing.
Section 4.8.    Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for such Notes.
Section 4.9.    Changes in Corporate Structure. Other than as permitted by this
Agreement, the Company shall not have changed its jurisdiction of incorporation
or been a party to any merger or consolidation or succeeded to all or any
substantial part of the liabilities of any other entity, at any time following
the date of the most recent financial statements referred to in Schedule 5.5.
Section 4.10.    Proceedings and Documents. All corporate and other entity
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
satisfactory to such Purchaser and its special counsel, and such Purchaser and
its special counsel shall have received all such counterpart originals or
certified or other copies of such documents as such Purchaser or such special
counsel may reasonably request.
Section 4.11.    Subsidiary Guaranty. Each Material Domestic Subsidiary of the
Company shall have executed and delivered to the Purchasers and the holders of
the Notes the following items:
(i)    an executed counterpart of such Subsidiary Guaranty or Guarantor
Supplement, as applicable;
(ii)    a certificate signed by an authorized responsible officer of such
Subsidiary containing representations and warranties on behalf of such
Subsidiary to the same effect, mutatis mutandis, as those contained in Sections
5.1, 5.2, 5.6, 5.7 and 5.9, 5.15 and 5.16 of this Agreement and such other
representations as the Purchasers or holders of the Notes may reasonably request
(but with respect to such Subsidiary and such Subsidiary Guaranty rather than
the Company);
(iii)    all such documents as may be reasonably requested by the Purchasers or
holders of the Notes to evidence the due organization, continuing existence and
good standing of such Subsidiary and the due authorization by all requisite
action on the part of

-9-

--------------------------------------------------------------------------------




such Subsidiary of the execution and delivery of such Guarantor Supplement and
the performance by such Subsidiary of its obligations thereunder and under the
Subsidiary Guaranty; and
(iv)    an opinion of in-house counsel reasonably satisfactory to the Purchasers
or the holders of the Notes covering such matters relating to such Subsidiary
and such Subsidiary Guaranty or Guarantor Supplement, as applicable, as the
Purchasers or the holders of the Notes may reasonably request; provided that,
upon reasonable request of the Purchasers, the Company shall deliver an opinion
of outside counsel with respect to such Subsidiary and such Subsidiary Guaranty.
Section 4.12.    Certain Documents.
Such Purchaser shall have received the following:
(i)    The Note(s) to be purchased by such Purchaser at such Closing.
(ii)    Certified copies of the resolutions of the Board of Directors (or
similar governing body, or an authorized committee thereof) of the Company
authorizing the execution and delivery of this Agreement and the issuance of the
Notes, and of all documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to this Agreement and the Notes
(provided, that for any Closing, the Company may certify that there has been no
change to any applicable authorization or approval since the date on which it
was most recently delivered to such Purchaser under this Section 4.12 as an
alternative to the further delivery thereof).
(iii)    A certificate of the Secretary or an Assistant Secretary and one other
officer of the Company certifying the names and true signatures of the officers
of the Company authorized to sign this Agreement and the Notes and the other
documents to be delivered hereunder (provided, that for any Closing, the
Secretary or an Assistant Secretary and one other officer of the Company may
certify that there has been no change to the officers of the Company authorized
to sign Notes and other documents to be delivered therewith since the date on
which a certificate setting forth the names and true signatures of such
officers, as described above, was most recently delivered to such Purchaser
under this Section 4.12, as an alternative to the further delivery thereof).
(iv)    Certified copies of the Certificate of Incorporation and By-laws of the
Company then in effect (provided, that for any Closing, the Company may certify
that there has been no change to any applicable constitutive document since the
date on which it was most recently delivered to such Purchaser under this
Section 4.12, as an alternative to the further delivery thereof).

-10-

--------------------------------------------------------------------------------




(v)    A short-form good standing certificate for the Company from the Secretary
of State of the jurisdiction of organization of the Company dated as of a recent
date prior to such Closing and such other evidence of the status of the Company
as such Purchaser may reasonably request.
Section 5.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
The Purchasers and the holders of the Notes recognize and acknowledge that the
Company may supplement the following representations and warranties in this
Section 5, including the Schedules related thereto, pursuant to a Request for
Purchase; provided that no such supplement to any representation or warranty
applicable to any particular Closing shall change or otherwise modify or be
deemed or construed to change or otherwise modify any representation or warranty
given on any other Closing or any determination of the falseness or inaccuracy
thereof under Section 11(e). The Company represents and warrants to each
Purchaser that:
Section 5.1.    Organization; Power and Authority. The Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company has the
corporate power and authority to own or hold under lease the material properties
it purports to own or hold under lease, to transact the business it transacts
and proposes to transact, to execute and deliver this Agreement and the Notes
and to perform the provisions hereof and thereof.
Section 5.2.    Authorization, Etc. This Agreement and the Notes have been duly
authorized by all necessary corporate action on the part of the Company, and
this Agreement constitutes, and upon execution and delivery thereof each Note
will constitute, a legal, valid and binding obligation of the Company
enforceable against it in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
Section 5.3.    Disclosure. This Agreement and the documents, certificates or
other writings (including the financial statements listed in Schedule 5.5 and
the financial statements provided pursuant to the terms hereof) delivered to the
Purchasers by or on behalf of the Company in connection with the transactions
contemplated hereby and identified in Schedule 5.3 (this Agreement and such
documents, certificates or other writings and such financial statements
delivered to each Purchaser prior to the applicable Closing being referred to,
collectively, as the

-11-

--------------------------------------------------------------------------------




“Disclosure Documents”), taken as a whole, do not contain any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein not misleading in light of the circumstances under which they
were made; provided that with respect to projected financial information, such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time, and further provided that for purposes of this
representation, such information shall not include information of a general
economic or industry nature. Except as disclosed in the Disclosure Documents,
since the end of the most recent fiscal year for which audited financial
statements have been furnished, there has been no change in the financial
condition, operations, business or properties of the Company or any Subsidiary
except changes that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. To the actual knowledge of the
Responsible Officers, there is no fact known to the Company that could
reasonably be expected to have a Material Adverse Effect that has not been set
forth herein or in the Disclosure Documents. For the purposes of this Section
5.3, the Disclosure Documents shall be deemed to include all filings made with,
or furnished to, the Securities and Exchange Commission by the Company pursuant
to sections 13 or 15(d) of the Exchange Act, and the Company shall be deemed to
have made delivery of any such Disclosure Document if it shall have timely made
such Disclosure Document available on the Securities and Exchange Commission’s
Electronic Data Gathering Analysis, and Retrieval system, or its successor
thereto (“EDGAR”).
Section 5.4.    Organization and Ownership of Shares of Subsidiaries;
Affiliates.
(a)    Schedule 5.4 contains (except as noted therein) complete and correct
lists of (i) the Subsidiaries of the Company, showing, as to each Subsidiary,
the name thereof, the jurisdiction of its organization, and as to each Domestic
Subsidiary, the percentage of shares of each class of its capital stock or
similar equity interests outstanding owned by the Company and each other
Subsidiary, (ii) the Affiliates of the Company, other than Subsidiaries, and
(iii) the directors and executive officers of the Company. None of the
Subsidiaries constitutes a Material Domestic Subsidiary as of the applicable
Closing.
(b)    All of the outstanding shares of capital stock or similar equity
interests of each Material Domestic Subsidiary shown in Schedule 5.4 as being
owned by the Company or its Subsidiaries have been validly issued, are fully
paid and non-assessable and are owned by the Company or another of its
Subsidiaries free and clear of any Lien that is prohibited by this Agreement.
(c)    Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and, where applicable, in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and, where applicable, is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each such Subsidiary has the corporate

-12-

--------------------------------------------------------------------------------




or other entity power and authority to own or hold under lease the material
properties it purports to own or hold under lease and to transact the business
it transacts and proposes to transact.
(d)    No Subsidiary is subject to any legal, regulatory, contractual or other
restriction (other than this Agreement, the Credit Agreement, the agreements
listed on Schedule 5.4 and customary limitations imposed by corporate law or
similar statutes) restricting the ability of such Subsidiary to pay dividends
out of profits or make any other similar distributions of profits to the Company
or any of its Subsidiaries that owns outstanding shares of capital stock or
similar equity interests of such Subsidiary.
Section 5.5.    Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser of Accepted Notes copies of the following financial
statements identified by a Senior Financial Officer of the Company: (i) a
consolidated balance sheet of the Company and its Subsidiaries as at December 31
in each of the three fiscal years of the Company’s most recently completed prior
to the date as of which this representation is made or repeated to such
Purchaser (other than fiscal years completed within 90 days prior to such date
for which audited financial statements have not been released) and consolidated
statements of income, cash flows and a consolidated statement of shareholders’
equity of the Company and its Subsidiaries for each such year, all reported on
by Ernst & Young L.L.P. (or a replacement auditor following the giving of notice
pursuant to Section 7.1(g)) and (ii) a consolidated balance sheet of the Company
and its Subsidiaries as at the end of the quarterly period (if any) most
recently completed prior to such date and after the end of such fiscal year
(other than quarterly periods completed within 60 days prior to such date for
which financial statements have not been released) and the comparable quarterly
period in the preceding fiscal year and consolidated statements of income, cash
flows and a consolidated statement of shareholders’ equity for the periods from
the beginning of the fiscal years in which such quarterly periods are included
to the end of such quarterly periods, prepared by the Company. All of such
financial statements (including in each case the related schedules and notes)
fairly present in all material respects the consolidated financial position of
the Company and its Subsidiaries as of the respective dates thereof and the
consolidated results of their operations and cash flows for the respective
periods indicated and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments). The Company shall be deemed to have satisfied the delivery
requirements of this Section 5.5 if it shall have timely filed and made
available the Company’s Annual Report on Form 10-K or Quarterly Report on Form
10-Q, as applicable, available on EDGAR.
Section 5.6.    Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement and the Notes will not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, any (x) corporate charter, by-laws or shareholders

-13-

--------------------------------------------------------------------------------




agreement or (y) material indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, or any other material agreement or instrument to which
the Company or any Subsidiary is bound or by which the Company or any Subsidiary
or any of their respective properties may be bound or affected, (ii) conflict
with or result in a breach of any of the terms, conditions or provisions of any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority applicable to the Company or any Subsidiary or (iii) violate any
provision of any statute or other rule or regulation of any Governmental
Authority applicable to the Company or any Subsidiary.
Section 5.7.    Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement or the Note, except notice filings under
Federal or state securities laws.
Section 5.8.    Litigation; Observance of Agreements, Statutes and Orders. (a)
There are no actions, suits, investigations or proceedings pending or, to the
actual knowledge of the Responsible Officers, threatened against or affecting
the Company or any Subsidiary or any property of the Company or any Subsidiary
in any court or before any arbitrator of any kind or before or by any
Governmental Authority that would, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
(b)    Neither the Company nor any Subsidiary is (i) in default under any
agreement or instrument to which it is a party or by which it is bound, (ii) in
violation of any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or (iii) in violation of any applicable law, ordinance,
rule or regulation of any Governmental Authority (including, without limitation,
Environmental Laws, the USA PATRIOT Act or any of the other laws and regulations
that are referred to in Section 5.16), which default or violation could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
Section 5.9.    Taxes. The Company and its Subsidiaries have filed all tax
returns that are required to have been filed in any jurisdiction, and have paid
all taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any returns, taxes and assessments (i)
the amount of which, individually or in the aggregate, is not Material or (ii)
the amount, applicability or validity of which is currently being contested in
good faith by appropriate proceedings and with respect to which the Company or a
Subsidiary, as the case may be, has established adequate reserves in accordance
with GAAP (or the appropriate GAAP equivalent, in the case of Foreign
Subsidiaries) or (iii) in the case of returns, the failure to file would not
reasonably be expected to have a Material Adverse Effect. The Responsible
Officers of the Company have no actual knowledge of any basis for any other tax
or assessment that would, individually or in the aggregate, reasonably be
expected

-14-

--------------------------------------------------------------------------------




to have a Material Adverse Effect. The charges, accruals and reserves on the
books of the Company and its Subsidiaries in respect of U.S. federal, state or
other taxes for all fiscal periods are adequate. The U.S. federal income tax
liabilities of the Company and its Subsidiaries have been finally determined
(whether by reason of completed audits or the statute of limitations having run)
for all fiscal years up to and including the fiscal year ended on the date set
forth on Schedule 5.9.
Section 5.10.    Title to Property; Leases. The Company and its Subsidiaries
have good and indefeasible title to their respective real properties (other than
leased properties) and good title to all of its other properties and assets that
individually or in the aggregate are Material, including all such properties
reflected in the most recent audited balance sheet referred to in Section 5.5 or
purported to have been acquired by the Company or any Subsidiary after such date
(except as sold or otherwise disposed of in the ordinary course of business), in
each case free and clear of Liens prohibited by this Agreement. All leases that
individually or in the aggregate are Material are valid and subsisting and are
in full force and effect in all material respects.
Section 5.11.    Licenses, Permits, Etc. (a) The Company and its Subsidiaries
own, license or sublicense or possess all licenses, permits, franchises,
authorizations, patents, copyrights, proprietary software, service marks,
trademarks and trade names, or rights thereto, that individually or in the
aggregate are Material, without known conflict with the rights of others.
(b)    To the actual knowledge of the Responsible Officers, no product or
service of the Company or any of its Subsidiaries infringes in any material
respect any license, permit, franchise, authorization, patent, copyright,
proprietary software, service mark, trademark, trade name or other right owned
by any other Person.
(c)    To the actual knowledge of the Responsible Officers, there is no Material
violation by any Person of any right of the Company or any of its Subsidiaries
with respect to any patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned or used by the Company or any of its
Subsidiaries.
Section 5.12.    Compliance with ERISA. (a) The Company and each ERISA Affiliate
have operated and administered each Plan in compliance with all applicable laws
except for such instances of noncompliance as have not resulted in and would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect. Neither the Company nor any ERISA Affiliate has
incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in section 3 of ERISA) during the five year period preceding the date on which
this representation is made or deemed made, and no event, transaction or
condition has occurred or exists that would, individually or in the aggregate,
reasonably be expected to result in the incurrence of any such liability by the
Company or any ERISA Affiliate, or in the imposition of any Lien on any of the
rights, properties or assets of the

-15-

--------------------------------------------------------------------------------




Company or any ERISA Affiliate, in either case pursuant to Title I or IV of
ERISA or to section 430(k) of the Code or to any such penalty or excise tax
provisions under the Code or federal law or section 4068 of ERISA or by the
granting of a security interest in connection with the amendment of a Plan,
other than such liabilities or Liens as would not be individually or in the
aggregate Material.
(b)    The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year for which an actuarial valuation report is
available on the basis of the actuarial assumptions specified for funding
purposes in such Plan’s most recent actuarial valuation report, did not exceed
the aggregate current value of the assets of such Plan allocable to such benefit
liabilities by an amount that would reasonably be expected to have a Material
Adverse Effect. The term “benefit liabilities” has the meaning specified in
section 4001 of ERISA and the terms “current value” and “present value” have the
meaning specified in section 3 of ERISA.
(c)    The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.
(d)    The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries is
not Material.
(e)    The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax would be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company to each Purchaser in the first sentence of this Section 5.12(e) is
made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by such Purchaser.
Section 5.13.    Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has offered the Notes or any similar Securities for sale
to, or solicited any offer to buy the Notes or any similar Securities from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and other Institutional Investors, each of which has been
offered the Notes at a private sale for investment. Neither the Company nor
anyone acting on its behalf has taken, or will take, any action that would
subject the issuance or sale of the Notes to the registration requirements of
section 5 of the Securities Act or to the registration requirements of any
Securities or blue sky laws of any applicable jurisdiction.

-16-

--------------------------------------------------------------------------------




Section 5.14.    Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Shelf Notes as set forth in the applicable Request
for Purchase. No part of the proceeds from the sale of the Notes hereunder will
be used, directly or indirectly, for the purpose of buying or carrying any
margin stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any Securities under such circumstances as to involve the Company in
a violation of Regulation X of said Board (12 CFR 224) or to involve any broker
or dealer in a violation of Regulation T of said Board (12 CFR 220). Margin
stock does not constitute more than 25% of the value of the consolidated assets
of the Company and its Subsidiaries and the Company does not have any present
intention that margin stock will constitute more than 25% of the value of such
assets. As used in this Section 5.14, the terms “margin stock” and “purpose of
buying or carrying” shall have the meanings assigned to them in said Regulation
U.
Section 5.15.    Existing Indebtedness; Future Liens. (a) Neither the Company
nor any of its Subsidiaries has outstanding any Indebtedness except as permitted
by Section 10.2. Neither the Company nor any Subsidiary is in default and no
waiver of default is currently in effect, in the payment of any principal or
interest on any Indebtedness of the Company or such Subsidiary and no event or
condition exists with respect to any Indebtedness of the Company or any
Subsidiary that would permit (or that with notice or the lapse of time, or both,
would permit) one or more Persons to cause such Indebtedness to become due and
payable before its stated maturity or before its regularly scheduled dates of
payment.
(b)    Except as disclosed in Schedule 5.15, neither the Company nor any
Subsidiary has agreed or consented to cause or permit any of its Material
property, whether now owned or hereafter acquired, to be subject to a Lien
(other than a Permitted Lien) that secures Indebtedness or to cause or permit in
the future (upon the happening of a contingency or otherwise) any of its
Material property, whether now owned or hereafter acquired, to be subject to a
Lien not permitted by Section 10.3 hereof.
(c)    Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or any other
organizational document) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Indebtedness of the Company, except as set
forth in the Credit Agreement, this Agreement and the respective related
documents or as disclosed in Schedule 5.15.
Section 5.16.    Foreign Assets Control Regulations, Etc. (a) Neither the
Company nor any Controlled Entity is (i) a Person whose name appears on the list
of Specially Designated Nationals and Blocked Persons published by the Office of
Foreign Assets Control, United States Department of the Treasury (“OFAC”) (an
“OFAC Listed Person”), (ii) an agent, department, or instrumentality

-17-

--------------------------------------------------------------------------------




of, or is otherwise controlled by or acting on behalf of or (to the actual
knowledge of the Company’s Responsible Officers) beneficially owned by, directly
or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program, or (iii) otherwise blocked, subject to sanctions under or engaged in
any activity in violation of other United States economic sanctions, including
but not limited to, the Trading with the Enemy Act, the International Emergency
Economic Powers Act, the Comprehensive Iran Sanctions, Accountability and
Divestment Act (“CISADA”) or any similar law or regulation with respect to Iran
or any other country, the Sudan Accountability and Divestment Act, any OFAC
Sanctions Program, or any economic sanctions regulations administered and
enforced by the United States or any enabling legislation or executive order
relating to any of the foregoing (collectively, “U.S. Economic Sanctions”) (each
OFAC Listed Person and each other Person, entity, organization and government of
a country described in clause (i), clause (ii) or clause (iii), a “Blocked
Person”). To the actual knowledge of the Responsible Officers, neither the
Company nor any Controlled Entity has been notified that its name appears or may
in the future appear on a state list of Persons that engage in investment or
other commercial activities in Iran or any other country that is subject to U.S.
Economic Sanctions.
(b)    No part of the proceeds from the sale of the Notes hereunder constitutes
or will constitute funds obtained on behalf of any Blocked Person or will
otherwise be used by the Company or any Controlled Entity, directly or
indirectly, (i) in connection with any investment in, or any transactions or
dealings with, any Blocked Person, or (ii) otherwise in violation of U.S.
Economic Sanctions.
(c)    Neither the Company nor any Controlled Entity (i) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities or the Proceeds of Crime (Money Laundering)
and Terrorist Financing Act (Canada) (collectively, “Anti-Money Laundering
Laws”) or any U.S. Economic Sanction violations, (ii) to the actual knowledge of
the Responsible Officers, is under investigation by any U.S. or Canadian
Governmental Authority for possible violation of Anti-Money Laundering Laws or
any U.S. Economic Sanctions violations, (iii) has been assessed civil penalties
under any Anti-Money Laundering Laws or any U.S. Economic Sanctions, or (iv) has
had any of its funds seized or forfeited in an action under any Anti-Money
Laundering Laws. The Company has established procedures and controls which it
reasonably believes are adequate (and otherwise comply with applicable law) to
ensure that the Company and each Controlled Entity is and will continue to be in
compliance with all applicable Anti-Money Laundering Laws and U.S. Economic
Sanctions.

-18-

--------------------------------------------------------------------------------




(d)    (1) Neither the Company nor any Controlled Entity (i) has been charged
with, or convicted of bribery or any other anti-corruption related activity
under any applicable law or regulation in a U.S. or Canadian country or
jurisdiction, including but not limited to, the U.S. Foreign Corrupt Practices
Act and the Canadian Corruption of Foreign Public Officials Act (collectively,
“Anti-Corruption Laws”) or the U.K. Bribery Act 2010, (ii) to the actual
knowledge of the Responsible Officers, is under investigation by any U.S. or
Canadian Governmental Authority for possible violation of Anti-Corruption Laws,
(iii) has been assessed civil or criminal penalties under any Anti-Corruption
Laws or (iv) has been or is the target of sanctions imposed by OFAC or the
Government of Canada; or
(2)    To the actual knowledge of the Responsible Officers, neither the Company
nor any Controlled Entity has, within the last five years, directly or
indirectly offered, promised, given, paid or authorized the offer, promise,
giving or payment of anything of value to a Governmental Official or a
commercial counterparty for the purposes of: (i) influencing any act, decision
or failure to act by such Government Official in his or her official capacity or
such commercial counterparty, (ii) inducing a Governmental Official to do or
omit to do any act in violation of the Governmental Official’s lawful duty, or
(iii) inducing a Governmental Official or a commercial counterparty to use his
or her influence with a government or instrumentality to affect any act or
decision of such government or entity; in each case in order to obtain, retain
or direct business or to otherwise secure an improper advantage in violation of
any applicable law or regulation or which would cause any holder to be in
violation of any law or regulation applicable to such holder; and
(3)    No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any improper payments, including bribes, to
any Governmental Official or commercial counterparty in order to obtain, retain
or direct business or obtain any improper advantage in violation of any
applicable Anti-Corruption Law. The Company has established procedures and
controls which it reasonably believes are adequate (and otherwise comply with
applicable law) to ensure that the Company and each Controlled Entity is and
will continue to be in compliance with all applicable Anti-Corruption Laws.
Section 5.17.    Status under Certain Statute. Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended.
Section 5.18.    Environmental Matters. (a) Neither the Company nor any
Subsidiary has knowledge of any claim or has received any notice of any claim
and no proceeding has been instituted asserting any claim against the Company or
any of its Subsidiaries or any of their respective real properties or other
assets now or formerly owned, leased or operated by any of them, alleging any
damage to the environment or violation of any Environmental Laws, except, in
each case, such as would not reasonably be expected to result in a Material
Adverse Effect.

-19-

--------------------------------------------------------------------------------




(b)    Neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
(c)    Neither the Company nor any Subsidiary has stored any Hazardous Materials
on real properties now or formerly owned, leased or operated by any of them in a
manner which is contrary to any Environmental Law that would, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
(d)    Neither the Company nor any Subsidiary has disposed of any Hazardous
Materials in a manner which is contrary to any Environmental Law that would,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
(e)    All buildings on all real properties now owned, leased or operated by the
Company or any Subsidiary are in compliance with applicable Environmental Laws,
except where failure to comply would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
Section 5.19.    Hostile Tender Offers. None of the proceeds of the sale of any
Notes will be used to finance a Hostile Tender Offer.
Section 5.20     Obligations Permitted Under Credit Agreement. The Shelf Notes
and all other obligations owing hereunder and under the other Shelf Documents
are permitted under the Credit Agreement.
Section 6.    REPRESENTATIONS OF THE PURCHASERS.
Section 6.1.    Purchase for Investment. Each Purchaser severally represents
that it is an “accredited investor” or a “qualified institutional buyer” that is
purchasing the Notes for its own account or for one or more separate accounts
maintained by such Purchaser or for the account of one or more pension or trust
funds and not with a view to the distribution thereof, provided that the
disposition of such Purchaser’s or their property shall at all times be within
such Purchaser’s or their control. Each Purchaser understands that the Notes
have not been registered under the Securities Act and may be resold only if
registered pursuant to the provisions of the Securities Act or if an exemption
from registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required and has no intention to register the Notes.

-20-

--------------------------------------------------------------------------------




Section 6.2.    Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:
(a)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95-60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or
(b)    the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or
(c)    the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
(d)    the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and

-21-

--------------------------------------------------------------------------------




(ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or
(e)    the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
(f)    the Source is a governmental plan; or
(g)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
(h)    the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.
Section 7.    INFORMATION AS TO COMPANY.
Section 7.1.    Financial and Business Information. The Company shall deliver to
Prudential (only during the Issuance Period) and, following the acceptance of
any request for purchase of Notes or any issuance of Notes, to each Purchaser
(pending delivery of a Series of Accepted Notes) or holder of a Note that is an
Institutional Investor:
(a)    Quarterly Statements — within 60 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
Company’s Quarterly Report on 10 Q (the “Form 10 Q”) with the SEC regardless of
whether the Company is subject to the filing requirements thereof and (y) the
date by which such financial statements are required to be delivered under any
Material Credit Facility or the date on which such corresponding financial
statements are delivered under any Material Credit Facility if such delivery
occurs earlier than such required

-22-

--------------------------------------------------------------------------------




delivery date) after the end of each quarterly fiscal period in each fiscal year
of the Company (other than the last quarterly fiscal period of each such fiscal
year), duplicate copies of,
(i)    a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such quarter, and
(ii)    consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries, for such quarter and (in the
case of the second and third quarters) for the portion of the fiscal year ending
with such quarter, setting forth in each case in comparative form the figures
for the corresponding periods in the previous fiscal year, all in reasonable
detail, prepared in accordance with GAAP applicable to quarterly financial
statements generally, and certified by a Senior Financial Officer as fairly
presenting, in all material respects, the financial position of the companies
being reported on and their results of operations and cash flows, subject to
changes resulting from year-end adjustments and the absence of footnotes,
provided that delivery within the time period specified above of copies of the
Company’s Form 10–Q prepared in compliance with the requirements therefor and
filed with the SEC shall be deemed to satisfy the requirements of this Section
7.1(a);
(b)    Annual Statements — within 105 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
Company’s Annual Report on Form 10 K (the “Form 10 K”) with the SEC regardless
of whether the Company is subject to the filing requirements thereof and (y) the
date by which such financial statements are required to be delivered under any
Material Credit Facility or the date on which such corresponding financial
statements are delivered under any Material Credit Facility if such delivery
occurs earlier than such required delivery date) after the end of each fiscal
year of the Company, duplicate copies of
(i)    a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such year, and
(ii)    consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries for such year, setting forth in
each case in comparative form the figures for the previous fiscal year, all in
reasonable detail, prepared in accordance with GAAP, and accompanied by an
opinion thereon (without a “going concern” or similar qualification or exception
and without any qualification or exception as to the scope of the audit on which
such opinion is based) of Ernst & Young LLP or another independent certified
public accounting firm of recognized national standing, which opinion shall
state that such financial statements present fairly, in all material respects,
the financial position of the companies being reported upon and their results of
operations and cash flows and have been prepared in conformity with GAAP, and
that the examination of such

-23-

--------------------------------------------------------------------------------




accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, provided that
the delivery within the time period specified above of the Company’s Form 10 K
for such fiscal year (together with the Company’s annual report to shareholders,
if any, prepared pursuant to Rule 14c-3 under the Securities Exchange Act of
1934) prepared in accordance with the requirements therefor and filed with the
SEC, shall be deemed to satisfy the requirements of this Section 7.1(b);
(c)    SEC and Other Reports — promptly upon their becoming available, one copy
of (i) each financial statement, report, notice or information statement sent by
the Company or any Subsidiary to its principal lending banks as a whole
(excluding information sent to such banks in the ordinary course of
administration of a bank facility, such as information relating to pricing and
borrowing availability, but including, without limitations any notices delivered
pursuant to Section 7.07 of the Credit Agreement), and (ii) each regular or
periodic report, each registration statement (without exhibits except as
expressly requested by such Purchaser or holder), and each prospectus and all
amendments thereto filed by the Company or any Subsidiary with the SEC and of
all press releases and other statements made available generally by the Company
or any Subsidiary to the public concerning developments that are Material;
(d)    Notice of Default or Event of Default — promptly, and in any event within
five days after a Responsible Officer becoming aware of the existence of any
Default or Event of Default or that any Person has given any notice or taken any
action with respect to a claimed default hereunder or that any Person has given
any notice or taken any action with respect to a claimed default of the type
referred to in Section 11(f), a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;
(e)    ERISA Matters — promptly, and in any event within thirty days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:
(i)    with respect to any Plan, any reportable event, as defined in section
4043(c) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the date hereof; or
(ii)    the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

-24-

--------------------------------------------------------------------------------




(iii)    any event, transaction or condition that would result in the incurrence
of any liability by the Company or any ERISA Affiliate pursuant to Title I or IV
of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate pursuant to Title I
or IV of ERISA or such penalty or excise tax provisions, if such liability or
Lien, taken together with any other such liabilities or Liens then existing,
would reasonably be expected to have a Material Adverse Effect;
(f)    Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that would reasonably be
expected to have a Material Adverse Effect;
(g)    Resignation or Replacement of Auditors — within 10 days following the
date on which an independent certified public auditor of the Company resigns or
if the Company elects to change independent certified public auditors, as the
case may be, notification thereof, together with such supporting information as
the Required Holders may request; and
(h)    Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Company to perform its obligations hereunder and under the
Notes as from time to time may be reasonably requested by any such holder of a
Note.
Section 7.2.    Officer’s Certificate. Each set of financial statements
delivered to a Purchaser or a holder of a Note pursuant to Section 7.1(a) or
Section 7.1(b) shall be accompanied by a certificate of a Senior Financial
Officer:
(a)    Covenant Compliance — setting forth the information from such financial
statements that is required in order to establish whether the Company was in
compliance with the requirements of Section 10 during the quarterly or annual
period covered by the statements then being furnished, (including with respect
to each such provision that involves mathematical calculations, the information
from such financial statements that is required to perform such calculations)
and where applicable, reasonably detailed calculations of the maximum or minimum
amount, ratio or percentage, as the case may be, permissible under the terms of
such Section, and the calculation of the amount, ratio or percentage then in
existence. In the event that the Company or any Subsidiary has made an election
to measure any financial liability using fair value (which election is being
disregarded for purposes of determining compliance with this Agreement pursuant
to Section 22.2) as to the period covered by any such financial statement, such
Senior Financial Officer’s certificate as to such period shall include a
reconciliation from GAAP with respect to such election; and

-25-

--------------------------------------------------------------------------------




(b)    Event of Default — certifying that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including, without limitation,
any such event or condition resulting from the failure of the Company or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto.
(c)    Guarantors – certifying that each Subsidiary Guarantor is and was a
Subsidiary/an Affiliate of the Company and a borrower or guarantor/obligor under
any Material Credit Facility from the beginning of the quarterly or annual
period covered by the statements then being furnished to the date of the
certificate.
Section 7.3.    Visitation. The Company shall permit the representatives of
Prudential (only during the Issuance Period) and, following the acceptance of
any request for purchase of Notes or any issuance of Notes (but prior to the
issuance of such Notes), each Purchaser, and each holder of a Note that is an
Institutional Investor:
(a)    No Default — if no Default or Event of Default then exists, at the
expense of such Purchaser or holder and upon reasonable prior notice to the
Company, to visit the principal executive office of the Company during normal
business hours, to discuss the affairs, finances and accounts of the Company and
its Subsidiaries with the Company’s officers, and (with the consent of the
Company, which consent will not be unreasonably withheld) its independent public
accountants, and (with the consent of the Company, which consent will not be
unreasonably withheld) to visit the other offices and properties of the Company
and each Subsidiary, all at such reasonable times and as often as may be
reasonably requested in writing; and
(b)    Default — if a Default or Event of Default then exists, at the expense of
the Company to visit and inspect any of the offices or properties of the Company
or any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries), all at such times and as often as may be requested.
Section 7.4.    Electronic Delivery. Financial statements, opinions of
independent certified public accountants, other information and Officer’s
Certificates that are required to be delivered by

-26-

--------------------------------------------------------------------------------




the Company pursuant to Sections 7.1(a), (b) or (c) and Section 7.2 shall be
deemed to have been delivered if the Company satisfies any of the following
requirements with respect thereto:
(i)    such financial statements satisfying the requirements of Section 7.1(a)
or (b) and related Officer’s Certificate satisfying the requirements of Section
7.2 are delivered to each Purchaser or holder of a Note by e-mail;
(ii)    the Company shall have timely filed such Form 10–Q or Form 10–K,
satisfying the requirements of Section 7.1(a) or Section 7.1(b), as the case may
be, with the SEC on EDGAR and shall have made such form and the related
Officer’s Certificate satisfying the requirements of Section 7.2 available on a
dedicated page on the internet, which is located at
http://www.graybar.com/company/about/sec-filings.com as of the date of this
Agreement;
(iii)    such financial statements satisfying the requirements of Section 7.1(a)
or Section 7.1(b) and related Officer’s Certificate(s) satisfying the
requirements of Section 7.2 are timely posted by or on behalf of the Company on
IntraLinks or on any other similar website to which each holder of Notes has
free access; or
(iv)    the Company shall have filed any of the items referred to in Section
7.1(c) with the SEC on EDGAR and shall have made such item available on the
above designated page on the internet or on IntraLinks or on any other similar
websites to which each holder of Notes has free access;
provided however, that in the case of clauses (ii), (iii) or (iv), the Company
shall have given Prudential, each Purchaser or each holder of a Note (as
applicable) prior written notice, which may be by e-mail or in accordance with
Section 18, of such posting or filing in connection with each delivery, provided
further, that upon request of any holder to receive paper copies of such forms,
financial statements and Officer’s Certificates or to receive them by e-mail,
the Company will promptly e-mail them or deliver such paper copies, as the case
may be, to such holder.
Section 8.    PAYMENT AND PREPAYMENT OF THE NOTES.
Section 8.1.    Required Prepayments. Each Series of Shelf Notes shall be
subject to required prepayments, if any, set forth in the Notes of such Series,
provided that upon any partial prepayment of the Shelf Notes of any Series
pursuant to Section 8.2, the principal amount of each required prepayment of the
Shelf Notes of such Series becoming due under this Section 8.1 on and after the
date of such prepayment shall be reduced in the same proportion as the aggregate
unpaid principal amount of the Shelf Notes of such Series is reduced as a result
of such prepayment.

-27-

--------------------------------------------------------------------------------




As provided therein, the entire unpaid principal balance of each Note shall be
due and payable on the Maturity Date thereof.
Section 8.2.    Optional Prepayments with Make-Whole Amount. The Company may, at
its option, upon notice as provided below, prepay at any time all, or from time
to time any part of, any Series of Notes, in an amount not less than $1,000,000
(and integral multiples of $100,000), at 100% of the principal amount so
prepaid, and the Make-Whole Amount determined for the prepayment date with
respect to such principal amount. The Company will give each holder of the
Series of Notes to be prepaid written notice of each optional prepayment under
this Section 8.2 not less than 10 days and not more than 60 days prior to the
date fixed for such prepayment unless the Company and the Required Holders agree
to another time period pursuant to Section 17. Each such notice shall specify
such date (which shall be a Business Day), the aggregate principal amount of the
Series of Notes to be prepaid on such date, the principal amount of each Note
held by such holder to be prepaid (determined in accordance with Section 8.3),
and the interest to be paid on the prepayment date with respect to such
principal amount being prepaid, and shall be accompanied by a certificate of a
Senior Financial Officer as to the estimated Make-Whole Amount due in connection
with such prepayment (calculated as if the date of such notice were the date of
the prepayment), setting forth the details of such computation. Two Business
Days prior to such prepayment, the Company shall deliver to each holder of the
Series of Notes to be prepaid a certificate of a Senior Financial Officer
specifying the calculation of such Make-Whole Amount as of the specified
prepayment date.
Section 8.3.    Allocation of Partial Prepayments. In the case of any partial
prepayment of the Notes of any Series, pursuant to any required prepayments, if
any, set forth in the Notes of such Series or Section 8.2, the principal amount
of the Notes of such Series to be prepaid shall be allocated among all of the
Notes of such Series at the time outstanding in proportion, as nearly as
practicable, to the respective unpaid principal amounts thereof not theretofore
called for prepayment.
Section 8.4.    Maturity; Surrender, Etc. In the case of each optional
prepayment of Notes of any Series pursuant to this Section 8, the principal
amount of each Note to be prepaid shall mature and become due and payable on the
date fixed for such prepayment, together with interest on such principal amount
accrued to such date and the applicable Make-Whole Amount, if any. From and
after such date, unless the Company shall fail to pay such principal amount when
so due and payable, together with the interest and Make-Whole Amount, if any, as
aforesaid, interest on such principal amount shall cease to accrue. Any Note
paid or prepaid in full shall be surrendered to the Company and cancelled and
shall not be reissued, and no Note shall be issued in lieu of any prepaid
principal amount of any Note.
Section 8.5.    Purchase of Notes. The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes

-28-

--------------------------------------------------------------------------------




of any Series except upon the payment or prepayment of the Notes of such Series
in accordance with this Agreement and the Notes of such Series. The Company will
promptly cancel all Notes acquired by it or any Affiliate pursuant to any
payment or prepayment of Notes pursuant to this Agreement and no Notes may be
issued in substitution or exchange for any such Notes.
Section 8.6.    Make-Whole Amount.
“Make-Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:
“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.
“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by the yield(s) reported as of 10:00
a.m. (New York City time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
PX1” (or such other display as may replace Page PX1) on Bloomberg Financial
Markets for the most recently issued actively traded on-the-run U.S. Treasury
securities (“Reported”) having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date. If there are no such U.S.
Treasury securities Reported having a maturity equal to such Remaining Average
Life, then such implied yield to maturity will be determined by (a) converting
U.S. Treasury bill quotations to bond equivalent yields in accordance with
accepted financial practice and (b) interpolating linearly between the yields
Reported for the applicable most recently issued actively traded on-the-run U.S.
Treasury securities with the maturities (1) closest to and greater than such
Remaining Average Life and (2) closest to and less than such Remaining Average
Life. The Reinvestment Yield shall be rounded to the number of decimal places as
appears in the interest rate of the applicable Note.
If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called

-29-

--------------------------------------------------------------------------------




Principal of any Note, 0.50% over the yield to maturity implied by the U.S.
Treasury constant maturity yields reported, for the latest day for which such
yields have been so reported as of the second Business Day preceding the
Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (or any comparable successor publication) for the U.S.
Treasury constant maturity having a term equal to the Remaining Average Life of
such Called Principal as of such Settlement Date. If there is no such U.S.
Treasury constant maturity having a term equal to such Remaining Average Life,
such implied yield to maturity will be determined by interpolating linearly
between (1) the U.S. Treasury constant maturity so reported with the term
closest to and greater than such Remaining Average Life and (2) the U.S.
Treasury constant maturity so reported with the term closest to and less than
such Remaining Average Life. The Reinvestment Yield shall be rounded to the
number of decimal places as appears in the interest rate of the applicable Note.
“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.4 or Section 12.1.
“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to Section
12.1, as the context requires.
Section 8.7.    Payment Due on Non-Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding, (x) subject to clause (y), any
payment of interest on any Note that is due on a date that is not a Business Day
shall be made on the next succeeding Business Day without including the
additional days elapsed in the computation of the interest payable on such next
succeeding Business Day; and (y) any payment of principal of or Make-Whole
Amount on any Note (including principal due on the Maturity Date of such Note)
that is due on a date that is not a Business Day shall be made on the next
succeeding Business Day and shall include the

-30-

--------------------------------------------------------------------------------




additional days elapsed in the computation of interest payable on such next
succeeding Business Day.
Section 9.    AFFIRMATIVE COVENANTS.
From the date of this Agreement until the initial Closing and thereafter, so
long as any of the Notes are outstanding, the Company covenants that it shall
and it shall cause its Subsidiaries to:
Section 9.1.    Payment of Obligations. Pay, discharge or otherwise satisfy at
or before maturity or before they become delinquent, as the case may be, in
accordance with industry practice (subject, where applicable, to specified grace
periods) all its material obligations (including Federal, State, local and any
other taxes) of whatever nature and any additional costs that are imposed as a
result of any failure to so pay, discharge or otherwise satisfy such
obligations, except when the amount or validity of such obligations and costs is
currently being contested in good faith by appropriate proceedings and reserves,
if applicable, in conformity with GAAP (or, with respect to Canadian
Subsidiaries, Canadian GAAP) with respect thereto have been provided on the
books of the Credit Parties or their Subsidiaries, as the case may be.
Section 9.2.    Conduct of Business and Maintenance of Existence.
Continue to engage in business of the same general type as now conducted by it
on the Effective Date and preserve, renew and keep in full force and effect its
corporate existence and take all reasonable action to maintain all rights,
privileges and franchises necessary or desirable in the normal conduct of its
business; comply with all Contractual Obligations and Requirements of Law
applicable to it except to the extent that failure to comply therewith would
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.
Notwithstanding the foregoing, it is understood and agreed that the Credit
Parties may dissolve Subsidiaries to the extent permitted by and in accordance
with the terms of Section 10.5(a)(v) and (vi).
Section 9.3.    Maintenance of Property; Insurance.
(a)    Keep all material property useful and necessary in its business in good
working order and condition (ordinary wear and tear, damage by casualty and
obsolescence excepted); and
(b)    Maintain with financially sound and reputable insurance companies
insurance on all its Material property in at least such amounts and against at
least such risks as are usually insured against in the same general area by
companies engaged in the same or a similar business (including, without
limitation, hazard and gross earnings coverage); and furnish to Prudential (only
during the Issuance Period), each Purchaser (after the acceptance of any request
for purchase of Notes and before the issuance of such Notes) and each holder of
a Note (after the issuance of Notes), upon

-31-

--------------------------------------------------------------------------------




written request, a certificate of insurance summarizing the coverage amounts of
such property insurance; provided, however, that the Credit Parties and their
Subsidiaries may maintain self insurance plans to the extent companies of
similar size and in similar businesses do so.
Section 9.4.    Books and Records. Keep proper books of records and accounts in
which full, true and correct entries in conformity with GAAP (or, with respect
to Canadian Subsidiaries, Canadian GAAP) and all Requirements of Law shall be
made of all dealings and transactions in relation to its businesses and
activities.
Section 9.5.    Compliance with Law. Comply, and cause each of its Subsidiaries
to, comply, with all laws, rules, regulations and orders, and all applicable
restrictions imposed by all Governmental Authorities (including, without
limitation, environmental laws, ERISA, the USA PATRIOT Act and the other laws
and regulations that are referred to in Section 5.16), applicable to them and
their respective properties if noncompliance with any such law, rule,
regulation, order or restriction would reasonably be expected to have a Material
Adverse Effect.
Section 9.6.    Subsidiary Guarantors.
(a)    The Company will cause any and all of its direct and indirect Material
Domestic Subsidiaries, whether newly formed, after acquired or otherwise
existing, to promptly become a Subsidiary Guarantor hereunder by way of
execution of a Subsidiary Guaranty or Guarantor Supplement, as applicable.
Furthermore, within 30 days after a Domestic Subsidiary becomes a Material
Domestic Subsidiary, as determined by the financial statements delivered to
Prudential, the Purchasers and/or holders of the Notes pursuant to Section
7.1(a) and/or (b), the Company will cause such Domestic Subsidiary to become a
Subsidiary Guarantor hereunder by way of execution of a Subsidiary Guaranty or a
Guarantor Supplement, as applicable. In connection with the foregoing, the
Company shall deliver to Prudential (only during the Issuance Period), to the
Purchasers (after the acceptance of any request for purchase of Notes but before
the issuance of such Notes) and holders of the Notes (after Notes have been
issued) such Organization Documents, officer’s certificates and opinions of
in-house counsel as Prudential, the Purchasers and/or holders of the Notes, as
applicable, may reasonably request; provided that, upon reasonable request of
Prudential, the Purchasers and/or holders of the Notes, as applicable, the
Company shall deliver opinions of outside counsel with respect to such
Subsidiary Guarantors.
(b)    If at any time any Subsidiary that is not required to be a Subsidiary
Guarantor hereunder provides a guarantee or otherwise becomes liable at any
time, whether as a borrower or additional or co-borrower or otherwise of, the
Company’s obligations under any Material Credit Facility or any other senior
Indebtedness in excess of $25,000,000, the Company will then promptly cause such
Subsidiary (other than Graybar Canada) to become a Subsidiary Guarantor
hereunder by way of execution of a Subsidiary Guaranty or a Guarantor
Supplement, as applicable; provided,

-32-

--------------------------------------------------------------------------------




however, that the foregoing shall not apply to any guaranty created, issued,
incurred or assumed by a Foreign Subsidiary in respect of Indebtedness incurred
by any other Subsidiary so long as such Foreign Subsidiary that creates, incurs
or assumes such guaranty has not also created, issued, incurred or assumed a
guaranty in respect of Indebtedness incurred by the Company or any Domestic
Subsidiary pursuant to the Material Credit Facility. In connection with the
foregoing, the Company shall deliver to Prudential (only during the Issuance
Period), to the Purchasers (after the acceptance of any request for purchase of
Notes but before the issuance of such Notes) and holders of the Notes (after
Notes have been issued) such Organization Documents, officer’s certificates and
opinions of counsel as Prudential, the Purchasers and/or the holders of the
Notes, as applicable, may reasonably request.
(c)    If, at the end of a fiscal quarter, the aggregate net revenues
attributable to Domestic Subsidiaries that are not Credit Parties (other than
the aggregate net revenues of Graybar Services, Inc. and Graybar Financial
Services, Inc. and their respective Subsidiaries) exceeds 10% of the aggregate
net revenues of the Company and its Subsidiaries for the last 12 month period
ended as of the end of such fiscal quarter, the Company shall cause Domestic
Subsidiaries that are not Credit Parties to become Subsidiary Guarantors by
executing and delivering to Prudential (only during the Issuance Period), to the
Purchasers (after the acceptance of any request for purchase of Notes but before
the issuance of such Notes) and holders of the Notes (after Notes have been
issued) a Guarantor Supplement as and to the extent required so that the
aggregate net revenues attributable to Domestic Subsidiaries that are not Credit
Parties (other than the aggregate net revenues of Graybar Services, Inc. and
Graybar Financial Services, Inc. and their respective Subsidiaries) no longer
exceeds 10% of the aggregate net revenues of the Company and its Subsidiaries
for the last 12 month period ended as of the end of such fiscal quarter. In
connection with the foregoing, the Company shall deliver to Prudential (only
during the Issuance Period), to the Purchasers (after the acceptance of any
request for purchase of Notes but before the issuance of such Notes) and holders
of the Notes (after Notes have been issued) such Organization Documents,
officer’s certificates and opinions of counsel as Prudential, and the Purchasers
and/or holders of the Notes, as applicable, may reasonably request.
Section 10.    NEGATIVE COVENANTS.
From the date of the Agreement, until the initial Closing and thereafter so long
as any of the Notes are outstanding, the Company covenants that it shall not,
nor shall it permit any of its applicable Subsidiaries to, directly or
indirectly:
Section 10.1.    Financial Covenants.
(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Company to be greater than 4.0 to 1.0.

-33-

--------------------------------------------------------------------------------




(b)    Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Company to be less
than 2.5 to 1.0.
Section 10.2.    Indebtedness. Incur, create, assume or permit to exist any
Indebtedness or liability on account of borrowed money, represented by any
notes, bonds, debentures or similar obligations, or on account of the deferred
purchase price of any property, or any other deposits, advance or progress
payments under contracts, except:
(a)    Indebtedness of the Company arising or existing under this Agreement and
the Notes and the Credit Agreement;
(b)    Indebtedness of the Credit Parties existing as of the Effective Date (and
set forth in Schedule 5.15 hereto) and renewals, refinancings and extensions
thereof in a principal amount not in excess of that outstanding as of the date
of such renewal, refinancing or extension;
(c)    obligations (contingent or otherwise) of the Company or any Domestic
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and (ii)
such Swap Contract does not contain any provision exonerating the non-defaulting
party from its obligation to make payments on outstanding transactions to the
defaulting party;
(d)    Indebtedness of the Credit Parties and their Domestic Subsidiaries
incurred after the Effective Date consisting of Capital Leases or Indebtedness
incurred to provide all or a portion of the purchase price or cost of
construction of an asset provided that (i) such Indebtedness when incurred shall
not exceed the purchase price or cost of construction of such asset and (ii) no
such Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing;
(e)    Indebtedness of the Credit Parties secured by Liens to the extent
permitted under subsection (m) of the definition of “Permitted Liens”;
(f)    Indebtedness of Graybar Canada arising or existing under the Credit
Agreement up to an aggregate principal amount outstanding of $100,000,000 at any
time; or
(g)    other unsecured Indebtedness of the Credit Parties; provided that such
Indebtedness is not senior in right of payment to the payment of the
Indebtedness arising or existing under this Agreement, the Notes and the Credit
Agreement.

-34-

--------------------------------------------------------------------------------




Section 10.3.    Liens. Contract, create, incur, assume or permit to exist any
Lien with respect to any of its respective property or assets of any kind
(whether real or personal, tangible or intangible), whether now owned or
hereafter acquired, except for Permitted Liens.
Section 10.4.    Nature of Business. Alter the character of its business in any
material respect from that conducted as of the Effective Date or any businesses
reasonably related, complementary or incidental thereto.
Section 10.5.    Consolidation, Merger, Sale or Purchase of Assets, Etc.
(a)    Dissolve, liquidate or wind up its affairs or enter into any transaction
of merger, amalgamation or consolidation; provided, however, that (i) the
Company may merge, amalgamate or consolidate with any of its Subsidiaries (other
than Graybar Canada) provided that the Company shall be the continuing or
surviving corporation, (ii) Graybar Canada may merge, amalgamate or consolidate
with any of its Subsidiaries provided that Graybar Canada shall be the
continuing or surviving corporation, (iii) any Subsidiary Guarantor may merge or
consolidate with any other Subsidiary Guarantor, (iv) any Subsidiary that is not
a Credit Party may merge, amalgamate or consolidate with any Credit Party so
long as the Credit Party shall be the continuing or surviving corporation, (v)
any Domestic Subsidiary that is not a Credit Party may be merged with or into
any other Domestic Subsidiary that is not a Credit Party, (vi) any Foreign
Subsidiary that is not a Credit Party may be merged with or into or amalgamated
with any other Foreign Subsidiary that is not a Credit Party, (vii) any Credit
Party or any Subsidiary of any Credit Party may merge or amalgamate with any
other Person in connection with a Permitted Acquisition if such Credit Party or
any Subsidiary Guarantor or such Subsidiary, as applicable, shall be the
continuing or surviving corporation, (viii) any one or more of Graybar Services,
Inc. and Graybar Financial Services, Inc. may be dissolved so long as all of the
assets of the Person being dissolved have been transferred to a Credit Party
prior to or concurrently with such dissolution and (ix) any Subsidiary that is
not a Credit Party may be dissolved so long as (x) all of the assets of such
Subsidiary have been transferred to a Credit Party prior to or concurrently with
such dissolution and (y) the aggregate total net revenues (determined on a
consolidated basis in accordance with GAAP) of all Subsidiaries dissolved
pursuant to this Section 10.5(a) (other than Graybar Services, Inc. and Graybar
Financial Services, Inc.) does not exceed 5% of the aggregate total net revenues
(determined in accordance with GAAP) of the Company and its Subsidiaries.
(b)    Make any Asset Dispositions (including, without limitation, any Sale
Leaseback Transaction) other than (i) the sale of inventory in the ordinary
course of business for fair consideration, (ii) the sale or disposition of
machinery and equipment no longer used or useful in the conduct of any Credit
Party’s or any such Subsidiary’s business, (iii) the sale or disposition of
Securitization Receivables in connection with a Securitization Transaction, or
(iv) such other Asset Dispositions, provided that (A) the consideration for such
assets disposed of represents the fair

-35-

--------------------------------------------------------------------------------




market value of such assets at the time of such Asset Disposition; and (B) the
cumulative net book value of all Asset Dispositions by any Credit Party and any
of its Subsidiaries during any single fiscal year shall not exceed 15% of the
Consolidated Total Assets determined as of the end of the most recently
completed fiscal year.
(c)    Acquire all or substantially all of the assets or business or the
majority of Voting Stock of any Person except in connection with a Permitted
Acquisition.
Section 10.6.    Advances, Investments and Loans.
Lend money or extend credit or make advances to any Person, or purchase or
acquire any stock, obligations or securities of, or any other interest in, or
make any capital contribution to, or otherwise make an investment in, any Person
except for Permitted Investments and transactions expressly permitted by Section
10.7 or Section 10.10.
Section 10.7.    Issuance of Equity Securities.
Issue, sell, transfer, pledge or otherwise dispose of any shares of Capital
Stock or other equity or ownership interests (“Equity Interests”) in any
Subsidiary, except (a) in connection with the sale of all of the Capital Stock
of a Subsidiary pursuant to a transaction permitted by Section 10.5(b), (b) the
issuance, sale or transfer of Equity Interests by a Subsidiary (the “Issuing
Subsidiary”) to a Credit Party or a Subsidiary of a Credit Party that owns such
Issuing Subsidiary, (c) as needed to qualify directors under applicable law, (d)
in the case of Graybar Electric Canada Limited, a Nova Scotia corporation, or
any Subsidiary thereof, the issuance of any Equity Interests of Graybar Electric
Canada Limited or any Subsidiary thereof to employees thereof pursuant to an
employee stock purchase plan and (e) a Subsidiary shall be permitted to issue
Equity Interests to effect a Permitted Acquisition, or following a Permitted
Acquisition, to employees thereof pursuant to an employee stock purchase plan
not to exceed 10% of the Equity Securities of the acquired Subsidiary.
Section 10.8    Transactions with Affiliates; Modification of Documentation.
(a)    Except as permitted in subsection (e) of the definition of Permitted
Investments, enter into or permit to exist any transaction or series of
transactions, whether or not in the ordinary course of business, with any
officer, director, shareholder, Subsidiary or Affiliate other than (i) customary
fees and expenses paid to directors, (ii) where such transactions are on terms
and conditions substantially as favorable as would be obtainable in a comparable
arm’s-length transaction with a Person other than an officer, director,
shareholder, Subsidiary or Affiliate, (iii) transactions relating to a
Securitization Transaction, (iv) intercompany transactions among the Credit
Parties and (v) intercompany transactions among Subsidiaries that are not Credit
Parties, to the extent not prohibited by Section 10.2, Section 10.5, Section
10.6, Section 10.7 or Section 10.10.

-36-

--------------------------------------------------------------------------------




(b)    Permit any Credit Party or any Subsidiary, if any Default or Event of
Default has occurred and is continuing, or would directly result therefrom after
the issuance thereof, to amend or modify (or permit the amendment or
modification of) any of the terms of any Indebtedness if such amendment or
modification would add or change any terms in a manner adverse to the issuer of
such Indebtedness, or shorten the final maturity or average life to maturity or
require any payment to be made sooner than originally scheduled or increase the
interest rate applicable thereto or change any subordination provision thereof.
Section 10.9.    Fiscal Year; Organizational Documents.
Change its fiscal year or amend, modify or change its certificate of
incorporation (or corporate charter or other similar organizational document) or
bylaws (or other similar document) in any manner materially adverse to the
Purchasers or holders of Notes without the prior written consent of the Required
Holders.
Section 10.10.    Restricted Payments.
Directly or indirectly:
(a)    pay or declare any dividend, either in cash or property, on any shares of
any class of its Capital Stock (other than dividends payable solely in shares of
the same class of Capital Stock) or make any other payment or distribution,
either directly or indirectly or through any Subsidiary, in respect of its
Capital Stock, except that (x) each Subsidiary may declare and pay dividends to
any Credit Party (it being understood and agreed that any such dividends will
not be counted in determining compliance with the basket set forth in the final
paragraph of this Section 10.10), (y) each Subsidiary may declare and pay
dividends to any Wholly-Owned Subsidiary so long as not less than 90% of the
proceeds of such dividend are contemporaneously in turn paid as a dividend to a
Credit Party (it being understood and agreed that any such dividends will not be
counted in determining compliance with the basket set forth in the final
paragraph of this Section 10.10) and (z) each Subsidiary may declare and pay
dividends to any other Subsidiary to the extent that the proceeds of any such
dividend are in turn contemporaneously paid as a dividend to a Credit Party (it
being understood and agreed that any such dividends will only be counted in
determining compliance with the basket set forth in the final paragraph of this
Section 10.10 to the extent any portion of any such dividend is not paid
contemporaneously to a Credit Party); or
(b)    redeem, purchase or otherwise acquire, directly or indirectly, any shares
of its Capital Stock of any class or any warrants, rights or options to purchase
or acquire any shares of its Capital Stock of any class (other than any purchase
or redemption of shares of the Capital Stock of Graybar Electric Canada Limited,
a Nova Scotia corporation, made by any of Graybar Electric Limited, Graybar
Electric Canada Limited or any other Subsidiary (including Graybar Canada) from
employees pursuant to an employee stock purchase plan (each such purchase or
redemption of

-37-

--------------------------------------------------------------------------------




shares of such Capital Stock being an “Subsidiary Employee Stock Redemption”, it
being understood and agreed that the amount of any Subsidiary Employee Stock
Redemption that does not exceed the amount permitted to be issued in Section
10.7 will not be counted in determining compliance with the basket set forth in
the final paragraph of this Section 10.10));
(c)    make any optional prepayment, redemption, defeaseance or acquisition for
value of (including without limitation, by way of depositing money or securities
with the trustee with respect thereto before due for the purpose of paying when
due), or refund, refinance or exchange of any Consolidated Funded Indebtedness
(other than the Notes) (all of the foregoing in clauses (a) through (c) being
herein called “Restricted Payments”),
unless (i) the aggregate amount of all Restricted Payments made during the
period from and after the Effective Date to and including the date of the making
of the Restricted Payment in question would not exceed the sum of (x)
$152,787,000 plus (y) 50% of cumulative Consolidated Net Income for such period
(or less 100% of cumulative Consolidated Net Income incurred for such period if
such Consolidated Net Income for such period is a deficit figure) plus (z) the
aggregate net cash proceeds of the issuance or sale of the Company’s Capital
Stock during such period and (ii) no Default or Event of Default shall have
occurred or would occur as a result of such Restricted Payment. However, so long
as no Event of Default shall have occurred and be continuing nothing herein
shall restrict the Company’s ability to (i) repurchase Capital Stock of the
Company in an aggregate amount of up to $20,000,000 in any 12 month period and
such repurchases of less than $20,000,000 shall not constitute Restricted
Payments and (ii) make payments or optional prepayments with respect to
synthetic leases.
Section 10.11.    Limitation on Securitization Transactions.
Permit the aggregate outstanding amount owed by the Company and its Subsidiaries
under Securitization Transactions and/or any factoring arrangements at any time
to exceed 30% of the Consolidated Total Assets determined as of the end of the
most recently completed fiscal year.
Section 10.12.    Terrorism Sanctions Regulations. Permit itself or permit any
Controlled Entity (a) to become (including by virtue of being owned or
controlled by a Blocked Person), own or control a Blocked Person or any Person
that is the target of sanctions imposed by the OFAC or the Government of Canada,
or (b) directly or indirectly to have any investment in or engage in any dealing
or transaction (including, without limitation, any investment, dealing or
transaction involving the proceeds of the Notes) with any Person if such
investment, dealing or transaction (i) would cause any holder to be in violation
of any law or regulation applicable to such holder or (ii) is prohibited by or
subject to sanctions under any U.S. Economic Sanctions, or (c) to engage, nor
shall any Affiliate of either engage, in any activity that would subject such
Person or any holder to

-38-

--------------------------------------------------------------------------------




sanctions under CISADA or any similar law or regulation with respect to Iran or
any other country that is subject to U.S. Economic Sanctions.
Section 10.13.    Most Favored Lender Status. Issue or permit any Domestic
Subsidiary to issue any Indebtedness senior in rank to the Notes to be issued
hereunder, unless upon the issuance of Notes hereunder, such Notes will be and
will remain at least pari passu in rank and privileges with any then existing
Indebtedness of the Company, including any Material Credit Facility. Upon
issuance, the Company agrees to cause any Notes issued hereunder to be secured
equally with any then existing Indebtedness of the Company, including any
Material Credit Facility. The Company will not enter into, assume or otherwise
become bound or obligated, or permit any Subsidiary of the Company to, enter
into, assume or otherwise become bound or obligated under any agreement or
amendment to any agreement existing on the date hereof creating or evidencing
Indebtedness in excess of $25,000,000 (including, without limitation, any
amendment to any Material Credit Facility) containing one or more Additional
Covenants or additional defaults, unless the prior written consent of the
Required Holders to such agreement shall have been obtained; provided, however,
that if the Company or any Subsidiary shall enter into, assume or otherwise
become bound by or obligated under any such agreement without the prior written
consent of the Required Holders, the terms of this Agreement shall, without any
further action on the part of the Company or any of the holders of the Notes, be
deemed to be amended automatically to include each Additional Covenant and each
Additional Default contained in such agreement. The Company further covenants to
promptly execute and deliver at its expense (including the fees and expenses of
counsel for the holders of the Notes) an amendment to this Agreement in form and
substance satisfactory to the Required Holders evidencing the amendment of this
Agreement to include such Additional Covenants or Additional Defaults, provided,
that the execution and delivery of such amendment shall not be a precondition to
the effectiveness of such amendment as provided for in this Section 10.13, but
shall merely be for the convenience of the parties hereto.
Section 11.    EVENTS OF DEFAULT.
An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
(a)    the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or
(b)    the Company defaults in the payment of any interest on any Note for more
than three Business Days after the same becomes due and payable; or
(c)    the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d) or Section 10 (other than Section 10.13);

-39-

--------------------------------------------------------------------------------




(d)    the Company or any Subsidiary Guarantor defaults in the performance of or
compliance with any term contained herein (other than those referred to in
Sections 11(a), (b) and (c)) or in any Subsidiary Guaranty and such default is
not remedied within 30 days after the earlier of (i) a Responsible Officer
obtaining actual knowledge of such default and (ii) the Company receiving
written notice of such default from any holder of a Note (any such written
notice to be identified as a “notice of default” and to refer specifically to
this Section 11(d)); or
(e)    (i) any representation or warranty made in writing by the Company or by
any officer of the Company in this Agreement or any writing furnished by the
Company or by any officer of the Company in connection with the transactions
contemplated hereby proves to have been false or incorrect in any material
respect on the date as of which made, or (ii) any representation or warranty
made in writing by any Subsidiary Guarantor or by any officer of such Subsidiary
Guarantor in any Subsidiary Guaranty or any writing furnished by the Subsidiary
Guarantor or by any officer of the Subsidiary Guarantor in connection with such
Subsidiary Guaranty proves to have been false or incorrect in any material
respect on the date as of which made or deemed made; or
(f)    (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness that is outstanding and owing
(x) under the Credit Agreement or (y) in an aggregate principal amount of at
least $25,000,000 beyond any period of grace provided with respect thereto, or
(ii) the Company or any Subsidiary is in default in the performance of or
compliance with any term of the Credit Agreement or any related Credit Document
(as defined in the Credit Agreement) or of any evidence of any Indebtedness in
an aggregate outstanding principal amount of at least $25,000,000 or of any
mortgage, indenture or other agreement relating thereto or any other condition
exists, and as a consequence of such default or condition such Indebtedness has
become, or has been declared (or one or more Persons are entitled to declare
such Indebtedness to be), due and payable before its stated maturity or before
its regularly scheduled dates of payment, or (iii) as a consequence of the
occurrence or continuation of any event or condition (other than the passage of
time or the right of the holder of Indebtedness to convert such Indebtedness
into equity interests), (x) the Company or any Subsidiary has become obligated
to purchase or repay Indebtedness before its regular maturity or before its
regularly scheduled dates of payment in an aggregate outstanding principal
amount of at least $25,000,000, or (y) one or more Persons have the right to
require the Company or any Subsidiary so to purchase or repay such Indebtedness;
or
(g)    the Company or any Subsidiary (i) is generally not paying, or admits in
writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with

-40-

--------------------------------------------------------------------------------




similar powers with respect to it or with respect to any substantial part of its
property, (v) is adjudicated as insolvent or to be liquidated, or (vi) takes
corporate action for the purpose of any of the foregoing; or
(h)    a court or other Governmental Authority of competent jurisdiction enters
an order appointing, without consent by the Company or any of its Subsidiaries,
a custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any of its Subsidiaries, or any such
petition shall be filed against the Company or any of its Subsidiaries and such
petition shall not be dismissed within 60 days; or
(i)    one or more final judgments or orders for the payment of money
aggregating in excess of $25,000,000, including, without limitation, any such
final order enforcing a binding arbitration decision, are rendered against one
or more of the Company and its Subsidiaries and which judgments are not, within
ten days after entry thereof, bonded, discharged or stayed pending appeal, or
are not discharged within ten days after the expiration of such stay; or
(j)    if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed an amount that would reasonably be expected to
have a Material Adverse Effect, (iv) the Company or any ERISA Affiliate shall
have incurred or is reasonably expected to incur any liability pursuant to Title
I or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, (v) the Company or any ERISA Affiliate withdraws from
any Multiemployer Plan, or (vi) the Company or any Subsidiary establishes or
amends any employee welfare benefit plan that provides post-employment welfare
benefits in a manner that would increase the liability of the Company or any
Subsidiary thereunder; and any such event or events described in clauses (i)
through (vi) above, either individually or together with any other such event or
events, would reasonably be expected to have a Material Adverse Effect. As used
in this Section 11(j), the terms “employee benefit plan” and “employee welfare
benefit plan” shall have the respective meanings assigned to such terms in
section 3 of ERISA; or

-41-

--------------------------------------------------------------------------------




(k)    any Subsidiary Guaranty shall cease to be in full force and effect, any
Subsidiary Guarantor or any Person acting on behalf of any Subsidiary Guarantor
shall contest in any manner the validity, binding nature or enforceability of
any Subsidiary Guaranty, or the obligations of any Subsidiary Guarantor under
any Subsidiary Guaranty are not or cease to be legal, valid, binding and
enforceable in accordance with the terms of such Subsidiary Guaranty; or
(l)    either (i) after the Effective Date, any Person or two or more Persons
acting in concert acquires “beneficial ownership,” directly or indirectly, of,
or acquires by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation, will result in its or their acquisition of,
control over, Voting Stock of the Company (or other securities convertible into
such Voting Stock) representing 25% or more of the combined voting power of all
Voting Stock of the Company, or (ii) during any period of up to 24 consecutive
months, commencing after the Effective Date, individuals who at the beginning of
such 24 month period were directors of the Company (together with any new
director whose election by the Company’s Board of Directors or whose nomination
for election by the Company’s shareholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason, other than retirement, to
constitute a majority of the directors of the Company then in office. As used
herein, “beneficial ownership” shall have the meaning provided in Rule 13d-3 of
the Securities and Exchange Commission under the Securities Act of 1934, as
amended.
Section 12.    REMEDIES ON DEFAULT, ETC.
Section 12.1.    Acceleration. (a) If an Event of Default with respect to the
Company described in Section 11(g) or (h) (other than an Event of Default
described in clause (i) of Section 11(g) or described in clause (vi) of Section
11(g) by virtue of the fact that such clause encompasses clause (i) of Section
11(g)) has occurred, all the Notes then outstanding shall automatically become
immediately due and payable.
(b)    If any other Event of Default has occurred and is continuing, any holder
or holders of more than 51% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.
(c)    If any Event of Default described in Section 11(a) or (b) has occurred
and is continuing, any holder or holders of Notes at the time outstanding
affected by such Event of Default may at any time, at its or their option, by
notice or notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such

-42-

--------------------------------------------------------------------------------




Notes, plus (x) all accrued and unpaid interest thereon (including, but not
limited to, interest accrued thereon at the Default Rate) and (y) the Make-Whole
Amount determined in respect of such principal amount (to the full extent
permitted by applicable law), shall all be immediately due and payable, in each
and every case without presentment, demand, protest or further notice, all of
which are hereby waived. The Company acknowledges, and the parties hereto agree,
that each holder of a Note has the right to maintain its investment in the Notes
free from repayment by the Company (except as herein specifically provided for)
and that the provision for payment of a Make-Whole Amount by the Company in the
event that the Notes are prepaid or are accelerated as a result of an Event of
Default, is intended to provide compensation for the deprivation of such right
under such circumstances.
Section 12.2.    Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note or Subsidiary Guaranty, or for an injunction against a violation of any of
the terms hereof or thereof, or in aid of the exercise of any power granted
hereby or thereby or by law or otherwise.
Section 12.3.    Rescission. At any time after any Notes have been declared due
and payable pursuant to Section 12.1(b) or (c), the holders of not less than 51%
in principal amount of the Notes then outstanding, by written notice to the
Company, may rescind and annul any such declaration and its consequences if (a)
the Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) neither the Company nor any other Person shall have paid any amounts
which have become due solely by reason of such declaration, (c) all Events of
Default and Defaults, other than non-payment of amounts that have become due
solely by reason of such declaration, have been cured or have been waived
pursuant to Section 17, and (d) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to the Notes. No rescission and
annulment under this Section 12.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon.
Section 12.4.    No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, any Subsidiary Guaranty or any Note upon any holder thereof
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise. Without limiting the

-43-

--------------------------------------------------------------------------------




obligations of the Company under Section 15, the Company will pay to the holder
of each Note on demand such further amount as shall be sufficient to cover all
costs and expenses of such holder incurred in any enforcement or collection
under this Section 12, including, without limitation, reasonable attorneys’
fees, expenses and disbursements.
Section 13.    REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.
Section 13.1.    Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for registration of transfer, the
Person(s) in whose name any Note(s) shall be registered shall be deemed and
treated as the owner and holder thereof for all purposes hereof, and the Company
shall not be affected by any notice or knowledge to the contrary. The Company
shall give to any holder of a Note that is an Institutional Investor promptly
upon request therefor, a complete and correct copy of the names and addresses of
all registered holders of Notes.
Section 13.2.    Transfer and Exchange of Notes. Upon surrender of any Note to
the Company at the address and to the attention of the designated officer (all
as specified in Section 18(iii)), for registration of transfer or exchange (and
in the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within 10 Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) of the same Series as
such surrendered Note in exchange therefor, in an aggregate principal amount
equal to the unpaid principal amount of the surrendered Note. Each such new Note
shall be payable to such Person as such holder may request and shall be
substantially in the form of Schedule 1. Each such new Note shall be dated and
bear interest from the date to which interest shall have been paid on the
surrendered Note or dated the date of the surrendered Note if no interest shall
have been paid thereon. The Company may require payment of a sum sufficient to
cover any stamp tax or governmental charge imposed in respect of any such
transfer of Notes. Notes shall not be transferred in denominations of less than
$1,000,000, provided that if necessary to enable the registration of transfer by
a holder of its entire holding of Notes, one Note may be in a denomination of
less than $1,000,000. Any transferee, by its acceptance of a Note registered in
its name (or the name of its nominee), shall be deemed to have made the
representation set forth in Section 6.2.

-44-

--------------------------------------------------------------------------------




Section 13.3.    Replacement of Notes. Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, an affidavit in a form reasonably
acceptable to the Company from such Institutional Investor of such ownership and
such loss, theft, destruction or mutilation), and
(a)    in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
(b)    in the case of mutilation, upon surrender and cancellation thereof,
within 10 Business Days thereafter, the Company at its own expense shall execute
and deliver, in lieu thereof, a new Note of the same Series as such lost,
stolen, destroyed or mutilated Note, dated and bearing interest from the date to
which interest shall have been paid on such lost, stolen, destroyed or mutilated
Note or dated the date of such lost, stolen, destroyed or mutilated Note if no
interest shall have been paid thereon.
Section 14.    PAYMENTS ON NOTES.
Section 14.1.    Place of Payment. Subject to Section 14.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of
JPMorgan Chase Bank, N.A. in such jurisdiction. The Company may at any time, by
notice to each holder of a Note, change the place of payment of the Notes so
long as such place of payment shall be either the principal office of the
Company in such jurisdiction or the principal office of a bank or trust company
in such jurisdiction.
Section 14.2.    Home Office Payment. So long as any Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, interest and
all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in such Purchaser’s
Confirmation of Acceptance, or by such other method or at such other address as
such Purchaser shall have from time to time specified to the Company in writing
for such purpose, without the presentation or surrender of such Note or the
making of any notation thereon, except that upon written request of the Company
made concurrently with or reasonably promptly after payment or prepayment in
full of any Note, such Purchaser shall surrender such Note for cancellation,
reasonably promptly after any such request, to the Company at its principal
executive office or at the place of payment most

-45-

--------------------------------------------------------------------------------




recently designated by the Company pursuant to Section 14.1. Prior to any sale
or other disposition of any Note held by a Purchaser or its nominee, such
Purchaser will, at its election, either endorse thereon the amount of principal
paid thereon and the last date to which interest has been paid thereon or
surrender such Note to the Company in exchange for a new Note or Notes pursuant
to Section 13.2. The Company will afford the benefits of this Section 14.2 to
any Institutional Investor that is the direct or indirect transferee of any Note
purchased by a Purchaser under this Agreement and that has made the same
agreement relating to such Note as the Purchasers have made in this Section
14.2.
Section 15.    EXPENSES, ETC.
Section 15.1.    Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel and, if reasonably
required by the Required Holders, local or other counsel) incurred by the
Purchasers and each other holder of a Note in connection with such transactions
and in connection with any amendments, waivers or consents under or in respect
of this Agreement, any Subsidiary Guaranty or the Notes (whether or not such
amendment, waiver or consent becomes effective), including, without limitation:
(a) the costs and expenses incurred in enforcing or defending (or determining
whether or how to enforce or defend) any rights under this Agreement, any
Subsidiary Guaranty or the Notes or in responding to any subpoena or other legal
process or informal investigative demand issued in connection with this
Agreement, any Subsidiary Guaranty or the Notes, or by reason of being a holder
of any Note, (b) the costs and expenses, including financial advisors’ fees,
incurred in connection with the insolvency or bankruptcy of the Company or any
Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby and by the Notes and any Subsidiary Guaranty
and (c) the costs and expenses incurred in connection with the initial filing of
this Agreement and all related documents and financial information with the SVO.
The Company will pay, and will save each Purchaser and each other holder of a
Note harmless from, (i) all claims in respect of any fees, costs or expenses, if
any, of brokers and finders (other than those, if any, retained by a Purchaser
or other holder in connection with its purchase of the Notes) and (ii) any and
all wire transfer fees that any bank deducts from any payment under such Note to
such holder or otherwise charges to a holder of a Note with respect to a payment
under such Note.
Section 15.2.    Survival. The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, any Subsidiary Guaranty or the Notes,
and the termination of this Agreement.



-46-

--------------------------------------------------------------------------------




Section 16.    SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.
All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, this Agreement, the Notes and any
Subsidiary Guaranties embody the entire agreement and understanding between each
Purchaser and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.
Section 17.    AMENDMENT AND WAIVER.
Section 17.1.    Requirements. This Agreement and the Notes may be amended, and
the observance of any term hereof or of the Notes may be waived, and the Company
may take any action herein prohibited, or omit to perform any act herein
required to be performed by it (either retroactively or prospectively), only
with the written consent of the Company and the Required Holders, except that:
(a)    no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 21 hereof,
or any defined term (as it is used therein), will be effective as to any
Purchaser unless consented to by such Purchaser in writing;
(b)    (i) with the written consent of Prudential (and without the consent of
any other holder of Notes), the provisions of Section 2 may be amended or waived
(except insofar as any such amendment or waiver would affect any rights or
obligations with respect to the purchase and sale of Notes which shall have
become Accepted Notes prior to such amendment or waiver), and (ii) prior to the
purchase and sale of a Series of Accepted Notes, with the written consent of all
of the Purchasers which shall have become obligated to purchase Accepted Notes
of any such Series (and not without the written consent of all such Purchasers),
any of the provisions of Sections 2 and 4 may be amended or waived insofar as
such amendment or waiver would affect only rights or obligations with respect to
the purchase and sale of the Accepted Notes of such Series or the terms and
provisions of such Accepted Notes;
(c)    no such amendment or waiver may, without the written consent of each
Purchaser and the holder of each Note at the time outstanding, (i) subject to
Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of (x) interest on the Notes or (y)

-47-

--------------------------------------------------------------------------------




the Make-Whole Amount, (ii) change the percentage of the principal amount of the
Notes the holders of which are required to consent to any amendment or waiver or
the principal amount of the Notes that the Purchasers are to purchase pursuant
to Section 2 upon the satisfaction of the conditions to Closing that appear in
Section 4, or (iii) amend any of Sections 8 (except as set forth in the second
sentence of Section 8.2 and Section 17.1(c)), 11(a), 11(b), 12, 17 or 20; and
(d)    Section 8.5 may be amended or waived to permit offers to purchase made by
the Company or an Affiliate pro rata to the holders of all Notes at the time
outstanding upon the same terms and conditions only with the written consent of
the Company and the Super-Majority Holders.
Section 17.2.    Solicitation of Holders of Notes.
(a)    Solicitation. The Company will provide each Purchaser and each holder of
a Note with sufficient information, sufficiently far in advance of the date a
decision is required, to enable such Purchaser and such holder to make an
informed and considered decision with respect to any proposed amendment, waiver
or consent in respect of any of the provisions hereof or of the Notes or any
Subsidiary Guaranty, unless such proposed amendment, waiver or consent relates
only to a specific Series of Accepted Notes which have not yet been purchased,
in which case such information will only be required to be delivered to the
Purchasers which shall have become obligated to purchase Accepted Notes of such
Series. The Company will deliver executed or true and correct copies of each
amendment, waiver or consent effected pursuant to this Section 17 or any
Subsidiary Guaranty to each Purchaser and each holder of a Note promptly
following the date on which it is executed and delivered by, or receives the
consent or approval of, the requisite Purchasers or holders of Notes.
(b)    Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
Purchaser or holder of a Note as consideration for or as an inducement to the
entering into by such Purchaser or such holder of any waiver or amendment of any
of the terms and provisions hereof or of any Subsidiary Guaranty or any Note
unless such remuneration is concurrently paid, or security is concurrently
granted or other credit support concurrently provided, on the same terms,
ratably to each Purchaser and each holder of a Note even if such holder did not
consent to such waiver or amendment.
(c)    Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 17 or any Subsidiary Guaranty by a holder of a Note that has transferred
or has agreed to transfer its Note to the Company, any Subsidiary or any
Affiliate of the Company (either pursuant to a waiver under Section 17.1(c) or
subsequent to Section 8.5 having been amended pursuant to Section 17.1(c)) in
connection with such consent shall be void and of no force or effect except
solely as to such holder, and any amendments effected or waivers granted or to
be effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other

-48-

--------------------------------------------------------------------------------




holders of Notes that were acquired under the same or similar conditions) shall
be void and of no force or effect except solely as to such holder.
Section 17.3.    Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 or any Subsidiary Guaranty applies equally to all
Purchasers and holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver. No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Company and any Purchaser or holder of
a Note and no delay in exercising any rights hereunder or under any Note or
Subsidiary Guaranty shall operate as a waiver of any rights of any Purchaser or
holder of such Note.
Section 17.4.    Notes Held by Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, any Subsidiary
Guaranty or the Notes, or have directed the taking of any action provided herein
or in any Subsidiary Guaranty or the Notes to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by the Company or any of
its Affiliates shall be deemed not to be outstanding.
Section 18.    NOTICES.
Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by an internationally recognized overnight delivery service
(with charges prepaid). Any such notice must be sent:
(i)    if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in its Confirmation of Acceptance, or
at such other address as such Purchaser or nominee shall have specified to the
Company in writing,
(ii)    if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or
(iii)    if to the Company, to the Company at its address set forth in Schedule
B to the attention of Vice President and Treasurer, or at such other address as
the Company shall have specified to the holder of each Note in writing.

-49-

--------------------------------------------------------------------------------




Notices under this Section 18 will be deemed given only when actually received.
Notwithstanding anything to the contrary in this Section 18, any communication
pursuant to Section 2 shall be made by the method specified for such
communication in Section 2, and shall be effective to create any rights or
obligations under this Agreement only if, in the case of a telephone
communication, an Authorized Officer of the party conveying the information and
of the party receiving the information are parties to the telephone call, and in
the case of a telecopier communication, the communication is signed by an
Authorized Officer of the party conveying the information, addressed to the
attention of an Authorized Officer of the party receiving the information, and
in fact received at the telecopier terminal the number of which is listed for
the party receiving the communication in Schedule B or at such other telecopier
terminal as the party receiving the information shall have specified in writing
to the party sending such information.
Section 19.    REPRODUCTION OF DOCUMENTS.
This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at any Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.
Section 20.    CONFIDENTIAL INFORMATION.
For the purposes of this Section 20, “Confidential Information” means
information delivered to Prudential or any Purchaser by or on behalf of the
Company or any Subsidiary in connection with the transactions contemplated by or
otherwise pursuant to this Agreement that is proprietary or confidential in
nature and that was clearly marked or labeled or otherwise adequately identified
when received by Prudential or such Purchaser as being confidential information
of the Company or such Subsidiary, provided that such term does not include
information that (a) was publicly known or otherwise known to Prudential or such
Purchaser prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by Prudential or

-50-

--------------------------------------------------------------------------------




such Purchaser or any Person acting on Prudential’s or such Purchaser’s behalf,
(c) otherwise becomes known to Prudential or such Purchaser other than through
disclosure by the Company or any Subsidiary except by a source known by
Prudential to be under an obligation of confidentiality to the Company (d)
constitutes financial statements delivered to Prudential or such Purchaser under
Section 7.1 that are otherwise publicly available. Each of Prudential and each
Purchaser will maintain the confidentiality of such Confidential Information in
accordance with procedures adopted by Prudential or such Purchaser in good faith
to protect confidential information of third parties delivered to Prudential or
such Purchaser, provided that Prudential or such Purchaser may deliver or
disclose Confidential Information to (i) its directors, officers, employees,
agents, attorneys, trustees and affiliates (to the extent such disclosure
reasonably relates to the administration of the investment represented by its
Notes), (ii) its auditors, financial advisors and other professional advisors
who agree to hold confidential the Confidential Information substantially in
accordance with this Section 20, (iii) any other holder of any Note, (iv) any
Institutional Investor to which it sells or offers to sell such Note or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by this Section 20),
(v) any Person from which it offers to purchase any Security of the Company (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 20), (vi) any federal or state
regulatory authority having jurisdiction over Prudential or such Purchaser,
(vii) the NAIC or the SVO or, in each case, any similar organization, or any
nationally recognized rating agency that requires access to information about
Prudential’s or such Purchaser’s investment portfolio, or (viii) any other
Person to which such delivery or disclosure may be necessary or appropriate as
reasonably determined by Prudential’s legal counsel in consultation with the
Company’s Senior Vice President and General Counsel to the extent reasonably
practicable prior to such delivery or disclosure, (w) to effect compliance with
any law, rule, regulation or order applicable to Prudential or such Purchaser,
(x) in response to any subpoena or other legal process, (y) in connection with
any litigation to which Prudential or such Purchaser is a party or (z) if an
Event of Default has occurred and is continuing, to the extent Prudential or
such Purchaser may reasonably determine such delivery and disclosure to be
necessary or appropriate in the enforcement or for the protection of the rights
and remedies under such Purchaser’s Notes, this Agreement or any Subsidiary
Guaranty. Each holder of a Note, by its acceptance of a Note, will be deemed to
have agreed to be bound by and to be entitled to the benefits of this Section 20
as though it were a party to this Agreement. On reasonable request by the
Company in connection with the delivery to any holder of a Note of information
required to be delivered to such holder under this Agreement or requested by
such holder (other than a holder that is a party to this Agreement or its
nominee), such holder will enter into an agreement with the Company embodying
this Section 20.
In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, Prudential or any Purchaser or
holder of a Note is required to agree to a

-51-

--------------------------------------------------------------------------------




confidentiality undertaking (whether through IntraLinks, another secure website,
a secure virtual workspace or otherwise) which is different from this Section
20, this Section 20 shall not be amended thereby and, as between Prudential or
such Purchaser or such holder and the Company, this Section 20 shall supersede
any such other confidentiality undertaking.
Section 21.    SUBSTITUTION OF PURCHASER.
Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to such
Substitute Purchaser of the representations set forth in Section 6. Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21), shall be deemed to refer to such Substitute Purchaser in lieu
of such original Purchaser. In the event that such Substitute Purchaser is so
substituted as a Purchaser hereunder and such Substitute Purchaser thereafter
transfers to such original Purchaser all of the Notes then held by such
Substitute Purchaser, upon receipt by the Company of notice of such transfer,
any reference to such Substitute Purchaser as a “Purchaser” in this Agreement
(other than in this Section 21), shall no longer be deemed to refer to such
Substitute Purchaser, but shall refer to such original Purchaser, and such
original Purchaser shall again have all the rights of an original holder of the
Notes under this Agreement.
Section 22.    MISCELLANEOUS.
Section 22.1.    Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.
Section 22.2.    Accounting Terms. All accounting terms used herein which are
not expressly defined in this Agreement have the meanings respectively given to
them in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP. For purposes of determining compliance with this Agreement
(including, without limitation, Section 9, Section 10 and the definition of
“Indebtedness”) (including Additional Covenants contained in, or deemed to be
included in, this Agreement), any election by the Company to measure any
financial liability using fair value (as permitted by Financial Accounting
Standards Board Accounting Standards Codification Topic No. 825-10-25 – Fair
Value Option, International Accounting Standard 39 – Financial Instruments:
Recognition and

-52-

--------------------------------------------------------------------------------




Measurement or any similar accounting standard), shall be disregarded and such
determination shall be made as if such election had not been made. In the event
changes to GAAP occur which would impact the calculation of any covenants in
Section 10.1, the Company and the holders of the Notes will negotiate in good
faith to amend such covenants in a such a way as to maintain the same concept,
level and relative cushion as was in effect immediately before the applicable
accounting change; provided, that unless and until the Company and the holders
of a majority of the aggregate principal amount of Notes outstanding (exclusive
of Notes then owned by the Company, any Subsidiary or any of their respective
affiliates) reach agreement with respect to any such amendment, (i) such
covenants will continue to be calculated in accordance with GAAP as in effect
immediately prior to the applicable change in GAAP; and (ii) the Company shall
provide to Prudential (during the Issuance Period) and, following the acceptance
of any request for purchase of Notes or any issuance of Notes to each Purchaser
or holder of a Note, as applicable, financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such covenants made before and after
giving effect to such change in GAAP.
Section 22.3.    Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
Section 22.4.    Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
Section 22.5.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.
Section 22.6.    Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice of law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

-53-

--------------------------------------------------------------------------------




Section 22.7.    Jurisdiction and Process; Waiver of Jury Trial. (a) The Company
irrevocably submits to the non-exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement or
the Notes. To the fullest extent permitted by applicable law, the Company
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
(b)    Each of the parties hereto consents to process being served by or on
behalf of any other party hereto in any suit, action or proceeding of the nature
referred to in Section 22.7(a) by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid,
return receipt requested, to it at its address specified in Section 18 or at
such other address of which such person shall then have been notified pursuant
to said Section. Each of the parties hereto agrees that such service upon
receipt (i) shall be deemed in every respect effective service of process upon
it in any such suit, action or proceeding and (ii) shall, to the fullest extent
permitted by applicable law, be taken and held to be valid personal service upon
and personal delivery to it. Process shall be deemed given only when actually
received.
(c)    Nothing in this Section 22.7 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
(d)    The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.
Section 22.8.    Transaction References. The Company agrees that Prudential may
(i) refer to its role in establishing the Facility, as well as the identity of
the Company and the maximum aggregate principal amount of the Shelf Notes and
the date on which the Facility was established, on its internet site or in
marketing materials, press releases, published “tombstone” announcements or any
other print or electronic medium (provided that the Company shall be permitted
to review and approve any such materials, releases or announcements in advance,
such approval not to be unreasonably withheld, conditioned or delayed) and (ii)
subject to Prudential receiving an appropriate license from Graybar Services,
Inc., the owner of the Company’s logo, display the Company’s corporate logo in
conjunction with any such reference.
* * * * *

-54-

--------------------------------------------------------------------------------




If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.
Very truly yours,
GRAYBAR ELECTRIC COMPANY, INC.
By: /s/ J. N. Reed    
Name: J. N. Reed
Title: Vice President and Treasurer
This Agreement is hereby
accepted and agreed to as
of the date hereof.
PRUDENTIAL INVESTMENT
MANAGEMENT, INC.
By: /s/ Timothy M. Laczkowski
Vice President



-55-

--------------------------------------------------------------------------------




SCHEDULE A
DEFINED TERMS
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“Acceptance” is defined in Section 2(f).
“Acceptance Day” is defined in Section 2(f).
“Acceptance Window” means, with respect to any interest rate quotes provided by
Prudential pursuant to Section 2(e), the time period designated by Prudential
during which the Company may elect to accept such interest rate quotes as to not
less than $5,000,000 in aggregate principal amount of Shelf Notes specified in
the related Request for Purchase.
“Accepted Note” is defined in Section 2(f).
“actual knowledge” means awareness of any facts, circumstances, or other
information that would cause a reasonable person to inquire further into a
situation or circumstance. As used in this Agreement, any statements qualified
by “actual knowledge” are deemed to mean “actual knowledge” following reasonable
inquiry into the relevant matters.
“Acquisition” by any Person, means the acquisition by such Person of at least a
majority of the Voting Stock of another Person or all or substantially all of
the Property of another Person, whether or not involving a merger or
consolidation with such Person.
“Additional Covenants” means any negative covenant or similar restriction
applicable to the Company or any Subsidiary (regardless of whether such
provision is labeled or otherwise characterized as a negative covenant) the
subject matter of which either (i) is similar to that of any covenant in
Sections 10 of the Agreement, or related definitions in this Schedule A of the
Agreement, but contains one or more percentages, amounts or formulas that is
more restrictive than those set forth herein or more beneficial to the holder or
holders of the Indebtedness created or evidenced by the document in which such
covenant or similar restriction is contained (and such covenant or similar
restriction shall be deemed an Additional Covenant only to the extent that it is
more restrictive or more beneficial) or (ii) is different from the subject
matter of any covenant in Sections 10 of the Agreement, or related definitions
in this Schedule A of the Agreement.
“Additional Defaults” means any provision contained in any document or
instrument creating or evidencing Indebtedness of the Company or any Subsidiary
which permits the holder or holders of Indebtedness to accelerate (with the
passage of time or giving of notice or both) the maturity thereof or otherwise
requires the Company or any Subsidiary to purchase such Indebtedness

Schedule A
(to Private Shelf Agreement)

--------------------------------------------------------------------------------




prior to the stated maturity thereof and which either (i) is similar to any
Default or Event of Default contained in Section 11 of the Agreement, or related
definitions in this Schedule A of the Agreement, but contains one or more
percentages, amounts or formulas that is more restrictive or has a shorter grace
period than those set forth herein or is more beneficial to the holders of such
other Indebtedness (and such provision shall be deemed an Additional Default
only to the extent that it is more restrictive, has a shorter grace period or is
more beneficial) or (ii) is different from the subject matter of any Default or
Event of Default contained in Section 11 of the Agreement, or related
definitions in this Schedule A of the Agreement.
“Affiliate” means, at any time, (a) with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, (b) with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Company or any Subsidiary or any Person of which the
Company and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity interests
and (c) with respect to Prudential, shall include any managed account,
investment fund or other vehicle for which Prudential or any Prudential
Affiliate acts as investment advisor or portfolio manager. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Company.
“Agreement” means this Private Shelf Agreement, including all Schedules attached
to this Agreement, as it may be amended, restated, supplemented or otherwise
modified from time to time, between the Company, on the one hand, and Prudential
and the Purchasers, on the other hand, dated September 22, 2014.
“Anti-Corruption Laws” is defined in Section 5.16(d)(1).
“Anti-Money Laundering Laws” is defined in Section 5.16(c).
“Asset Disposition” means the disposition of any or all of the assets
(including, without limitation, the Capital Stock of a Subsidiary or any
ownership interest in a joint venture) of any Credit Party or any Subsidiary
whether by sale, lease, transfer or otherwise. The term “Asset Disposition”
shall not include (a) Specified Sales or (b) any Equity Issuance.
“Authorized Officer” means (i) in the case of the Company, its chief executive
officer, its chief financial officer, any other Person authorized by the Company
to act on behalf of the Company and designated as an “Authorized Officer” of the
Company in Schedule B attached hereto or any other Person authorized by the
Company to act on behalf of the Company and designated as an

A-2

--------------------------------------------------------------------------------




“Authorized Officer” of the Company for the purpose of this Agreement in an
Officer’s Certificate executed by the Company’s chief executive officer or chief
financial officer and delivered to Prudential, and (ii) in the case of
Prudential, any officer of Prudential designated as its “Authorized Officer” in
Schedule B or any officer of Prudential designated as its “Authorized Officer”
for the purpose of this Agreement in a certificate executed by one of its
Authorized Officers or a lawyer in its law department. Any action taken under
this Agreement on behalf of the Company by any individual who on or after the
date of this Agreement shall have been an Authorized Officer of the Company and
whom Prudential in good faith believes to be an Authorized Officer of the
Company at the time of such action shall be binding on the Company even though
such individual shall have ceased to be an Authorized Officer of the Company,
and any action taken under this Agreement on behalf of Prudential by any
individual who on or after the date of this Agreement shall have been an
Authorized Officer of Prudential and whom the Company in good faith believes to
be an Authorized Officer of Prudential at the time of such action shall be
binding on Prudential even though such individual shall have ceased to be an
Authorized Officer of Prudential.
“Available Facility Amount” is defined in Section 2(a).
“Blocked Person” is defined in Section 5.16(a).
“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, (b) for the purpose of Section 2 only,
a day on which Prudential is open for business, and (c) for the purposes of any
other provision of this Agreement, any day other than a Saturday, a Sunday or a
day on which commercial banks in New York, New York are required or authorized
to be closed.
“Cancellation Date” is defined in Section 2(h)(iv).
“Cancellation Fee” is defined in Section 2(h)(iv).
“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company , membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

A-3

--------------------------------------------------------------------------------




“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than 12 months from
the date of acquisition (“Government Obligations”), (b) U.S. dollar denominated
(or foreign currency fully hedged) time deposits, certificates of deposit,
Eurodollar time deposits and Eurodollar certificates of deposit of (i) any
domestic commercial bank of recognized standing having capital and surplus in
excess of $250,000,000 or (ii) any bank whose short-term commercial paper rating
from S&P is at least A-1 or the equivalent thereof or from Moody’s is at least
P-1 or the equivalent thereof (any such bank being an “Approved Bank”), in each
case with maturities of not more than 364 days from the date of acquisition, (c)
commercial paper and variable or fixed rate notes issued by any Approved Bank
(or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by any domestic corporation rated A-1 (or the equivalent thereof) or
better by S&P or P-1 (or the equivalent thereof) or better by Moody’s and
maturing within six months of the date of acquisition, (d) repurchase agreements
with a bank or trust company or a recognized securities dealer having capital
and surplus in excess of $500,000,000 for direct obligations issued by or fully
guaranteed by the United States of America, (e) obligations of any state of the
United States or any political subdivision thereof for the payment of the
principal and redemption price of and interest on which there shall have been
irrevocably deposited Government Obligations maturing as to principal and
interest at times and in amounts sufficient to provide such payment, and (f)
auction preferred stock rated in the highest short-term credit rating category
by S&P or Moody’s.
“CISADA” is defined in Section 5.16(a).
“Closing” is defined in Section 3.1.
“Closing Day” means, with respect to any Accepted Note, the Business Day
specified for the closing of the purchase and sale of such Accepted Note in the
Confirmation of Acceptance for such Accepted Note, provided that (i) if the
Company and the Purchaser which is obligated to purchase such Accepted Note
agree on an earlier Business Day for such closing, the “Closing Day” for such
Accepted Note shall be such earlier Business Day, and (ii) if the closing of the
purchase and sale of such Accepted Note is rescheduled pursuant to Section 3.2,
the Closing Day for such Accepted Note, for all purposes of this Agreement
except references to “original Closing Day” in Section 2(h)(iii), shall mean the
Rescheduled Closing Day with respect to such Accepted Note.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
“Company” is defined in the first paragraph of this Agreement and includes any
successor(s) that becomes such in the manner prescribed in Section 10.5.

A-4

--------------------------------------------------------------------------------




“Confidential Information” is defined in Section 20.
“Confirmation of Acceptance” is defined in Section 2(f).
“Consolidated EBITDA” means, for any period, the sum of (a) Consolidated Net
Income for such period, plus (b) an amount which, in the determination of
Consolidated Net Income for such period, has been deducted for (i) Consolidated
Interest Expense, (ii) total federal, state, local and foreign income, value
added and similar taxes, (iii) depreciation and amortization expense and (iv)
other extraordinary non-recurring, non-cash charges.
“Consolidated Funded Indebtedness” means, with respect to any Person, without
duplication, all Indebtedness of such Person other than Indebtedness of the
types referred to in clauses (e) and (i) of the definition of “Indebtedness” set
forth in this Schedule A.
“Consolidated Interest Coverage Ratio” means, with respect to the Credit Parties
and their Subsidiaries on a consolidated basis for the 12 month period ending on
the last day of any fiscal quarter of the Credit Parties and their Subsidiaries,
the ratio of (a) Consolidated EBITDA for such period to (b) Consolidated
Interest Expense for such period.
“Consolidated Interest Expense” means, for any period, all interest expense of
the Credit Parties and their Subsidiaries including the interest component under
Capital Leases and the implied interest component under Securitization
Transactions, as determined in accordance with GAAP. Except as expressly
provided otherwise, the applicable period shall be for the four consecutive
quarters ending as of the date of determination.
“Consolidated Leverage Ratio” means, as of any date of determination, with
respect to the Credit Parties and their Subsidiaries on a consolidated basis for
the 12 month period ending on the last day of any fiscal quarter, the ratio of
(a) the total of (i) Consolidated Funded Indebtedness of the Credit Parties and
their Subsidiaries on a consolidated basis as of such date (not including any
Consolidated Funded Indebtedness of Graybar Financial Services, Inc. as of such
date) minus (ii) Unrestricted Cash and Cash Equivalents of the Company or any
Subsidiary in excess of $50,000,000 in the aggregate on the consolidated balance
sheet of the Company and its Subsidiaries as of such date to (b) Consolidated
EBITDA for such period.
“Consolidated Net Income” means, for any period, net income (excluding
extraordinary items) after taxes for such period of the Credit Parties and their
Subsidiaries on a consolidated basis (but excluding net income attributable to
noncontrolling interests), as determined in accordance with GAAP.
“Consolidated Total Assets” means as of any date with respect to the Credit
Parties and their Subsidiaries on a consolidated basis, total assets, as
determined in accordance with GAAP.

A-5

--------------------------------------------------------------------------------




“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Controlled Entity” means (i) any of the Subsidiaries of the Company and any of
its Controlled Affiliates and (ii) if the Company has a parent company, such
parent company and its Controlled Affiliates. As used in this definition,
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
“Credit Parties” or “Credit Party” means, collectively, the Company and each
Subsidiary Guarantor.
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
“Default Rate” means that rate of interest that is the greater of (i) 2.0% per
annum above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (ii) 2.0% over the rate of interest publicly announced by JPMorgan
Chase Bank, N.A. in New York, New York as its “base” or “prime” rate.
“Delayed Delivery Fee” is defined in Section 2(h)(iii).
“Disclosure Documents” is defined in Section 5.3.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.
“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.
“Effective Date” shall mean the date of this Agreement as first written above.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.
“Equity Interests” is defined in Section 10.7.

A-6

--------------------------------------------------------------------------------




“Equity Issuance” means any issuance by any Credit Party or any Subsidiary to
any Person which is not the Company of (a) shares of its Capital Stock, (b) any
shares of its Capital Stock pursuant to the exercise of options or warrants or
(c) any shares of its Capital Stock pursuant to the conversion of any debt
securities to equity. The term “Equity Issuance” shall not include any Asset
Disposition or the issuance of common stock of the Company’s Subsidiaries to
their respective officers, directors or employees in connection with stock
offering plans and other benefit plans of such Subsidiaries.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.
“Event of Default” is defined in Section 11.
“Facility” is defined in Section 2(a).
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Form 10-K” is defined in Section 7.1(b).
“Form 10-Q” is defined in Section 7.1(a).
“GAAP” means generally accepted accounting principles in the United States as
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time in the United States of America.
“Governmental Authority” means
(a)    the government of
(i)    the United States of America or any state or other political subdivision
thereof, or
(ii)    any other jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or
(b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

A-7

--------------------------------------------------------------------------------




“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.
“Graybar Canada” means Graybar Canada Limited, a company duly formed by
amalgamation under the Companies Act of the Province of Nova Scotia.
“Guarantor Supplement” means the guarantor supplement attached as Exhibit A to
the Subsidiary Guaranty.
“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (a) to purchase any such Indebtedness or any property
constituting security therefor, (b) to advance or provide funds or other support
for the payment or purchase of any such Indebtedness or to maintain working
capital, solvency or other balance sheet condition of such other Person for the
benefit of any holder of Indebtedness of such other Person, (c) to lease or
purchase property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (d) to otherwise assure or hold harmless the
holder of such Indebtedness against loss in respect thereof.
“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
“Hedge Treasury Note(s)” means, with respect to any Accepted Note, the United
States Treasury Note or Notes whose duration (as determined by Prudential) most
closely matches the duration of such Accepted Note.
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule A,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.

A-8

--------------------------------------------------------------------------------




“Hostile Tender Offer” means, with respect to the use of proceeds of any Note,
any offer to purchase, or any purchase of, shares of capital stock of any
corporation or equity interests in any other entity, or securities convertible
into or representing the beneficial ownership of, or rights to acquire, any such
shares or equity interests, if such shares, equity interests, securities or
rights are of a class which is publicly traded on any securities exchange or in
any over-the-counter market, other than purchases of such shares, equity
interests, securities or rights representing less than 5% of the equity
interests or beneficial ownership of such corporation or other entity for
portfolio investment purposes, and such offer or purchase has not been duly
approved by the board of directors of such corporation or the equivalent
governing body of such other entity prior to the date on which the Company makes
the Request for Purchase of such Note.
“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to Property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person issued or assumed as the deferred
purchase price of Property or services purchased by such Person (other than
trade debt incurred in the ordinary course of business and due within six months
of the incurrence thereof) which would appear as liabilities on a balance sheet
of such Person, (e) all obligations of such Person under take-or-pay or similar
arrangements or under commodities agreements, (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, Property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed, (g) all Guaranty
Obligations of such Person with respect to Indebtedness of another Person, (h)
the principal portion of all obligations of such Person under Capital Leases,
(i) the Swap Termination Value of any Swap Contract, (j) the maximum amount of
all standby letters of credit issued or bankers’ acceptances facilities created
for the account of such Person and, without duplication, all drafts drawn
thereunder (to the extent unreimbursed), (k) all preferred Capital Stock issued
by such Person and which by the terms thereof could be (at the request of the
holders thereof or otherwise) subject to mandatory sinking fund payments,
redemption or other acceleration, (l) the principal balance outstanding under
any synthetic lease, tax retention operating lease, Securitization Transaction,
off-balance sheet loan or similar off-balance sheet financing product, (m) the
Indebtedness of any partnership or unincorporated joint venture in which such
Person is a general partner or a joint venturer, but only to the extent to which
there is recourse to such Person for payment of such Indebtedness.
“INHAM Exemption” is defined in Section 6.2(e).

A-9

--------------------------------------------------------------------------------




“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes of any Series then outstanding, (c) any
bank, trust company, savings and loan association or other financial
institution, any pension plan, any investment company, any insurance company,
any broker or dealer, or any other similar financial institution or entity,
regardless of legal form, and (d) any Related Fund of any holder of any Note.
“Issuance Fee” is defined in Section 2(h)(ii).
“Issuance Period” is defined in Section 2(b).
“Issuing Subsidiary” is defined in Section 10.7.
“Lien” means, with respect to any Person, any mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including without limitation, any conditional sale or other title retention
agreement and any Capital Lease having substantially the same economic effect as
any of the foregoing.
“Make Whole Amount” is defined in Section 8.6.
“Material” means material in relation to the business, operations, affairs,
financial condition, assets, or properties of the Company and its Subsidiaries
taken as a whole.
“Material Adverse Effect” means a material adverse change in or a material
adverse effect on (a) the business, operations, property or financial condition
of the Company and its Subsidiaries taken as a whole, (b) the ability of any
Credit Party to perform its obligations, when such obligations are required to
be performed, under this Agreement, any of the Notes or any other Shelf Document
to which it is a party, (c) the ability of any Subsidiary Guarantor to perform
its obligations under its Subsidiary Guaranty, or (d) the legality, validity,
binding effect or enforceability of this Agreement, the Notes, the Subsidiary
Guaranty or any of the other Shelf Documents or the rights or remedies of
Prudential or a Purchaser (or holder) hereunder or thereunder.
“Material Credit Facility” means, as to the Company and its Subsidiaries,
(a)    the Credit Agreement, dated as of September 28, 2011, as amended by the
First Amendment, dated as of May 29, 2013 and the Second Amendment, dated and
effective as of June 6, 2014 (a copy of which amendments have been provided to
Prudential) among Graybar Electric Company, Inc. and Graybar Canada, as
borrowers, and Bank of America, N.A., as Domestic Agent and the other parties
thereto (including any renewals, extensions,

A-10

--------------------------------------------------------------------------------




further amendments, supplements, restatements, replacements or refinancing
thereof, the (“Credit Agreement”); and
(b)    any other agreement(s) creating or evidencing indebtedness for borrowed
money entered into on or after the date of Closing by the Company or any
Subsidiary, or in respect of which the Company or any Subsidiary is an obligor
or otherwise provides a guarantee or other credit support (“Credit Facility”),
in a principal amount outstanding or available for borrowing equal to or greater
than $25,000,000 (or the equivalent of such amount in the relevant currency of
payment, determined as of the date of the closing of such facility based on the
exchange rate of such other currency); and if no Credit Facility or Credit
Facilities equal or exceed such amounts, then the largest Credit Facility shall
be deemed to be a Material Credit Facility.
“Material Domestic Subsidiary” means any Domestic Subsidiary of the Company
(excluding Graybar Services, Inc. and Graybar Financial Services, Inc.) which,
together with its Subsidiaries on a consolidated basis during the 12 month
period preceding such date of determination, represents 5% or more of the
consolidated revenues of the Company and its Subsidiaries.
“Maturity Date” is defined in the first paragraph of each Note.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
“Notes” is defined in Section 1.
“OFAC” is defined in Section 5.16(a).
“OFAC Listed Person” is defined in Section 5.16(a).
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

A-11

--------------------------------------------------------------------------------




“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
“Permitted Acquisition” means an Acquisition by any Credit Party or any
Subsidiary of any Credit Party for the fair market value of the Capital Stock or
Property acquired, provided that (a) the Capital Stock or Property acquired in
such Acquisition relates to a line of business similar to the business of such
Credit Party and its Subsidiaries engaged in on the Effective Date; (b) in the
case of an Acquisition of the Capital Stock of another Person, (i) the board of
directors (or other comparable governing body) of such other Person shall have
duly approved such Acquisition and (ii) such Person shall become a direct or
indirect Subsidiary of the Credit Party, and (iii) not less than 90% of all
issued and outstanding Capital Stock of such Person is acquired; (c) the
representations and warranties made by the Credit Party in any Shelf Document
shall be true and correct in all material respects at and as if made as of the
date of such Acquisition (after giving effect thereto) except to the extent such
representations and warranties expressly relate to an earlier date and no
Default or Event of Default exists as of the date of such Acquisition (after
giving effect thereto); and (d) if the aggregate consideration for such
Acquisition exceeds 5% of Consolidated Total Assets, the Credit Party shall have
delivered to the Purchasers or holders of the Notes a Pro Forma Compliance
Certificate demonstrating that, upon giving effect to the Acquisition on a Pro
Forma Basis, the Credit Party will be in compliance with all of the financial
covenants set forth in Section 10.1.
“Permitted Investments” means:
(a)    cash and Cash Equivalents;
(b)    receivables owing to any Credit Party or any of its Subsidiaries or any
receivables and advances to suppliers, or refunds due to customers, in each case
if created, acquired or made in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;

A-12

--------------------------------------------------------------------------------




(c)    investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
(d)    investments existing as of the Effective Date and set forth in
Schedule 10.6;
(e)    other advances or loans to employees, directors, officers, shareholders
or agents not to exceed $15,000,000 in the aggregate at any time outstanding;
(f)    Permitted Acquisitions and, to the extent permitted by Section 10.11,
Securitization Transactions and factoring arrangements;
(g)    investments in the Company or any Subsidiary Guarantor;
(h)    loans and advances to and/or investments in Graybar Canada; provided,
that, (x) the outstanding amount of such loans, advances and/or investments
shall not exceed an aggregate amount of more than 10% of the Consolidated Total
Assets determined as of the end of the most recently completed fiscal year and
(y) no Default or Event of Default exists immediately prior to and after giving
effect to any such investment;
(i)    (x) investments by any Subsidiary of the Company that is not a Credit
Party in any other Subsidiary of the Company that is not a Credit Party and (y)
investments by any Credit Party in any Wholly-Owned Subsidiary of the Company;
and
(j)    formation or creation of Domestic Subsidiaries and additional loans,
advances and/or investments (other than investments in Foreign Subsidiaries) not
expressly permitted by the foregoing clauses hereof, provided that (x) the
outstanding amount of such loans, advances and/or investments shall not exceed
an aggregate amount of more than 10% of the Consolidated Total Assets determined
as of the end of the most recently completed fiscal year and (y) no Default or
Event of Default exists immediately prior to and after giving effect to any such
investment.
As used herein, “investment” means all investments, in cash or by delivery of
property made, directly or indirectly in, to or from any Person, whether by
acquisition of shares of Capital Stock, property, assets, indebtedness or other
obligations or securities or by loan advance, capital contribution or otherwise.
“Permitted Liens” means:
(a)    Liens existing as of the Effective Date and set forth on Schedule 10.3;
provided that no such Lien shall at any time be extended to or cover any
Property other than

A-13

--------------------------------------------------------------------------------




the Property subject thereto on the Effective Date (provided, however, (i) that
Liens on new Property which arise in replacement of Liens on previously owned
Property to the extent that such new Property is acquired through like-kind
exchanges or similar substitutions and (ii) Liens on new Property used to
replace Property formerly serving as collateral for a synthetic lease financing,
in each case, shall be permitted hereunder);
(b)    Liens (other than Liens created or imposed under ERISA) for taxes,
assessments or governmental charges or levies not yet due or Liens for taxes
being contested in good faith by appropriate proceedings for which adequate
reserves determined in accordance with GAAP have been established (and as to
which the Property subject to any such Lien is not yet subject to foreclosure,
sale or loss on account thereof);
(c)    statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business, provided that such Liens secure only amounts not yet due and
payable or, if due and payable, are unfiled and no other action has been taken
to enforce the same or are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established (and as to which the Property subject to any such Lien is not
yet subject to foreclosure, sale or loss on account thereof);
(d)    Liens (other than Liens created or imposed under ERISA) incurred or
deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of tenders, statutory obligations, bids, leases,
government contracts, performance and return-of-money bonds and other similar
obligations (exclusive of obligations for the payment of borrowed money);
(e)    Liens in connection with attachments or judgments (including judgment or
appeal bonds) provided that the judgments secured shall, within 30 days after
the entry thereof, have been discharged or execution thereof stayed pending
appeal, or shall have been discharged within 30 days after the expiration of any
such stay;
(f)    easements, rights-of-way, restrictions (including zoning restrictions),
minor defects or irregularities in title and other similar charges or
encumbrances not, in any material respect, impairing the use of the encumbered
Property for its intended purposes;
(g)    Liens securing purchase money Indebtedness (including Capital Leases),
provided that any such Lien attaches only to the Property financed and such Lien
attaches thereto concurrently with or within 90 days after the acquisition
thereof;

A-14

--------------------------------------------------------------------------------




(h)    leases or subleases granted to others not interfering in any material
respect with the business of the Credit Parties and their Subsidiaries;
(i)    any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;
(j)    normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;
(k)    inchoate Liens arising under ERISA to secure current service pension
liabilities as they are incurred under the provisions of any Plan;
(l)    Liens assumed in connection with a Permitted Acquisition, so long as (i)
such Liens cover only the assets acquired pursuant to such Permitted Acquisition
and (ii) such Liens were not created in contemplation of such Permitted
Acquisition;
(m)    additional Liens not otherwise permitted by the foregoing clauses hereof;
provided that such additional Liens permitted by this clause (m) do not encumber
property and assets which constitute more than 10% of the Consolidated Total
Assets determined as of the end of the most recently completed fiscal year,
provided, further, that notwithstanding the foregoing, the Company shall not,
and shall not permit any of its Subsidiaries to, secure pursuant to this clause
(m) any Indebtedness outstanding under or pursuant to any Material Credit
Facility unless and until the Notes (and any guaranty delivered in connection
therewith) shall concurrently be secured equally and ratably with such
Indebtedness pursuant to documentation reasonably acceptable to the Required
Holders in substance and in form, including, without limitation, an
intercreditor agreement and opinions of counsel to the Company and/or any such
Subsidiary, as the case may be, from counsel that is reasonably acceptable to
the Required Holders; and
(n)    Liens created or deemed to exist in connection with a Securitization
Transaction or a factoring arrangement, in each case, permitted hereunder
(including any related filings of any financing statements), but only to the
extent that any such Lien relates to the applicable Securitization Receivables
or the applicable account receivables (and the proceeds thereof) in connection
with such factoring arrangements permitted hereunder, in each case, actually
sold, contributed, financed or otherwise conveyed or pledged pursuant to such
transaction.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

A-15

--------------------------------------------------------------------------------




“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.
“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.
“Pro Forma Basis” means, for purposes of calculating compliance with each of the
financial covenants set forth in Section 10.1 in respect of a proposed
transaction, that such transaction shall be deemed to have occurred as of the
first day of the four fiscal-quarter period ending as of the most recent fiscal
quarter end preceding the date of such transaction with respect to which the
Purchasers and holders of Notes have received the information required pursuant
to Section 7.1. In connection with any calculation of the financial covenants
set forth in Section 10.1 upon giving effect to a transaction on a Pro Forma
Basis, (a) any Indebtedness incurred by any Credit Party in connection with such
transaction (i) shall be deemed to have been incurred as of the first day of the
applicable period and (ii) if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination, (b)
income statement items (whether positive or negative) attributable to the
Property acquired in such transaction or to the Acquisition comprising such
transaction, as applicable, shall be included to the extent relating to the
relevant period, (c) in the case of a transaction constituting an Asset
Disposition, income statement items attributable to the property or Persons
subject to such transaction shall be excluded to the extent relating to the
relevant period, and (d) pro forma adjustments may be included to the extent
that such adjustments give effect to events that are (i) directly attributable
to such transaction, (ii) expected to continue to be applicable to the Credit
Party, (iii) factually supportable and (iv) reasonably acceptable to Prudential.
“Pro Forma Compliance Certificate” means a certificate of a Senior Financial
Officer of the Company containing reasonably detailed calculations of the
financial covenants set forth in Section 10.1 as of the most recent fiscal
quarter end for which the Company was required to deliver financial statements
pursuant to Section 7.1(a) or (b) after giving effect to the applicable
transaction on a Pro Forma Basis.
“properties” or “property” means any interest in any kind of property or asset,
whether real, personal or mixed, or tangible or intangible.
“Prudential” is defined in the addressee line to this Agreement.

A-16

--------------------------------------------------------------------------------




“Prudential Affiliate” means any Affiliate of Prudential.
“PTE” is defined in Section 6.2(a).
“Purchaser” is defined in the addressee line to this Agreement. It is understood
and agreed that, upon and after any Closing of any Series of Accepted Notes, the
Purchasers that have become obligated to purchase and that have purchased, such
Series of Accepted Notes shall thereafter be referred to as a “holder” of such
Series of Accepted Notes.
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.
“QPAM Exemption” is defined in Section 6.2(d).
“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.
“Request for Purchase” is defined in Section 2(d).
“Requirement(s) of Law” means, as to any Person, the Organization Documents of
such Person, and each law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
“Required Holders” means, at any time (i) prior to the Closing, the Purchasers
and (ii) on or after the Closing, the holders of at least 51% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Company or any of its Affiliates).
“Rescheduled Closing Day” is defined in Section 3.2.
“Responsible Officer” means the Senior Vice President and Chief Financial
Officer and the Senior Vice President, Secretary and General Counsel and any
other senior officer of the Company.
“Restricted Payments” is defined in Section 10.10.
“Sale Leaseback Transaction” means any direct or indirect arrangement with any
Person or to which any such Person is a party, providing for the leasing to any
Credit Party of any Property, whether owned by such Credit Party as of the
Effective Date or later acquired, which has been or is to be sold or transferred
by such Credit Party to such Person or to any other Person from whom funds have
been, or are to be, advanced by such Person on the security of such Property.

A-17

--------------------------------------------------------------------------------




“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.
“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Securitization Transaction” means any financing transaction or series of
financing transactions that has been or may be entered into by the Company or
any Subsidiary of the Company pursuant to which the Company or any Subsidiary of
the Company may sell, convey or otherwise transfer to (i) a Subsidiary or
Affiliate of the Company (a “Securitization Subsidiary”), or (ii) any other
Person, or may grant a security interest in, any accounts receivable, notes
receivable, rights to future lease payments or residuals or other similar rights
to payment (the “Securitization Receivables”) (whether such Securitization
Receivables are then existing or arising in the future) of the Company or any
Subsidiary of the Company, and any assets related thereto, including without
limitation, all security interests in merchandise or services financed thereby,
the proceeds of such Securitization Receivables, and other assets which are
customarily sold or in respect of which security interests are customarily
granted in connection with securitization transactions involving such assets.
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, or treasurer, assistant treasurer, controller, or assistant
controller of the Company.
“Series” is defined in Section 1.
“Shelf Closing” means, with respect to any Series of Shelf Notes, the closing of
the sale and purchase of such Series of Shelf Notes.
“Shelf Documents” means this Agreement, each Note, any Subsidiary Guaranty, each
Guarantor Supplement, and any other agreements related to this Agreement and the
transactions contemplated hereby entered into on the date hereof or on the date
of any Closing.
“Shelf Notes” is defined in Section 1.
“Source” is defined in Section 6.2.

A-18

--------------------------------------------------------------------------------




“Specified Sales” means (a) the sale, transfer, lease or other disposition of
inventory and materials in the ordinary course of business and (b) the sale,
transfer or other disposition of cash and Cash Equivalents, so long as the
applicable Credit Party or the applicable Subsidiary receives, in return, cash,
Cash Equivalents or other property having a fair market value equal to the fair
market value of such Cash Equivalents.
“Structuring Fee” is defined in Section 2(h)(i).
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.
“Subsidiary Guarantors” means (i) each Material Domestic Subsidiary of the
Company identified as a “Subsidiary Guarantor” who executes the Subsidiary
Guaranty attached hereto as Schedule 4.11, and (ii) each other Person that joins
as a Subsidiary Guarantor pursuant to Section 9.6, together with their
successors and permitted assigns.
“Subsidiary Guaranty” means the subsidiary guaranty to be delivered by the
Company pursuant to Section 4.11 of the Agreement substantially in the form of
Schedule 4.11.
“Substitute Purchaser” is defined in Section 21.
“Super-Majority Holders” means at any time (i) prior to the Closing, the
Purchasers and (ii) on or after the Closing, the holders of at least 66-2/3% in
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by the Company or any of its Affiliates).
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master

A-19

--------------------------------------------------------------------------------




agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts.
“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for U.S. federal income tax
purposes, other than any such lease under which such Person is the lessor.
“Unrestricted Cash and Cash Equivalents” means cash on hand and Cash Equivalents
of the Company and its Subsidiaries in each case that are not subject to any
Lien or any other restriction on access thereto or use thereof by the Company or
any Subsidiary.
“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“U.S. Economic Sanctions” is defined in Section 5.16(a).
“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.
“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares and shares held by employees or
former employees) of which are owned by any one or more of the Company or the
Company’s other Wholly-Owned Subsidiaries at such time.



A-20

--------------------------------------------------------------------------------




SCHEDULE B
INFORMATION SCHEDULE
Authorized Officers for Prudential
 
PRUDENTIAL INVESTMENT MANAGEMENT, INC.
 
 
 
 
 
 
(1)
All payments to Prudential shall be made by wire transfer of immediately
available funds for credit to:
 
 
 
 
 
 
 
JPMorgan Chase Bank
New York, NY
ABA No.: 021-000-021
 
 
 
Account No.: 304232491
Account Name: PIM Inc. - PCG
 
 
 
 
 
 
(2)
Address for all notices relating to payments:
 
 
 
 
 
 
 
Prudential Investment Management, Inc.
c/o The Prudential Insurance Company of America
Investment Operations Group
Gateway Center Two, 10th Floor
100 Mulberry Street
Newark, NJ 07102-4077
 
 
 
 
 
 
 
Attention: Manager
 
 
 
 
 
 
(3)
Address for all other communications and notices:
 
 
 
 
 
 
 
Prudential Investment Management, Inc.
c/o Prudential Capital Group
2200 Ross Avenue
Suite 4300
Dallas, TX 75201
 
 
 
 
 
 
 
Attention: Managing Director
 
 
 
 
 
 
(4)
Recipient of telephonic prepayment notices:
 
 
 
 
 
 
 
Manager, Trade Management Group
 
 
 
 
 
 
 
Telephone: (973) 367-3141
 
 
 
Facsimile: (888) 889-3832
 
 
 
 
 
 
(5)
Tax Identification No.: 22-2540245
 
 
 
 
 
 
(6)
Authorized Officers:
 
 
 
 
 
 


Schedule B
(to Private Shelf Agreement)

--------------------------------------------------------------------------------




 
Ric E. Abel
Managing Director
Prudential Capital Group
2200 Ross Avenue
Suite 4300
Dallas, TX 75201

Telephone: (214) 720-6272
Facsimile: (214) 720-6297
Matthew A. Baker
Vice President
Prudential Capital Group
2200 Ross Avenue
Suite 4300
Dallas, TX 75201

Telephone: (214) 720-6253
Facsimile: (214) 720-6222
 
 
 
 
 
 
Julia B. Buthman
Managing Director
Prudential Capital Group
2200 Ross Avenue
Suite 4300
Dallas, TX 75201

Telephone: (214) 720-6273
Facsimile: (214) 720-6299
Richard P. Carrell
Vice President
Prudential Capital Group
2200 Ross Avenue
Suite 4300
Dallas, TX 75201

Telephone: (214) 720-6287
Facsimile: (214) 720-6297
 
 
 
 
 
 
Brien F. Davis
Vice President
Prudential Capital Group
2200 Ross Avenue
Suite 4300
Dallas, TX 75201

Telephone: (214) 720-6256
Facsimile: (214) 720-6299
Christopher L. Halloran
Vice President
Prudential Capital Group
2200 Ross Avenue
Suite 4300
Dallas, TX 75201

Telephone: (214) 720-6235
Facsimile: (214) 720-6222
 
 
 
 
 
 
Randall M. Kob
Managing Director
Prudential Capital Group
2200 Ross Avenue
Suite 4300
Dallas, TX 75201

Telephone: (214) 720-6210
Facsimile: (214) 720-6201
Timothy M. Laczkowski
Vice President
Prudential Capital Group
2200 Ross Avenue
Suite 4300
Dallas, TX 75201

Telephone: (214) 720-6275
Facsimile: (214) 720-6299
 
 
 
 
 
 
Brian E. Lemons
Vice President
Prudential Capital Group
2200 Ross Avenue
Suite 4300
Dallas, TX 75201

Telephone: (214) 720-6276
Facsimile: (214) 720-6222
Ingrida Soldatova
Vice President
Prudential Capital Group
2200 Ross Avenue
Suite 4300
Dallas, TX 75201

Telephone: (214) 720-6230
Facsimile: (214) 720-6297
 
 
 
 
 
 
Brian N. Thomas
Managing Director
Prudential Capital Group
2200 Ross Avenue
Suite 4300
Dallas, TX 75201

Telephone: (214) 720-6216
Facsimile: (214) 720-6222
 
 


B-2

--------------------------------------------------------------------------------




 
 
 
 
Authorized Officers for the Company
 
 




Randall R. Harwood 
Senior Vice President and Chief Financial Officer
Graybar Electric Company, Inc.
34 North Meramec Avenue
St. Louis, MO 63105


Telephone: (314) 573-9250
Facsimile: (314) 573-9468


Matthew W. Geekie 
Senior Vice President, Secretary and General Counsel
Graybar Electric Company, Inc.
34 North Meramec Avenue
St. Louis, MO 63105


Telephone: (314) 573-9278
Facsimile: (314) 573-9445
 
 
Jon N. Reed
Vice President and Treasurer
Graybar Electric Company, Inc.
34 North Meramec Avenue
St. Louis, MO 63105


Telephone: (314) 573-9251
Facsimile: (314) 573-9468
 
 
 
 
 






B-3

--------------------------------------------------------------------------------




SCHEDULE 1
[FORM OF SHELF NOTE]
GRAYBAR ELECTRIC COMPANY, INC.
[____]% Senior Note, Series ___, Due [__________, ____]
No. [_____]
PPN[______________]
ORIGINAL PRINCIPAL AMOUNT:
ORIGINAL ISSUE DATE:
INTEREST RATE:
INTEREST PAYMENT DATES:
FINAL MATURITY DATE:
PRINCIPAL PREPAYMENT DATES AND AMOUNTS:


FOR VALUE RECEIVED, the undersigned, GRAYBAR ELECTRIC COMPANY, INC., a New York
corporation (the “Company”), hereby promises to pay to [____________], or
registered assigns, the principal sum of [_____________________] DOLLARS [on the
Final Maturity Date specified above (or so much thereof as shall not have been
prepaid),] [, payable on the Principal Prepayment Dates and in the amounts
specified above, and on the Final Maturity Date specified above in an amount
equal to the unpaid balance of the principal hereof,] (the “Maturity Date”) with
interest (computed on the basis of a 360-day year of twelve 30-day months) (a)
on the unpaid balance hereof at the Interest Rate per annum specified above,
payable on each Interest Payment Date specified above and on the Final Maturity
Date specified above, commencing with the Interest Payment Date next succeeding
the date hereof and on the Maturity Date, until the principal hereof shall have
become due and payable, and (b) to the extent permitted by law, (x) on any
overdue payment of interest and (y) during the continuance of an Event of
Default, on such unpaid balance and on any overdue payment of any Make-Whole
Amount, at a rate per annum (the “Default Rate”) from time to time equal to the
greater of (i) 2% over the Interest Rate specified above or (ii) 2% over the
rate of interest publicly announced by JPMorgan Chase Bank, N.A. from time to
time in New York, New York as its “base” or “prime” rate, payable on each
Interest Payment Date as aforesaid (or, at the option of the registered holder
hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
[_____] or at such other place as the Company shall have designated by written
notice to the holder of this Note as provided in the Note Purchase Agreement
referred to below.

Schedule 1
(to Private Shelf Agreement)

--------------------------------------------------------------------------------




This Note is one of a series of Senior Notes (the “Notes”) issued pursuant to
the Private Shelf Agreement, dated as of September 22, 2014 (as from time to
time amended, the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have (i)
agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representation set forth in Section 6.2 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.
[The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement.] [This Note is [also] subject
to [optional] prepayment, in whole or from time to time in part, at the times
and on the terms specified in the Note Purchase Agreement, but not otherwise.]
[This Note is not subject to prepayment.]
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.
GRAYBAR ELECTRIC COMPANY, INC.
By:     
[Title]



1-2

--------------------------------------------------------------------------------




SCHEDULE 2(d)
[FORM OF REQUEST FOR PURCHASE]
REQUEST FOR PURCHASE
GRAYBAR ELECTRIC COMPANY, INC.
Reference is made to the Private Shelf Agreement (as amended from time to time,
the “Agreement”), dated as of September 22, 2014 between Graybar Electric
Company, Inc., a New York corporation (the “Company”), on the one hand, and
Prudential Investment Management, Inc. (“Prudential”) and each Prudential
Affiliate which becomes party thereto, on the other hand. Capitalized terms used
and not otherwise defined herein shall have the respective meanings specified in
the Agreement.
Pursuant to Section 2(d) of the Agreement, the Company hereby makes the
following Request for Purchase:
1.
Aggregate principal amount of
the Shelf Notes covered hereby
(the “Notes”) ................... $__________1 

2.
Individual specifications of the Notes:

Principal 
Amount
Final
Maturity 
Date
Principal
Prepayment
Dates and 
Amounts
Interest
Payment 
Period
 
 
 
[___] in arrears



3.
Use of proceeds of the Notes:

4.
Proposed day for the closing of the purchase and sale of the Notes:

5.
The purchase price of the Notes is to be transferred to:

 
Name and Address
and ABA Routing 
Number of Bank
 
Number of 
Account
 
 
 
 

1Minimum principal amount of $5,000,000.



Schedule 2(d)
(to Private Shelf Agreement)

--------------------------------------------------------------------------------




6.
The Company certifies that, (a) [except as set forth on Exhibit A hereto,] the
representations and warranties contained in Section 5 of the Agreement are true
on and as of the date of this Request for Purchase (including that none of the
Subsidiaries constitutes a Material Domestic Subsidiary as of the date of this
Request for Purchase) and (b) that there exists on the date of this Request for
Purchase no Event of Default or Default.

7.
The Issuance Fee to be paid pursuant to the Agreement will be paid by the
Company on the closing date.

Dated:
GRAYBAR ELECTRIC COMPANY, INC.
By:     
Name:
Title:



2(d)-2

--------------------------------------------------------------------------------




EXHIBIT A
SUPPLEMENTAL REPRESENTATIONS


The Section references hereinafter set forth correspond to the similar sections
of the Agreement which are supplemented hereby:





Schedule 2(d)


(to Private Shelf Agreement)

--------------------------------------------------------------------------------




SCHEDULE 2(f)
[FORM OF CONFIRMATION OF ACCEPTANCE]
CONFIRMATION OF ACCEPTANCE
GRAYBAR ELECTRIC COMPANY, INC.
Reference is made to the Private Shelf Agreement (as amended from time to time,
the “Agreement”), dated as of September 22, 2014 between Graybar Electric
Company, Inc., a New York corporation (the “Company”), and Prudential Investment
Management, Inc. (“Prudential”) and each Prudential Affiliate which becomes
party thereto, on the other hand. All terms used herein that are defined in the
Agreement have the respective meanings specified in the Agreement.
Prudential or the Prudential Affiliate which is named below as a Purchaser of
Shelf Notes hereby confirms the representations as to such Shelf Notes set forth
in Section 6 of the Agreement, and agrees to be bound by the provisions of the
Agreement applicable to the Purchasers or holders of the Notes.
Pursuant to Section 2(f) of the Agreement, an Acceptance with respect to the
following Accepted Notes is hereby confirmed:
I.    Accepted Notes: Aggregate principal amount $__________________
(A)
(a)    Name of Purchaser:
(b)    Principal amount:
(c)    Final maturity date:
(d)    Principal prepayment dates and amounts:
(e)    Interest rate:
(f)    Interest payment period:        [_______] in arrears
(g)    Payment and notice instructions:    As set forth on attached Purchaser
Schedule

(B)
(a)    Name of Purchaser:
(b)    Principal amount:
(c)    Final maturity date:
(d)    Principal prepayment dates and amounts:
(e)    Interest rate:
(f)    Interest payment period:        [_______] in arrears
(g)    Payment and notice instructions:    As set forth on attached Purchaser
Schedule


Schedule 2(f)
(to Private Shelf Agreement)

--------------------------------------------------------------------------------




[(C), (D)…. same information as above.]
II.    Closing Day:
III.    Issuance Fee:
GRAYBAR ELECTRIC COMPANY, INC.
By:     
Name:
Title:
Dated:     
PRUDENTIAL INVESTMENT
MANAGEMENT, INC.
By:     
Vice President
[PRUDENTIAL AFFILIATE]
By:     
Vice President
[ATTACH PURCHASER SCHEDULES]



2(f)-2

--------------------------------------------------------------------------------




SCHEDULE 4.2


The Company and Graybar Canada Limited entered into that Second Amendment to
Credit Agreement, dated June 6, 2014, with the lenders party thereto, Bank of
America, N.A. as Domestic Administrative Agent, Domestic Swing Line Lender and
Domestic L/C Issuer and Bank of America, N.A., acting through its Canada branch,
as Canadian Administrative Agent, Canadian Swing Line Lender and Canadian L/C
Issuer.



Schedule 4.2
(to Private Shelf Agreement)

--------------------------------------------------------------------------------




SCHEDULE 4.4(a(i))
FORM OF OPINION OF SPECIAL COUNSEL
TO THE COMPANY
[Letterhead of Bryan Cave LLP]
[Date of Closing]
The Purchasers listed on Schedule I hereto
Ladies and Gentlemen:
We have acted as special counsel for Graybar Electric Company, Inc., a New York
corporation (the “Company”), in connection with the Private Shelf Agreement,
dated as of [September__, 2014], between the Company and Prudential Investment
Management, Inc. (the “Agreement”), pursuant to which the Company has agreed to
issue Senior Notes of the Company in the aggregate principal amount of
$100,000,000. All terms used herein that are defined in the Agreement have the
respective meanings specified in the Agreement. We did not participate in the
negotiation of the Agreement or any other agreements (including, without
limitation, the Notes) entered into in connection therewith . This letter is
being delivered to you in satisfaction of the condition set forth in Section 4.4
of the Agreement.
In connection herewith, we have examined:
(1)    an executed copy of the Agreement;
(2)    the executed shelf note in the form attached to the Agreement as Schedule
1 (with all other outstanding shelf notes, collectively, the “Notes”);
(3)     a copy of a Secretary’s Certificate of the Company with the following
exhibits attached:
(A)
Restated Certificate of Incorporation of the Company, and all amendments
thereto, certified by the Secretary of State of the State of New York,



(B)
Bylaws of the Company, and



(C)
Resolutions of the Executive Committee of the Board of Directors of the Company;




Schedule 4.4(a(i)
(to Private Shelf Agreement)

--------------------------------------------------------------------------------




(4)    a copy of a Certificate issued by the Department of State of the State of
New York dated September , 2014 regarding the subsistence of the Company therein
(the “Good Standing Certificate”);


(5)    the Certificate of the Company attached hereto as Annex A; and


(6)    a copy of the opinion of Matthew W. Geekie, Senior Vice President,
Secretary and General Counsel to the Company, addressed to you and dated of even
date herewith.


The documents referenced in items (1) and (2) above are collectively referred to
herein as the “Transaction Documents.”


For purposes of this opinion letter, we have not reviewed any documents other
than the Agreement, the Notes and the certificates, attachments and opinion
listed above. In particular, we have not reviewed any other document that is
referred to in or incorporated by reference into the Transaction Documents. We
have assumed there exists no other agreement that bears upon or is inconsistent
with the opinions stated herein. We have conducted no independent factual
investigation of our own but rather have relied solely upon the foregoing
documents, the statements and information set forth therein and the additional
matters recited or assumed herein with respect to factual matters, all of which
we have assumed to be true, complete and accurate in all material respects. In
our examination of the Transaction Documents and the foregoing, we have assumed
the genuineness of all signatures, the legal competence and capacity of natural
persons, the authenticity of all documents submitted to us as originals and the
conformity to original documents of all documents submitted to us as copies and
the due execution and delivery of the Transaction Documents by all parties other
than the Company. When relevant facts were not independently established, we
have relied without independent investigation as to matters of fact upon
statements of governmental officials and upon representations made in or
pursuant to the Transaction Documents and certificates and statements of
appropriate representatives of the Company.


We have further assumed that (a) the Transaction Documents have been duly
authorized, executed and delivered by each of the parties thereto other than the
Company (collectively, the “Other Parties”), (c) each of the Other Parties has
the requisite power and authority to execute, deliver and perform the
Transaction Documents, (d) each of the Other Parties has accepted delivery of
the Transaction Documents, (e) each Transaction Document has become effective on
the date hereof in accordance with its terms and constitutes the legal, valid,
binding and enforceable obligation of each of the Other Parties, and each of the
Other Parties will observe and perform the conditions, covenants, obligations
and other liabilities arising with respect thereto, and (f) the execution,
delivery and acceptance of the Transaction Documents by each of the Other
Parties and the observance and performance of the provisions contained therein
by each of the Other Parties will not contravene, conflict with or result in a
breach, default or violation of (i) any requirements of law applicable to, or
the charter, by-laws or other organizational documents of, any Other Party, (ii)
any lease, indenture, instrument or other agreement to which any Other Party, or
any property of any of them,

Schedule 4.4(a(i)
(to Private Shelf Agreement)

--------------------------------------------------------------------------------




is subject, or (iii) any judicial or administrative order or decree of any
governmental authority applicable to any Other Party.
Based upon the foregoing and in reliance thereon and subject to the assumptions,
comments, qualifications, limitations and exceptions set forth herein, we are of
the opinion that:
1.    Based solely on the Good Standing Certificate, the Company is validly
existing as a corporation, in good standing under the laws of the State of New
York.
2.    The execution and delivery by the Company of the Transaction Documents and
performance by the Company of its obligations thereunder are within the
Company’s corporate power and authority and have been duly authorized by all
necessary corporate action on the part of the Company. To the extent governed by
New York state law, the Company has duly executed and delivered the Transaction
Documents.
3.    The Agreement constitutes the valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms.
4.    The Notes, when executed and delivered for value received, will constitute
the valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms.
5.    No consent, approval, authorization or other action by, and no notice to
or filing with, any United States federal or New York state governmental
authority or regulatory body is required under Applicable Law (as defined below)
for the due execution and delivery by the Company of the Transaction Documents
or the performance of its obligations thereunder.
6.    Assuming (i) the accuracy of the representations and warranties of the
Company and the Purchasers set forth in the Agreement, and (ii) the due
performance by the Company and the Purchasers of the covenants and agreements
set forth in the Agreement, based on current interpretations by the Staff of the
Securities and Exchange Commission, (x) the offer, sale and delivery of the
Notes by the Company under the circumstances contemplated by the Agreement do
not under existing law require the registration under the Securities Act or the
qualification of an indenture in respect of the Notes under the Trust Indenture
Act of 1939, as amended, and (y) the application of the proceeds of the Notes as
provided in Section 5.14 of the Agreement will not violate Regulations T, U or X
of the Board of Governors of the Federal Reserve System, 12 C.F.R. §§220, 221
and 224, respectively.

Schedule 4.4(a(i)
(to Private Shelf Agreement)

--------------------------------------------------------------------------------




7.    The Company is not an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.
8.    The execution and delivery by the Company of the Transaction Documents and
the performance by the Company of its obligations thereunder do not result in
any violation by the Company of any provision of Applicable Law.
In addition to the assumptions, comments, qualifications, limitations and
exceptions set forth above, the opinions set forth herein are further limited
by, subject to and based upon the following assumptions, comments,
qualifications, limitations and exceptions:
(a) Our opinions herein reflect only the application of the following
(“Applicable Law”): the law of the State of New York (excluding the securities
and blue sky laws of such state (other than as expressly provided in paragraph 5
above) and any laws, rules and regulations of cities, counties and other
political subdivisions within such state) and the federal law of the United
States (other than, except to the extent expressly provided in paragraph 5
above, securities laws), in each case that we, based on our experience,
recognize as applicable to the Company in a transaction of the type contemplated
by the Agreement.. The opinions set forth herein are made as of the date hereof
and are subject to, and may be limited by, future changes in the factual matters
set forth herein, and we undertake no duty to advise you of the same. The
opinions expressed herein are based upon the law in effect (and published or
otherwise generally available) on the date hereof, and we assume no obligation
to revise or supplement these opinions should such law be changed by legislative
action, judicial decision or otherwise. In rendering our opinions, we have not
considered, and hereby disclaim any opinion as to, the application or impact of
any laws, cases, decisions, rules or regulations of any other jurisdiction,
court or administrative agency.
(b)    Our opinions herein are limited by (i) applicable bankruptcy, insolvency,
reorganization, receivership, moratorium or similar laws affecting or relating
to the rights and remedies of creditors generally including, without limitation,
laws relating to fraudulent transfers or conveyances, preferences and equitable
subordination, (ii) general principles of equity (regardless of whether
considered in a proceeding in equity or at law), (iii) an implied covenant of
good faith and fair dealing and (iv) the qualification that certain provisions
of the Transaction Documents may be further limited or rendered unenforceable by
applicable law, but the inclusion of such provisions does not affect the
validity as against the Company of the Transaction Documents as a whole, and the
limitations on the enforceability of such provisions in the Transaction
Documents does not, in our opinion, subject to the other assumptions, comments,
qualifications, limitations and exceptions stated herein, make the remedies
afforded to you and the Purchasers by the Transaction Documents legally
inadequate for the practical realization of the principal benefits provided
thereby.

Schedule 4.4(a(i)
(to Private Shelf Agreement)

--------------------------------------------------------------------------------




(c)    Our opinions are further subject to the effect of generally applicable
rules of law arising from statutes, judicial and administrative decisions, and
the rules and regulations of governmental agencies, that: (i) limit or affect
the enforcement of provisions of a contract that purport to require waiver of
the obligations of good faith, fair dealing, diligence and reasonableness; (ii)
limit the availability of a remedy under certain circumstances where another
remedy has been elected; (iii) limit the enforceability of provisions releasing,
exculpating, or exempting a party from, or requiring indemnification of a party
for, liability for its own action or inaction, to the extent the action or
inaction involves negligence, recklessness, willful misconduct or unlawful
conduct; (iv) may, where less than all of the contract may be unenforceable,
limit the enforceability of the balance of the contract to circumstances in
which the unenforceable portion is not an essential part of the agreed exchange;
and (v) govern and afford judicial discretion regarding the determination of
damages and entitlement to attorneys’ fees.
(d)    We express no opinion as to:
(i)    the enforceability of any provision in the Transaction Documents
purporting or attempting to (A) confer exclusive jurisdiction and/or venue upon
certain courts or otherwise waive the defenses of forum non conveniens or
improper venue, (B) confer subject matter jurisdiction on a court not having
independent grounds therefor, (C) modify or waive the requirements for effective
service of process for any action that may be brought or (D) waive the right of
the Company or any other person to a trial by jury, (E) provide that remedies
are cumulative or that decisions by a party are conclusive, (F) modify or waive
the rights to notice, legal defenses, statutes of limitations or other benefits
that cannot be waived under applicable law; (G) govern choice of law or conflict
of laws, or (H) provide for or grant a power of attorney;
(ii)    the enforceability of (A) any rights to indemnification or contribution
provided for in the Transaction Documents which are violative of public policy
underlying any law, rule or regulation (including any federal or state
securities law, rule or regulation), (B) the effect of preemptive rights or
rights of first refusal or of set-off, (C) any provisions purporting to provide
to you or the Purchasers the right to receive costs and expenses beyond those
reasonably incurred by you or them, (D) provisions in the Agreement whose terms
are left open for later resolution by the parties, or (E) the choice of law and
conflicts of law provisions of the Transaction Documents;
(iii)    the validity, binding effect or enforceability of any provision that
purports to impose limitations on attorneys’ fees; or
(iv)    the validity, binding effect or enforceability of any provision that
purports to provide for late charges, prepayment charges or yield maintenance
charges, liquidated damages or “penalties” or acceleration of future amounts
owing (other than principal) without appropriate discount to present value.

Schedule 4.4(a(i)
(to Private Shelf Agreement)

--------------------------------------------------------------------------------




(e)    In rendering the opinions expressed in Paragraph 1 above, we have made no
additional investigation after the date of the Good Standing Certificate.
This opinion is being delivered by us solely for your benefit pursuant to the
provisions of Section 4.4 of the Agreement. We do not give any opinions except
as set forth above. By your acceptance of this opinion, you agree that it may
not be relied upon, circulated, quoted or relied upon or otherwise referred to
by any other person or for any other purpose without our prior written consent
in each instance, except that permitted assigns of any Purchaser may rely on
this opinion letter as if it were addressed to them.
Very truly yours,



Schedule 4.4(a(i)
(to Private Shelf Agreement)

--------------------------------------------------------------------------------




SCHEDULE 4.4(a(ii))
FORM OF OPINION OF COUNSEL
TO THE COMPANY
[Letterhead of Matthew W. Geekie]
[Date of Closing]
[Name(s) and address(es) of
purchaser(s)]
Dear Sirs:
I have acted as counsel for Graybar Electric Company, Inc., a New York
corporation (the “Company”), in connection with the Private Shelf Agreement,
dated as of September 22, 2014, between the Company, and Prudential Investment
Management, Inc. (the “Agreement”), pursuant to which the Company has agreed to
issue Senior Notes of the Company in the aggregate principal amount of
$100,000,000 (the “Notes”). All terms used herein that are defined in the
Agreement have the respective meanings specified in the Agreement. This letter
is being delivered to you in satisfaction of the condition set forth in Section
4.4(a) of the Agreement and with the understanding that you are purchasing the
Notes in reliance on the opinions expressed herein.
I have participated in the preparation and/or review of the Agreement and the
Notes and have examined copies of the Agreement and the Notes executed by the
Company. I have also examined and relied, without independent investigation, on
such certificates, documents and records, and have made such examination of law,
as I have deemed necessary to enable me to render the opinions expressed below.
In addition, I have examined and relied, without independent investigation, as
to matters of fact upon representations and warranties contained in the
Agreement and in certificates, copies of which have been furnished to you, in
connection with the Agreement.


Based on the foregoing, and subject to the qualifications stated herein, I am of
the opinion that:


1.
The Company is duly qualified to carry on its business in the manner as
contemplated under the Agreement and as now conducted and is in good standing
under the laws of each jurisdiction where the failure to so qualify and be in
good standing could reasonably be expected to have a Material Adverse Effect.



2.
Each of the Agreement and the Notes have been duly executed and delivered by the
Company.


Schedule 4.4(a(ii)
(to Private Shelf Agreement)

--------------------------------------------------------------------------------






3.
The execution and delivery by the Company of the Agreement and the Notes, the
borrowings related thereto, and the use of the proceeds thereof do not, and the
performance thereof will not, violate or otherwise contravene the Certificate of
Incorporation or by-laws of the Company, or any material indenture or credit
agreement, or other material agreement or instrument to which the Company is a
party, or require any authorization, consent, approval, exemption, or other
action by or notice to or declaration or filing with any Governmental Authority
or other Person pursuant to the Certificate of Incorporation, bylaws, or other
organizational document of the Company, any applicable law (other than blue sky
laws, as to which I give no opinion), statute, rule or regulation, or to the
best of my knowledge, any agreement, instrument, order, judgment or decree to
which any of the Company is a party or otherwise subject.



4.
To the best of my knowledge, there are no actions, suits or proceedings pending
or threatened against the Company, at law or in equity, before any arbitration
or before or by any Governmental Authority, (a) that, if determined adversely
and considered in the aggregate, would have a Material Adverse Effect on any
action taken or to be taken by the Company under the Private Shelf Agreement or
the Notes [or the Subsidiary Guaranty], (b) that, if determined adversely and
considered in the aggregate, would reasonably be expected to have a Material
Adverse Effect on the Company and the Subsidiaries of the Company, taken as a
whole, or (c) that purport to affect the validity or enforceability of the
Private Shelf Agreement, [Subsidiary Guaranty] or the Notes.



The opinions expressed above are limited to matters governed by the internal
laws of the State of Missouri and the federal laws of the United States of
America, and to the extent that the Agreement and the Notes are governed by the
laws of the State of New York, I have assumed that the laws of the State of New
York are identical to those of the State of Missouri. The opinions set forth
herein are made as of the date hereof and are subject to, and may be limited by,
future changes in factual matters, and I undertake no duty to advise you of the
same. The opinions expressed herein are based upon the law in effect (and
published or otherwise generally available) on the date hereof, and I assume no
obligation to revise or supplement these opinions should such law be changed by
legislative action, judicial decision or otherwise. In rendering my opinions, I
have not considered, and hereby disclaim any opinion as to the application or
impact of any laws, cases, decisions, rules or regulations of any other
jurisdiction, court or administrative agency. As to all matters where I refer to
my knowledge with respect to the existence or consequences of any facts,
situations or other matters, such knowledge or awareness is based solely on my
current actual knowledge and the certificates, statements or inquiries
referenced therein. I have not otherwise

Schedule 4.4(a(ii)
(to Private Shelf Agreement)

--------------------------------------------------------------------------------




made, nor do I undertake for the purpose of this opinion to make, any other
inquiry or investigation to ascertain the existence or consequences of any other
facts, situations or matters.


This letter is furnished only to you and is solely for your benefit in
connection with the transactions contemplated by the Agreement and the Notes;
provided, however, my opinion may be relied upon by any Transferee to which you
or such Transferee sells or offers to sell any Note or a participation in any
Note, and such Transferee may rely upon this letter as if it were addressed and
had been delivered to such Transferee on the date hereof. This opinion is not to
be used, circulated, quoted or otherwise relied upon by any other person or
entity or, for any other purpose, without my prior written consent.
Notwithstanding anything to the contrary herein contained, this letter may be
relied upon by Bryan Cave LLP in connection with the issuance of its opinion
dated as of the date hereof and addressed to you.


Very truly yours,



Schedule 4.4(a(ii)
(to Private Shelf Agreement)

--------------------------------------------------------------------------------




SCHEDULE 4.4(b)
FORM OF OPINION OF SPECIAL COUNSEL
TO THE PURCHASERS
[Letterhead of Bryant Rabbino LLP]
[DATE]
Prudential Investment Management, Inc.


Each other Prudential Affiliate which becomes
bound by this Agreement as hereinafter
provided (each a “Purchaser” and collectively
the “Purchaser”).


Re:
$100,000,000 Private Shelf Facility of Graybar Electric Company, Inc.

Ladies and Gentlemen:
We have acted as your special counsel in connection with your purchase of
$____________ aggregate principal amount of the ___% Series _ Senior Notes, due
_________, (the “Series _ Notes” or the “Notes) pursuant to the Private Shelf
Agreement dated as of September 22, 2014 (the “Private Shelf Agreement”), by and
among Graybar Electric Company, Inc., a New York corporation (the “Company”),
Prudential Investment Management, Inc. (“Prudential”), and each Purchaser.
Capitalized terms used herein and not otherwise defined shall have the
respective meanings ascribed to such terms in the Private Shelf Agreement. This
opinion is delivered to you pursuant to Section 4.4(b) of the Private Shelf
Agreement.
In connection with this opinion, we have examined originals or copies of the
following documents:
(i)    the Private Shelf Agreement executed and delivered by the Company;
(ii)    the Notes executed and delivered by the Company on the date hereof;
(iii)    the opinions of Bryan Cave LLP, counsel to the Company, and Matthew W.
Geekie, Senior Vice President, Secretary and General Counsel to the Company, in
each case

Schedule 4.4(b)
(to Private Shelf Agreement)

--------------------------------------------------------------------------------




dated the date hereof and delivered responsive to Section 4.4(a) of the Private
Shelf Agreement;
(iv)    certificates of officers of the Company, dated the date hereof, with
respect to the matters set forth therein delivered to you pursuant to Section
4.3 of the Private Shelf Agreement; and
(v)    originals, or copies certified or otherwise identified to our
satisfaction, of such other documents, records, instruments and certificates of
public officials as we have deemed necessary or appropriate to enable us to
render this opinion.
The documents referenced in clauses (i) and (ii) above are hereinafter referred
to collectively as the “Financing Documents.”
We believe that the opinions referred to in clause (iii) above are satisfactory
in scope and form and that you are justified in relying thereon. As to all
matters of fact, we have relied solely upon (a) the representations and
warranties of the Company and you set forth in the Private Shelf Agreement, and
(b) the certificates of public officials and of the officers of the Company, and
have assumed without independent inquiry, the accuracy of such representations,
warranties and certificates.
We have assumed the genuineness of all signatures, the conformity to the
originals of all documents reviewed by us as copies, the authenticity and
completeness of all original documents reviewed by us in original or copy form,
the legal competence of each individual executing any document and that each
Person executing the Financing Documents validly exists and has the power and
authority to enter into and perform its obligations under the Financing
Documents. We have assumed that the Financing Documents have been duly
authorized, executed and delivered by all parties and, as to Persons other than
the Company, are binding upon and enforceable against such Persons. We have also
assumed that the execution, delivery and performance of the Financing Documents
does not violate or result in any breach of the limited liability company
agreement or other charter documents of the Company or any agreement to which
the Company is subject or require any authorization, consent, approval,
exemption or other action by, or notice to or filing with, any Governmental
Authority (excluding the federal laws of the United States or the laws of the
State of New York) which has not been obtained.
For purposes of this opinion, we have made such examination of law as we have
deemed necessary. This opinion is limited solely to (a) the internal substantive
laws of the State of New York as applied by courts located in the State of New
York without regard to conflicts of law

Schedule 4.4(b)
(to Private Shelf Agreement)

--------------------------------------------------------------------------------




principles and (b) the federal laws of the United States of America, and we
express no opinion as to the laws of any other jurisdiction.
Except as set forth in opinion paragraph 3 below, we express no opinions as to
any anti‑fraud securities, “blue sky,” anti‑trust or tax laws of any
jurisdiction.
The opinions set forth below are further subject to the following exceptions,
qualifications and assumptions:
(a)    the enforcement of any obligations of any person or entity under the
Financing Documents or otherwise may be limited by bankruptcy, insolvency,
reorganization, fraudulent conveyance, fraudulent transfer, moratorium or other
laws and rules of law affecting the enforcement generally of creditors’ rights
and remedies (including such as may deny giving effect to waivers of debtors’ or
guarantors’ rights), and general principles of equity including any implied duty
of good faith and fair dealing (regardless of whether the application of such
principles is considered in a proceeding in equity or at law);
(b)    we express no opinion as to the availability of any specific or equitable
relief of any kind; and
(c)    we express no opinion as to the enforceability of any particular
provision of any of the Financing Documents relating to (i) waivers of rights to
object to jurisdiction or venue, consents to jurisdiction or venue, or waivers
of rights to (or methods of) service of process, (ii) waivers of applicable
defenses, setoffs, recoupments, or counterclaims, (iii) waivers or variations of
legal provisions or rights which are not capable of waiver or variation under
applicable law, or (iv) exculpation or exoneration clauses, contribution
provisions and clauses relating to releases or waivers of immaterial claims or
rights.
Based upon the foregoing, it is our opinion that:
1.    The Private Shelf Agreement constitutes the legal, valid and binding
contract of the Company, enforceable in accordance with its terms.
2.    The Notes, upon their issuance pursuant to the terms of the Private Shelf
Agreement will constitute the legal, valid and binding obligations of the
Company, enforceable in accordance with their terms.
3.    As of the date of this opinion, the issuance, sale and delivery of the
Notes under the circumstances contemplated by the Private Shelf Agreement do
not, under existing

Schedule 4.4(b)
(to Private Shelf Agreement)

--------------------------------------------------------------------------------




law, require the registration of the Notes under the Securities Act of 1933, as
amended, or the qualification of an indenture under the Trust Indenture Act of
1939, as amended.
This opinion is being furnished only to you in connection with the entry into
the Private Shelf Agreement and in contemplation of the purchase of the Notes
pursuant to the Shelf Agreement, and is not to be used, quoted, relied upon or
otherwise referred to by any other person or for any other purposes without our
prior written consent, except that this opinion may be reviewed, but not relied
upon, by legal and regulatory authorities and may be relied upon as of the date
hereof by subsequent holders of the Notes who are Institutional Investors and
who have acquired the Notes in accordance with the terms of the Private Shelf
Agreement as if such subsequent holders were original addressees hereon. This
opinion is based on factual matters in existence as of the date hereof and laws
and regulations in effect on the date hereof, and we assume no obligation to
revise or supplement this opinion should such factual matters change or should
such laws or regulations be changed by legislative or regulatory action,
judicial decision or otherwise.


Very truly yours,







Schedule 4.4(b)
(to Private Shelf Agreement)

--------------------------------------------------------------------------------

SCHEDULE 4.11



[FORM OF SUBSIDIARY GUARANTY]

--------------------------------------------------------------------------------


GUARANTY AGREEMENT
Date as of ___, ___
of
[LIST OF SUBSIDIARY GUARANTORS]






--------------------------------------------------------------------------------




Schedule 4.11
(to Private Shelf Agreement)

--------------------------------------------------------------------------------




TABLE OF CONTENTS
SECTION    HEADING    PAGE
Section 1.    Guaranty    1
Section 2.    Obligations Absolute    3
Section 3.    Waiver    4
Section 4.    Obligations Unimpaired    4
Section 5.    Subrogation and Subordination    5
Section 6.    Reinstatement of Guaranty    6
Section 7.    Rank of Guaranty    6
Section 8.    Representations and Warranties of Each Guarantor    6
Section 8.1.    Organization; Power and Authority    7
Section 8.2.    Authorization, Etc    7
Section 8.3.    Compliance with Laws, Other Instruments, Etc.    7
Section 8.4.    Governmental Authorizations, Etc.    7
Section 8.5.    Information Regarding the Company    7
Section 8.6.    Solvency    8
Section 9.    Term of Guaranty Agreement    8
Section 10.    Survival of Representations and Warranties; Entire Agreement    8
Section 11.    Amendment and Waiver    8
Section 11.1.    Requirements    8
Section 11.2.    Solicitation of Holders of Notes    9
Section 11.3.    Binding Effect    9
Section 11.4.    Notes Held By Company, Etc.    9
Section 12.    Notices    10
Section 13.    Miscellaneous    10
Section 13.1.    Successors and Assigns; Joinder    10
Section 13.2.    Severability    10
Section 13.3.    Construction    10
Section 13.4.    Further Assurances    11
Section 13.5.    Governing Law    11
Section 13.6.    Jurisdiction and Process; Waiver of Jury Trial    11
Section 13.7.    Reproduction of Documents; Execution    12
EXHIBIT A        —    Guaranty Supplement




--------------------------------------------------------------------------------




FORM OF SUBSIDIARY GUARANTY AGREEMENT
THIS SUBSIDIARY GUARANTY AGREEMENT, dated as of ____, ____ (this “Guaranty
Agreement”), is made by each of the undersigned (each a “Guarantor” and,
together with each of the other signatories hereto and any other entities from
time to time parties hereto pursuant to Section 13.1 hereof, the “Guarantors”)
in favor of the Purchasers (as defined below) and the other holders from time to
time of the Notes (as defined below). The Purchasers and such other holders are
herein collectively called the “holders” and individually a “holder.”
PRELIMINARY STATEMENTS:
I.    Graybar Electric Company, Inc., a New York corporation (the “Company”), is
entering into a Private Shelf Agreement, dated as of September 22, 2014 (as
amended, modified, supplemented or restated from time to time, the “Shelf
Agreement”), with Prudential Investment Management, Inc. and each other
Prudential Affiliate which becomes bound by the Shelf Agreement as provided
therein (each, a “Purchaser” and collectively, the “Purchasers”). Capitalized
terms used herein have the meanings specified in the Shelf Agreement unless
otherwise defined herein.
II.    Pursuant to the Shelf Agreement, the Company proposes to issue and sell
$100,000,000 aggregate principal amount of senior note obligations (the “Shelf
Notes”). Any Shelf Notes that may from time to time be issued pursuant to the
Shelf Agreement (including any notes issued in substitution for any of the
Notes) are herein collectively called the “Notes” and individually a “Note”.
III.    It is a condition to the agreement of the Purchasers to purchase certain
Notes that this Guaranty Agreement shall have been executed and delivered by
each Guarantor and shall be in full force and effect.
IV.    Each Guarantor will receive direct and indirect benefits from the
financing arrangements contemplated by the Shelf Agreement. The board of
directors (or an authorized committee thereof), general partner or board of
managers, as applicable, of each Guarantor has determined that the incurrence of
such obligations is in the best interests of such Guarantor.
NOW THEREFORE, in order to induce, and in consideration of, the execution and
delivery of the Shelf Agreement and the purchase of the Notes by each of the
Purchasers, each Guarantor hereby covenants and agrees with, and represents and
warrants to each of the holders as follows:
SECTION 1.    GUARANTY.
Each Guarantor hereby irrevocably, unconditionally and jointly and severally
with the other Guarantors guarantees to each holder, the due and punctual
payment in full of (a) the principal of,

Schedule 4.11
(to Private Shelf Agreement)

--------------------------------------------------------------------------------




Make-Whole Amount, if any, and interest on (including, without limitation,
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, whether or
not a claim for post-filing or post-petition interest is allowed in such
proceeding), and any other amounts due under, the Notes when and as the same
shall become due and payable (whether at stated maturity or by required or
optional prepayment or by acceleration or otherwise) and (b) any other sums
which may become due under the terms and provisions of the Notes, the Shelf
Agreement or any other instrument referred to therein, (all such obligations
described in clauses (a) and (b) above are herein called the “Guaranteed
Obligations”). The guaranty in the preceding sentence is an absolute, present
and continuing guaranty of payment and not of collectability and is in no way
conditional or contingent upon any attempt to collect from the Company or any
other guarantor of the Notes (including, without limitation, any other Guarantor
hereunder) or upon any other action, occurrence or circumstance whatsoever. In
the event that the Company shall fail so to pay any of such Guaranteed
Obligations, each Guarantor agrees to pay the same when due to the holders
entitled thereto, without demand, presentment, protest or notice of any kind, in
lawful money of the United States of America, pursuant to the requirements for
payment specified in the Notes and the Shelf Agreement. Each default in payment
of any of the Guaranteed Obligations shall give rise to a separate cause of
action hereunder and separate suits may be brought hereunder as each cause of
action arises. Each Guarantor agrees that the Notes issued in connection with
the Shelf Agreement may (but need not) make reference to this Guaranty
Agreement.
Each Guarantor agrees to pay and to indemnify and save each holder harmless from
and against any damage, loss, cost or expense (including reasonable attorneys’
fees) which such holder may incur or be subject to as a consequence, direct or
indirect, of (x) any breach by such Guarantor, by any other Guarantor or by the
Company of any warranty, covenant, term or condition in, or the occurrence of
any default under, this Guaranty Agreement, the Notes, or the Guaranteed
Obligations, together with all expenses resulting from the compromise or defense
of any claims or liabilities arising as a result of any such breach or default,
(y) any legal action commenced to challenge the validity or enforceability of
this Guaranty Agreement, the Notes, the Shelf Agreement or any other instrument
referred to therein and (z) enforcing or defending (or determining whether or
how to enforce or defend) the provisions of this Guaranty Agreement.
Each Guarantor hereby acknowledges and agrees that such Guarantor’s liability
hereunder is joint and several with the other Guarantors and any other Person(s)
who may guarantee the obligations and Indebtedness under and in respect of the
Notes and the Shelf Agreement.
Notwithstanding the foregoing provisions or any other provision of this Guaranty
Agreement, the Purchasers (on behalf of themselves and their successors and
assigns) and each Guarantor hereby agree that if at any time the Guaranteed
Obligations exceed the Maximum Guaranteed Amount determined as of such time with
regard to such Guarantor, then this Guaranty Agreement shall be automatically
amended to reduce the Guaranteed Obligations to the Maximum

4.11-2

--------------------------------------------------------------------------------




Guaranteed Amount. Such amendment shall not require the written consent of any
Guarantor or any holder and shall be deemed to have been automatically consented
to by each Guarantor and each holder. Each Guarantor agrees that the Guaranteed
Obligations may at any time exceed the Maximum Guaranteed Amount without
affecting or impairing the obligation of such Guarantor. “Maximum Guaranteed
Amount” means as of the date of determination with respect to a Guarantor, the
lesser of (a) the amount of the Guaranteed Obligations outstanding on such date
and (b) the maximum amount that would not render such Guarantor’s liability
under this Guaranty Agreement subject to avoidance under Section 548 of the
United States Bankruptcy Code (or any successor provision) or any comparable
provision of applicable state law.
SECTION 2.    OBLIGATIONS ABSOLUTE.
The obligations of each Guarantor hereunder shall be primary, absolute,
irrevocable and unconditional, irrespective of the validity or enforceability of
the Notes, the Shelf Agreement or any other instrument referred to therein,
shall not be subject to any counterclaim, setoff, deduction or defense (except
payment which is not subsequently avoided or recovered) based upon any claim
such Guarantor may have against the Company or any holder or otherwise, and
shall remain in full force and effect without regard to, and shall not be
released, discharged or in any way affected by, any circumstance or condition
whatsoever (whether or not such Guarantor shall have any knowledge or notice
thereof), including, without limitation: (a) any amendment to, modification of,
supplement to or restatement of the Notes, the Shelf Agreement or any other
instrument referred to therein (it being agreed that the obligations of each
Guarantor hereunder shall apply to the Notes, the Shelf Agreement or any such
other instrument as so amended, modified, supplemented or restated) or any
assignment or transfer of any thereof or of any interest therein, or any
furnishing, acceptance or release of any security for the Notes or the addition,
substitution or release of any other Guarantor or any other entity or other
Person primarily or secondarily liable in respect of the Guaranteed Obligations;
(b) any waiver, consent, extension, indulgence or other action or inaction under
or in respect of the Notes, the Shelf Agreement or any other instrument referred
to therein; (c) any bankruptcy, insolvency, arrangement, reorganization,
readjustment, composition, liquidation or similar proceeding with respect to the
Company or its property; (d) any merger, amalgamation or consolidation of any
Guarantor or of the Company into or with any other Person or any sale, lease or
transfer of any or all of the assets of any Guarantor or of the Company to any
Person; (e) any failure on the part of the Company for any reason to comply with
or perform any of the terms of any other agreement with any Guarantor; (f) any
failure on the part of any holder to obtain, maintain, register or otherwise
perfect any security (it being understood that the Guaranteed Obligations are
unsecured obligations of the Company as of the date hereof); or (g) any other
event or circumstance which might otherwise constitute a legal or equitable
discharge or defense of a guarantor (whether or not similar to the foregoing),
and in any event however material or prejudicial it may be to any Guarantor or
to any subrogation, contribution or reimbursement rights any Guarantor may
otherwise have. Each Guarantor covenants that its obligations hereunder will not
be discharged except by

4.11-3

--------------------------------------------------------------------------------




indefeasible payment in full in cash of all of the Guaranteed Obligations and
all other obligations hereunder.
SECTION 3.    WAIVER.
Each Guarantor unconditionally waives to the fullest extent permitted by law,
(a) notice of acceptance hereof, of any action taken or omitted in reliance
hereon and of any default by the Company in the payment of any amounts due under
the Notes, the Shelf Agreement or any other instrument referred to therein, and
of any of the matters referred to in Section 2 hereof, (b) all notices which may
be required by statute, rule of law or otherwise to preserve any of the rights
of any holder against such Guarantor, including, without limitation, presentment
to or demand for payment from the Company or any Guarantor with respect to any
Note, notice to the Company or to any Guarantor of default or protest for
nonpayment or dishonor and the filing of claims with a court in the event of the
bankruptcy of the Company, (c) any right to require any holder to enforce,
assert or exercise any right, power or remedy including, without limitation, any
right, power or remedy conferred in the Shelf Agreement or the Notes, (d) any
requirement for diligence on the part of any holder and (e) any other act or
omission or thing or delay in doing any other act or thing which might in any
manner or to any extent vary the risk of such Guarantor or otherwise operate as
a discharge of such Guarantor or in any manner lessen the obligations of such
Guarantor hereunder.
SECTION 4.    OBLIGATIONS UNIMPAIRED.
Each Guarantor authorizes the holders, without notice or demand to such
Guarantor or any other Guarantor and without affecting its obligations
hereunder, from time to time: (a) to renew, compromise, extend, accelerate or
otherwise change the time for payment of, all or any part of the Notes, the
Shelf Agreement or any other instrument referred to therein; (b) to change any
of the representations, covenants, events of default or any other terms or
conditions of or pertaining to the Notes, the Shelf Agreement or any other
instrument referred to therein, including, without limitation, decreases or
increases in amounts of principal, rates of interest, the Make-Whole Amount or
any other obligation; (c) to take and hold security for the payment of the
Notes, the Shelf Agreement or any other instrument referred to therein, for the
performance of this Guaranty Agreement or otherwise for the Indebtedness
guaranteed hereby and to exchange, enforce, waive, subordinate and release any
such security; (d) to apply any such security and to direct the order or manner
of sale thereof as the holders in their sole discretion may determine; (e) to
obtain additional or substitute endorsers or guarantors or release any other
Guarantor or any other Person or entity primarily or secondarily liable in
respect of the Guaranteed Obligations; (f) to exercise or refrain from
exercising any rights against the Company, any Guarantor or any other Person;
and (g) to apply any sums, by whomsoever paid or however realized, to the
payment of the Guaranteed Obligations and all other obligations owed hereunder.
The holders shall have no obligation to proceed against any additional or
substitute endorsers or guarantors or to pursue or exhaust any security provided
by the Company,

4.11-4

--------------------------------------------------------------------------------




such Guarantor or any other Guarantor or any other Person or to pursue any other
remedy available to the holders.
If an event permitting the acceleration of the maturity of the principal amount
of any Notes shall exist and such acceleration shall at such time be prevented
or the right of any holder to receive any payment on account of the Guaranteed
Obligations shall at such time be delayed or otherwise affected by reason of the
pendency against the Company, any Guarantor or any other guarantors of a case or
proceeding under a bankruptcy or insolvency law, such Guarantor agrees that, for
purposes of this Guaranty Agreement and its obligations hereunder, the maturity
of such principal amount shall be deemed to have been accelerated with the same
effect as if the holder thereof had accelerated the same in accordance with the
terms of the Shelf Agreement, and such Guarantor shall forthwith pay such
accelerated Guaranteed Obligations.
SECTION 5.    SUBROGATION AND SUBORDINATION.
(a)    Each Guarantor will not exercise any rights which it may have acquired by
way of subrogation under this Guaranty Agreement, by any payment made hereunder
or otherwise, or accept any payment on account of such subrogation rights, or
any rights of reimbursement, contribution or indemnity or any rights or recourse
to any security for the Notes or this Guaranty Agreement unless and until all of
the Guaranteed Obligations shall have been indefeasibly paid in full in cash.
(b)    Each Guarantor hereby subordinates the payment of all Indebtedness and
other obligations of the Company or any other guarantor of the Guaranteed
Obligations owing to such Guarantor, whether now existing or hereafter arising,
including, without limitation, all rights and claims described in clause (a) of
this Section 5, to the indefeasible payment in full in cash of all of the
Guaranteed Obligations. If the Required Holders so request, any such
Indebtedness or other obligations shall be enforced and performance received by
such Guarantor as trustee for the holders and the proceeds thereof shall be paid
over to the holders promptly, in the form received (together with any necessary
endorsements) to be applied to the Guaranteed Obligations, whether matured or
unmatured, as may be directed by the Required Holders, but without reducing or
affecting in any manner the liability of any Guarantor under this Guaranty
Agreement.
(c)    If any amount or other payment is made to or accepted by any Guarantor in
violation of any of the preceding clauses (a) and (b) of this Section 5, such
amount shall be deemed to have been paid to such Guarantor for the benefit of,
and held in trust for the benefit of, the holders and shall be paid over to the
holders promptly, in the form received (together with any necessary
endorsements) to be applied to the Guaranteed Obligations, whether matured or
unmatured, as may be directed by the Required Holders, but without reducing or
affecting in any manner the liability of such Guarantor under this Guaranty
Agreement.

4.11-5

--------------------------------------------------------------------------------




(d)    Each Guarantor acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated by the Shelf Agreement and
that its agreements set forth in this Guaranty Agreement (including this Section
5) are knowingly made in contemplation of such benefits.
(e)    Each Guarantor hereby agrees that, to the extent that a Guarantor shall
have paid an amount hereunder to any holder that is greater than the net value
of the benefits received, directly or indirectly, by such paying Guarantor as a
result of the issuance and sale of the Notes (such net value, its “Proportionate
Share”), such paying Guarantor shall, subject to Section 5(a) and 5(b), be
entitled to contribution from any Guarantor that has not paid its Proportionate
Share of the Guaranteed Obligations. Any amount payable as a contribution under
this Section 5(e) shall be determined as of the date on which the related
payment is made by such Guarantor seeking contribution and each Guarantor
acknowledges that the right to contribution hereunder shall constitute an asset
of such Guarantor to which such contribution is owed. Notwithstanding the
foregoing, the provisions of this Section 5(e) shall in no respect limit the
obligations and liabilities of any Guarantor to the holders of the Notes
hereunder or under the Notes, the Shelf Agreement or any other document,
instrument or agreement executed in connection therewith, and each Guarantor
shall remain jointly and severally liable for the full payment and performance
of the Guaranteed Obligations.
SECTION 6.    REINSTATEMENT OF GUARANTY.
This Guaranty Agreement shall continue to be effective, or be reinstated, as the
case may be, if and to the extent at any time payment, in whole or in part, of
any of the sums due to any holder on account of the Guaranteed Obligations is
rescinded or must otherwise be restored or returned by a holder upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Company or any other guarantors, or upon or as a result of the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to the Company or any other guarantors or any part of its or their property, or
otherwise, all as though such payments had not been made.
SECTION 7.    RANK OF GUARANTY.
Each Guarantor will ensure that its payment obligations under this Guaranty
Agreement will at all times rank at least pari passu, without preference or
priority, with all other unsecured and unsubordinated Indebtedness of such
Guarantor now or hereafter existing.
SECTION 8.    REPRESENTATIONS AND WARRANTIES OF EACH GUARANTOR.
Each Guarantor represents and warrants to each holder as follows:

4.11-6

--------------------------------------------------------------------------------




SECTION 8.1. ORGANIZATION; POWER AND AUTHORITY. Such Guarantor is validly
existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign corporation, limited liability
company or limited partnership and is in good standing in each jurisdiction in
which such qualification is required by law, other than those jurisdictions as
to which the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Such Guarantor has the limited liability company or limited
partnership power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Guaranty Agreement and to
perform the provisions hereof.
SECTION 8.2. AUTHORIZATION, ETC. This Guaranty Agreement has been duly
authorized by all necessary corporate, limited liability company or limited
partnership action on the part of such Guarantor, and this Guaranty Agreement
constitutes a legal, valid and binding obligation of such Guarantor enforceable
against such Guarantor in accordance with its terms, except as such
enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
SECTION 8.3. COMPLIANCE WITH LAWS, OTHER INSTRUMENTS, ETC. The execution,
delivery and performance by such Guarantor of this Guaranty Agreement will not
(a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of such Guarantor
or any of its Subsidiaries under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, Organization Documents, or any other
agreement or instrument to which such Guarantor or any of its Subsidiaries is
bound or by which such Guarantor or any of its Subsidiaries or any of their
respective properties may be bound or affected, (b) conflict with or result in a
breach of any of the terms, conditions or provisions of any order, judgment,
decree, or ruling of any court, arbitrator or Governmental Authority applicable
to such Guarantor or any of its Subsidiaries or (c) violate any provision of any
statute or other rule or regulation of any Governmental Authority applicable to
such Guarantor or any of its Subsidiaries.
SECTION 8.4. GOVERNMENTAL AUTHORIZATIONS, ETC. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by such Guarantor of this Guaranty Agreement.
SECTION 8.5. INFORMATION REGARDING THE COMPANY. Such Guarantor now has and will
continue to have independent means of obtaining information concerning the
affairs, financial condition and business of the Company. No holder shall have
any duty or responsibility to provide such Guarantor with any credit or other
information concerning the affairs,

4.11-7

--------------------------------------------------------------------------------




financial condition or business of the Company which may come into possession of
the holders. Such Guarantor has executed and delivered this Guaranty Agreement
without reliance upon any representation by the holders including, without
limitation, with respect to (a) the due execution, validity, effectiveness or
enforceability of any instrument, document or agreement evidencing or relating
to any of the Guaranteed Obligations or any loan or other financial
accommodation made or granted to the Company, or (b) the existence, number,
financial condition or creditworthiness of other guarantors or sureties, if any,
with respect to any of the Guaranteed Obligations.
SECTION 8.6. SOLVENCY. Upon the execution and delivery hereof, such Guarantor
will be solvent, will be able to pay its debts as they mature, and will have
capital sufficient to carry on its business.
SECTION 9.    TERM OF GUARANTY AGREEMENT.
This Guaranty Agreement and all guarantees, covenants and agreements of the
Guarantors contained herein shall continue in full force and effect and shall
not be discharged until such time as the Issuance Period shall have terminated
and all of the Guaranteed Obligations and all other obligations hereunder shall
be indefeasibly paid in full in cash and shall be subject to reinstatement
pursuant to Section 6.
SECTION 10. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.
All representations and warranties contained herein shall survive the execution
and delivery of this Guaranty Agreement and may be relied upon by any subsequent
holder, regardless of any investigation made at any time by or on behalf of any
Purchaser or any other holder. All statements contained in any certificate or
other instrument delivered by or on behalf of a Guarantor pursuant to this
Guaranty Agreement shall be deemed representations and warranties of such
Guarantor under this Guaranty Agreement. Subject to the preceding sentence, this
Guaranty Agreement embodies the entire agreement and understanding between each
holder and the Guarantors and supersedes all prior agreements and understandings
relating to the subject matter hereof.
SECTION 11.     AMENDMENT AND WAIVER.
SECTION 11.1. REQUIREMENTS. Except as otherwise provided in the fourth paragraph
of Section 1 of this Guaranty Agreement, this Guaranty Agreement may be amended,
and the observance of any term hereof may be waived (either retroactively or
prospectively), with (and only with) the written consent of each Guarantor and
the Required Holders, except that no amendment or waiver (a) of any of the first
three paragraphs of Section 1 or any of the provisions of Section 2, 3, 4, 5, 6,
7, 9, or 11 hereof, or any defined term (as it is used therein), or (b) which
results in the limitation of the liability of any Guarantor hereunder (except to
the extent provided in the fourth

4.11-8

--------------------------------------------------------------------------------




paragraph of Section 1 of this Guaranty Agreement) will be effective as to any
holder unless consented to by such holder in writing.
SECTION 11.2. SOLICITATION OF HOLDERS OF NOTES.
(a)    Solicitation. Each Guarantor will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof. Each Guarantor will deliver executed or true and correct copies of each
amendment, waiver or consent effected pursuant to the provisions of this Section
11.2 to each holder promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite holders of
Notes.
(b)    Payment. The Guarantors will not directly or indirectly pay or cause to
be paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder as consideration for or as an inducement to the entering into by any
holder of any waiver or amendment of any of the terms and provisions hereof
unless such remuneration is concurrently paid, or security is concurrently
granted or other credit support concurrently provided, on the same terms,
ratably to each holder even if such holder did not consent to such waiver or
amendment.
SECTION 11.3. BINDING EFFECT. Any amendment or waiver consented to as provided
in this Section 11 applies equally to all holders and is binding upon them and
upon each future holder and upon each Guarantor without regard to whether any
Note has been marked to indicate such amendment or waiver. No such amendment or
waiver will extend to or affect any obligation, covenant or agreement not
expressly amended or waived or impair any right consequent thereon. No course of
dealing between a Guarantor and the holder nor any delay in exercising any
rights hereunder or under any Note shall operate as a waiver of any rights of
any holder. As used herein, the term “this Guaranty Agreement” and references
thereto shall mean this Guaranty Agreement as it may be amended, modified,
supplemented or restated from time to time.
SECTION 11.4. NOTES HELD BY COMPANY, ETC. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Guaranty Agreement, or have directed the
taking of any action provided herein to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by any Guarantor, the
Company or any of their respective Affiliates shall be deemed not to be
outstanding.



4.11-9

--------------------------------------------------------------------------------




SECTION 12. NOTICES.
All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or (b)
by registered or certified mail with return receipt requested (postage prepaid),
or (c) by a recognized overnight delivery service (with charges prepaid). Any
such notice must be sent:
(a)    if to any Guarantor, to the address of the Company specified in the Shelf
Agreement, or such other address as such Guarantor shall have specified to the
holders in writing, or
(b)    if to any holder, to such holder at the address specified for such
communications set forth in Schedule A to the Shelf Agreement (in the case of
the Shelf Notes) or as specified by such Purchaser in its Confirmation of
Acceptance (in the case of Shelf Notes), or such other address as such holder
shall have specified to the Guarantors in writing.
Notice under this Section 12 will be deemed given only when actually received.
SECTION 13. MISCELLANEOUS.
SECTION 13.1. SUCCESSORS AND ASSIGNS; JOINDER. All covenants and other
agreements contained in this Guaranty Agreement by or on behalf of any of the
parties hereto bind and inure to the benefit of their respective successors and
assigns whether so expressed or not. It is agreed and understood that any Person
may become a Guarantor hereunder by executing a Guarantor Supplement
substantially in the form of Exhibit A attached hereto and delivering the same
to the Holders. Any such Person shall thereafter be a “Guarantor” for all
purposes under this Guaranty Agreement.
SECTION 13.2. SEVERABILITY. Any provision of this Guaranty Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by
law), not invalidate or render unenforceable such provision in any other
jurisdiction.
SECTION 13.3. CONSTRUCTION. Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such express contrary provision) be deemed to excuse compliance with any
other covenant. Where any provision herein refers to action to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.

4.11-10

--------------------------------------------------------------------------------




The section and subsection headings in this Guaranty Agreement are for
convenience of reference only and shall neither be deemed to be a part of this
Guaranty Agreement nor modify, define, expand or limit any of the terms or
provisions hereof. All references herein to numbered sections, unless otherwise
indicated, are to sections of this Guaranty Agreement. Words and definitions in
the singular shall be read and construed as though in the plural and vice versa,
and words in the masculine, neuter or feminine gender shall be read and
construed as though in either of the other genders where the context so
requires.
SECTION 13.4. FURTHER ASSURANCES. Each Guarantor agrees to execute and deliver
all such instruments and take all such action as the Required Holders may from
time to time reasonably request in order to effectuate fully the purposes of
this Guaranty Agreement.
SECTION 13.5. GOVERNING LAW. This Guaranty Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of [New York], excluding choice-of-law principles of the
law of such State that would permit the application of the laws of a
jurisdiction other than such State.
SECTION 13.6. JURISDICTION AND PROCESS; WAIVER OF JURY TRIAL.
(a)    Each Guarantor irrevocably submits to the non-exclusive jurisdiction of
any New York State or federal court sitting in the Borough of Manhattan, the
City of New York, over any suit, action or proceeding arising out of or relating
to this Guaranty Agreement. To the fullest extent permitted by applicable law,
each Guarantor irrevocably waives and agrees not to assert, by way of motion, as
a defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
(b)    Each Guarantor consents to process being served by or on behalf of any
holder in any suit, action or proceeding of the nature referred to in Section
13.6(a) by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, return receipt requested,
to it at its address specified in Section 12 or at such other address of which
such holder shall then have been notified pursuant to Section 12. Each Guarantor
agrees that such service upon receipt (i) shall be deemed in every respect
effective service of process upon it in any such suit, action or proceeding and
(ii) shall, to the fullest extent permitted by applicable law, be taken and held
to be valid personal service upon and personal delivery to it. Notices hereunder
shall be conclusively presumed received as evidenced by a delivery receipt
furnished by the United States Postal Service or any reputable commercial
delivery service.
(c)    Nothing in this Section 13.6 shall affect the right of any holder to
serve process in any manner permitted by law, or limit any right that the
holders may have to bring proceedings

4.11-11

--------------------------------------------------------------------------------




against any Guarantor in the courts of any appropriate jurisdiction or to
enforce in any lawful manner a judgment obtained in one jurisdiction in any
other jurisdiction.
(d)    THE GUARANTORS AND THE HOLDERS HEREBY WAIVE TRIAL BY JURY IN ANY ACTION
BROUGHT ON OR WITH RESPECT TO THIS GUARANTY AGREEMENT OR OTHER DOCUMENT EXECUTED
IN CONNECTION HEREWITH.
SECTION 13.7. REPRODUCTION OF DOCUMENTS; EXECUTION. This Guaranty Agreement may
be reproduced by any holder by any photographic, photostatic, electronic,
digital, or other similar process and such holder may destroy any original
document so reproduced. Each Guarantor agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such holder in the regular course of business) and any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 13.7 shall not prohibit any
Guarantor or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction. A facsimile or
electronic transmission of the signature page of a Guarantor shall be as
effective as delivery of a manually executed counterpart hereof and shall be
admissible into evidence for all purposes.
[SIGNATURE PAGE FOLLOWS]



4.11-12

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Guarantor has caused this Guaranty Agreement to be duly
executed and delivered as of the date and year first above written.
[SUBSIDIARY GUARANTOR]
By:     
Name:     
Title:     
[SUBSIDIARY GUARANTOR]
By:     
Name:     
Title:     



4.11-13

--------------------------------------------------------------------------------




EXHIBIT A
GUARANTOR SUPPLEMENT
THIS GUARANTOR SUPPLEMENT (this “Guarantor Supplement”), dated as of
[_______________, 20__] is made by [_______________], a [_______________](the
“Additional Guarantor”), in favor of the holders from time to time of the Notes
issued pursuant to the Shelf Agreement described below.
PRELIMINARY STATEMENTS:
I.    Pursuant to the Private Shelf Agreement dated as of September 22, 2014 (as
amended, modified, supplemented or restated from time to time, the “Shelf
Agreement”), by and among Graybar Electric Company, Inc., a New York corporation
(the “Company”), Prudential Investment Management, Inc., and each other
Prudential Affiliate which has become or shall become bound by the Shelf
Agreement as provided therein (each, a “Purchaser” and collectively, the
“Purchasers”), the Company have issued and sold $____________- aggregate
principal amount of their ___% Senior Notes, Series __, due ______ __, 20__, [of
which $_________ aggregate principal amount remain outstanding,] [describe any
issued and outstanding Shelf Notes] ([collectively,] the “Outstanding Notes”).
The Outstanding Notes and any other Notes that may from time to time be issued
pursuant to the Shelf Agreement (including any notes issued in substitution for
any of the Notes) are herein collectively called the “Notes” and individually a
“Note”.
II.    The Company is required pursuant to the Shelf Agreement to cause the
Additional Guarantor to deliver this Guarantor Supplement in order to cause the
Additional Guarantor to become a Guarantor under the Guaranty Agreement dated as
of ___, ____, executed by ____________________ (together with each entity that
from time to time has become or shall become a party thereto by executing a
Guarantor Supplement pursuant to Section 13.1 thereof, collectively, the
“Guarantors”) in favor of each holder from time to time of any of the Notes (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Guaranty Agreement”).
III.    The Additional Guarantor has received and will receive substantial
direct and indirect benefits from the Company’ compliance with the terms and
conditions of the Shelf Agreement and the Notes issued thereunder.
IV.    Capitalized terms used and not otherwise defined herein have the
definitions set forth in the Shelf Agreement.

Exhibit A
(to Private Shelf Agreement)

--------------------------------------------------------------------------------




NOW THEREFORE, in consideration of the funds advanced to the Company by the
Purchasers under the Shelf Agreement and to enable the Company to comply with
the terms of the Shelf Agreement, the Additional Guarantor hereby covenants,
represents and warrants to the holders as follows:
The Additional Guarantor hereby becomes a Guarantor (as defined in the Guaranty
Agreement) for all purposes of the Guaranty Agreement. Without limiting the
foregoing, the Additional Guarantor hereby (a) jointly and severally with the
other Guarantors under the Guaranty Agreement, guarantees to the holders from
time to time of the Notes the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) and the full and prompt performance and
observance of all Guaranteed Obligations (as defined in Section 1 of the
Guaranty Agreement) in the same manner and to the same extent as is provided in
the Guaranty Agreement, (b) accepts and agrees to perform and observe all of the
covenants set forth therein, (c) waives the rights set forth in Section 3 of the
Guaranty Agreement, (d) makes the representations and warranties set forth in
Section 8 of the Guaranty Agreement and (e) waives the rights, submits to
jurisdiction, and waives service of process as described in Section 13.6 of the
Guaranty Agreement.
Notice of acceptance of this Guarantor Supplement and of the Guaranty Agreement,
as supplemented hereby, is hereby waived by the Additional Guarantor.
The address for notices and other communications to be delivered to the
Additional Guarantor pursuant to Section 12 of the Guaranty Agreement is set
forth below.
IN WITNESS WHEREOF, the Additional Guarantor has caused this Guarantor
Supplement to be duly executed and delivered as of the date and year first above
written.
[NAME OF GUARANTOR]
By:     
Name:     
Title:     
Notice Address for such Guarantor

    
    



Exhibit A-2

--------------------------------------------------------------------------------




SCHEDULE 5.3
DISCLOSURE MATERIALS


Filing
 
 
Filed/Effective
File/Film Number
S-1
 
 
2014-08-21
333-198283 141057386
10-Q
 
 
2014-08-07
000-00255 141022669
8-K
 
 
2014-06-12
000-00255 14906399
8-K
 
 
2014-06-10
000-00255 14901266
10-Q
 
 
2014-05-07
000-00255 14820461
DEFA14C
 
 
2014-04-28
000-00255 14789412
DEF 14C
 
 
2014-04-28
000-00255 14789385
ARS
 
 
2014-04-09
000-00255 14006375
10-K
 
 
2014-03-28
000-00255 14723603
10-K
 
 
2014-03-13
000-00255 14690734
SC 13G/A
 
 
2014-02-14
005-14237 14613080



All of the above filings by the Company or the Voting Trust with the United
States Securities and Exchange Commission are incorporated herein by this
reference.





Schedule 5.3
(to Private Shelf Agreement)

--------------------------------------------------------------------------------




SCHEDULE 5.4
SUBSIDIARIES OF THE COMPANY AND
OWNERSHIP OF SUBSIDIARY STOCK
(i)     SUBSIDIARIES OF THE COMPANY
ENTITY NAME
JURISDICTION OF INCORPORATION, FORMATION OR ORGANIZATION
PERCENTAGE OF SHARES HELD OR BENEFICIALLY OWNED (DOMESTIC SUBSIDIARIES ONLY)
Commonwealth Controls Corporation
Missouri
100%
Distribution Associates Incorporated
Missouri
100%
25 NC, LLC
Missouri
100%
Graybar Aust. Pty Ltd.
Graybar Business Services, Inc.
Australia (Victoria)
Missouri


100%
Graybar Canada Limited
Nova Scotia
 
Graybar Electric Canada Limited
Nova Scotia
 
Graybar Energy Limited
Ontario
 
Graybar Electric de México S. de RL de CV
Graybar Financial Services, Inc.
Mexico
Missouri


100%
Graybar Foundation
Missouri
100%
Graybar International, Inc.
Missouri
100%
Graybar Services, Inc.
Illinois
100%
Graybar Newfoundland Limited
Newfoundland & Labrador
*

Graybar Commerce Corporation was a Delaware corporation that was dissolved
effective July 31, 2012 pursuant to a Plan of Complete Liquidation and
Dissolution filed with the Delaware Secretary of State under Section 275 of the
Delaware General Corporation Law.
(ii)    AFFILIATES OF THE COMPANY
The Affiliates of the Company are as follows:

Schedule 5.4
(to Private Shelf Agreement)

--------------------------------------------------------------------------------




(1)    Graybar Voting Trust.    The Graybar Voting Trust, pursuant to the Voting
Trust Agreement dated as of March 16, 2007, holds approximately 83% of the
outstanding shares of the Company at June 30, 2014.
(2)    Graybar Newfoundland Limited is the 49% general partner in Innunuk
Traders Limited Partnership.


(iii)    DIRECTORS AND EXECUTIVE OFFICERS OF THE COMPANY


K. M. Mazzarella
Chairman, President and Chief Executive Officer and Director
D. A. Bender
Director
R. A. Cole
Director *
M. W. Geekie
Senior Vice President, Secretary and General Counsel and Director
L. R. Giglio
Senior Vice President, Operations and Director
R. R. Harwood
Senior Vice President and Chief Financial Officer and Director
R. C. Lyons
Senior Vice President – North America Business and Director
W. P. Mansfield
Senior Vice President, Sales and Marketing and Director
D. G. Maxwell
Director
B. L. Propst
Senior Vice President – Human Resources and Director
J. N. Reed
Vice President and Treasurer
 
 



* Mr. Cole has announced his retirement, effective October 1, 2014.









Schedule 5.4
(to Private Shelf Agreement)

--------------------------------------------------------------------------------




SCHEDULE 5.5
FINANCIAL STATEMENTS


See unaudited Company financial statements for and as of the period ended June
30, 2014 as filed by the Company with the Securities and Exchange Commission in
its Form 10-Q filed on August 7, 2014.

Schedule 5.5
(to Private Shelf Agreement)

--------------------------------------------------------------------------------




SCHEDULE 5.9
MOST RECENT CLOSED TAX YEAR


December 31, 2008



Schedule 5.9
(to Private Shelf Agreement)

--------------------------------------------------------------------------------




SCHEDULE 5.15
EXISTING INDEBTEDNESS


Debt Source
Obligor
Balance Outstanding
Various capital leases due in monthly installments with various maturities


Graybar Electric Company, Inc.






$5,794


SG Equipment Finance USA Corp


Graybar Electric Company, Inc.


$6,412
Various Undrawn Letters of Credit
Graybar Electric Company, Inc.
$5,725



1) There are various inter-company notes that are eliminated in consolidation.
2) $10 million uncommitted, unsecured and undrawn credit line with First Bank.
3) Indebtedness under the Second Amendment to the Credit Agreement, dated June
6, 2014, by and between, the Company, Graybar Canada Limited and the lenders
party thereto, Bank of America, N.A. as Domestic Administrative Agent, Domestic
Swing Line Lender and Domestic L/C Issuer and Bank of America, N.A., acting
through its Canada branch, as Canadian Administrative Agent, Canadian Swing Line
Lender and Canadian L/C Issuer.

Schedule 5.15
(to Private Shelf Agreement)

--------------------------------------------------------------------------------






SCHEDULE 10.3
EXISTING LIENS
Liens Securing
Obligor
Security
Various capital leases due in monthly installments, various maturities
Graybar Electric Company, Inc.
Computer Equipment &
Buildings




Schedule 10.3
(to Private Shelf Agreement)



--------------------------------------------------------------------------------




SCHEDULE 10.6
EXISTING INVESTMENTS
Graybar Electric Limited
Distribution Associates, Inc.
Graybar International, Inc.
Graybar Services, Inc.
Graybar Financial Services, Inc.
Graybar Business Services, Inc.
Graybar AUST. PTY. LTD.
Graybar de Mexico S. de R.L. de C.V.


In addition to the subsidiaries listed above, the Company (and it subsidiaries)
have outstanding investments in the subsidiaries and affiliates set forth in
Schedule 5.4, which are incorporated by reference.





Schedule 10.6
(to Private Shelf Agreement)